Exhibit 10.2(h)

CONFIDENTIAL TREATMENT REQUESTED

[***] - CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN

REDACTED ARE MARKED WITH BRACKETS (“[***]”). THE OMITTED

MATERIAL HAS BEEN FILED SEPARATELY WITH THE UNITED STATES

SECURITIES AND EXCHANGE COMMISSION.

$20,000,000 CREDIT FACILITY

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 28, 2011

by and among

CRYOLIFE, INC. and each of its Subsidiaries signatory hereto,

as the Borrowers,

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES

GENERAL ELECTRIC CAPITAL CORPORATION

for itself, as a Lender, as Swingline Lender, as L/C Issuer and as the Agent for
all Lenders,

THE OTHER FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO

as Lenders,

and

GE CAPITAL MARKETS, INC.,

as Sole Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I - THE CREDITS

     2   

1.1

 

Amounts and Terms of Commitments

     2   

1.2

 

Notes

     8   

1.3

 

Interest

     8   

1.4

 

Loan Accounts

     9   

1.5

 

Procedure for Revolving Credit Borrowing

     10   

1.6

 

Conversion and Continuation Elections

     11   

1.7

 

Optional Prepayments

     12   

1.8

 

Mandatory Prepayments of Loans and Commitment Reductions.

     12   

1.9

 

Fees

     14   

1.10

 

Payments by the Borrowers

     15   

1.11

 

Payments by the Lenders to the Agent; Settlement

     16   

1.12

 

Borrower Representative

     20   

1.13

 

Incremental Commitments

     21   

ARTICLE II - CONDITIONS PRECEDENT

     22   

2.1

 

Conditions to Effectiveness

     22   

2.2

 

Conditions to All Borrowings

     23   

ARTICLE III - REPRESENTATIONS AND WARRANTIES

     24   

3.1

 

Corporate Existence and Power

     24   

3.2

 

Corporate Authorization; No Contravention

     24   

3.3

 

Governmental Authorization

     25   

3.4

 

Binding Effect

     25   

3.5

 

Litigation

     26   

3.6

 

No Default

     26   

3.7

 

ERISA Compliance

     26   

3.8

 

Use of Proceeds; Margin Regulations

     27   

3.9

 

Title to Properties

     27   

3.10

 

Taxes

     27   

3.11

 

Financial Condition

     28   

3.12

 

Environmental Matters

     28   

3.13

 

Regulated Entities

     29   

3.14

 

Solvency

     29   

3.15

 

Labor Relations

     29   

3.16

 

Intellectual Property

     30   

3.17

 

Subsidiaries

     30   

3.18

 

Brokers’ Fees; Transaction Fees

     30   

3.19

 

Insurance

     30   

3.20

 

Full Disclosure

     30   

3.21

 

Foreign Assets Control Regulations and Anti-Money Laundering

     31   

 

i



--------------------------------------------------------------------------------

 

3.22

 

FDA Regulatory Compliance

     31   

3.23

 

Healthcare Regulatory Compliance

     33   

3.24

 

Reimbursement Coding

     34   

3.25

 

HIPAA

     34   

ARTICLE IV - AFFIRMATIVE COVENANTS

     35   

4.1

 

Financial Statements

     35   

4.2

 

Certificates; Other Information

     36   

4.3

 

Notices

     37   

4.4

 

Preservation of Corporate Existence, Etc

     39   

4.5

 

Maintenance of Property

     40   

4.6

 

Insurance

     40   

4.7

 

Payment of Obligations

     41   

4.8

 

Compliance with Laws

     42   

4.9

 

Inspection of Property and Books and Records

     43   

4.10

 

Use of Proceeds

     43   

4.11

 

Cash Management Systems

     43   

4.12

 

Landlord Agreements

     44   

4.13

 

Further Assurances

     44   

4.14

 

Post-Closing Covenants

     46   

ARTICLE V - NEGATIVE COVENANTS

     46   

5.1

 

Limitation on Liens

     46   

5.2

 

Disposition of Assets

     48   

5.3

 

Consolidations and Mergers

     49   

5.4

 

Loans and Investments

     49   

5.5

 

Limitation on Indebtedness

     50   

5.6

 

Transactions with Affiliates

     51   

5.7

 

Management Fees and Compensation

     51   

5.8

 

Use of Proceeds

     52   

5.9

 

Contingent Obligations

     52   

5.10

 

Compliance with ERISA

     53   

5.11

 

Restricted Payments

     53   

5.12

 

Change in Business

     54   

5.13

 

Change in Structure

     54   

5.14

 

Accounting Changes, Name and Jurisdiction of Organization

     54   

5.15

 

No Negative Pledges

     55   

5.16

 

OFAC

     55   

5.17

 

Press Release and Related Matters

     56   

5.18

 

Sale-Leasebacks

     56   

5.19

 

Hazardous Materials

     56   

5.20

 

Financial Advisors

     56   

ARTICLE VI - FINANCIAL COVENANTS

     56   

6.1

 

Capital Expenditures

     56   

6.2

 

Leverage Ratio

     57   

6.3

 

Minimum Adjusted EBITDA

     57   

 

ii



--------------------------------------------------------------------------------

 

6.4

 

Minimum Cash on Hand

     57   

ARTICLE VII - EVENTS OF DEFAULT

     58   

7.1

 

Event of Default

     58   

7.2

 

Remedies

     60   

7.3

 

Rights Not Exclusive

     61   

7.4

 

Cash Collateral for Letters of Credit

     61   

ARTICLE VIII - THE AGENT

     61   

8.1

 

Appointment and Duties

     61   

8.2

 

Binding Effect

     63   

8.3

 

Use of Discretion

     63   

8.4

 

Delegation of Rights and Duties

     64   

8.5

 

Reliance and Liability

     64   

8.6

 

Agent Individually

     65   

8.7

 

Lender Credit Decision

     65   

8.8

 

Expenses; Indemnities

     66   

8.9

 

Resignation of Agent or L/C Issuer

     67   

8.10

 

Release of Collateral or Guarantors

     68   

8.11

 

Additional Secured Parties

     69   

ARTICLE IX - MISCELLANEOUS

     70   

9.1

 

Amendments and Waivers

     70   

9.2

 

Notices

     71   

9.3

 

Electronic Transmissions

     72   

9.4

 

No Waiver; Cumulative Remedies

     73   

9.5

 

Costs and Expenses

     73   

9.6

 

Indemnity

     74   

9.7

 

Marshaling; Payments Set Aside

     75   

9.8

 

Successors and Assigns

     76   

9.9

 

Assignments and Participations; Binding Effect

     76   

9.10

 

Confidentiality

     79   

9.11

 

Set-off; Sharing of Payments

     80   

9.12

 

Counterparts

     81   

9.13

 

Severability; Facsimile Signature

     82   

9.14

 

Captions

     82   

9.15

 

Independence of Provisions

     82   

9.16

 

Interpretation

     82   

9.17

 

No Third Parties Benefited

     82   

9.18

 

Governing Law and Jurisdiction

     83   

9.19

 

Waiver of Jury Trial

     83   

9.20

 

Entire Agreement; Release; Survival

     84   

9.21

 

Patriot Act

     84   

9.22

 

Replacement of Lender

     85   

9.23

 

Joint and Several

     86   

9.24

 

Creditor-Debtor Relationship

     86   

9.25

 

Location of Closing.

     86   

 

iii



--------------------------------------------------------------------------------

 

9.26

 

Judgment Currency

     86   

9.27

 

Amendment and Restatement

     87   

ARTICLE X - TAXES, YIELD PROTECTION AND ILLEGALITY

     88   

10.1

 

Taxes

     88   

10.2

 

Illegality

     90   

10.3

 

Increased Costs and Reduction of Return

     91   

10.4

 

Funding Losses

     92   

10.5

 

Inability to Determine Rates

     93   

10.6

 

Reserves on LIBOR Rate Loans

     93   

10.7

 

Certificates of Lenders

     94   

ARTICLE XI - DEFINITIONS

     94   

11.1

 

Defined Terms

     94   

11.2

 

Other Interpretive Provisions

     119   

11.3

 

Accounting Terms and Principles

     120   

11.4

 

Payments

     120   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1    Commitments Schedule 3.2    Capitalization Schedule 3.5   
Litigation Schedule 3.7    ERISA Schedule 3.10    Tax Audits Schedule 3.12   
Environmental Schedule 3.15    Labor Relations Schedule 3.18    Brokers’ and
Transaction Fees Schedule 3.22    FDA Recalls Schedule 5.1    Liens Schedule 5.4
   Investments Schedule 5.5    Indebtedness Schedule 5.9    Contingent
Obligations

EXHIBITS

 

Exhibit 1.1(b)    Form of L/C Request Exhibit 1.1(c)    Form of Swing Loan
Request Exhibit 1.6    Form of Notice of Conversion/Continuation Exhibit 2.1   
Closing Checklist Exhibit 4.2(b)    Form of Compliance Certificate
Exhibit 11.1(a)    Form of Assignment Exhibit 11.1(b)    Form of Revolving Note
Exhibit 11.1(c)    Form of Swingline Note Exhibit 11.1(d)    Form of Notice of
Borrowing

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (including all exhibits and schedules
hereto, as the same may be amended, modified and/or restated from time to time,
this “Agreement”), dated as of October 28, 2011, by and among CryoLife, Inc., a
Florida corporation (“CryoLife”), Cardiogenesis Corporation, a Florida
corporation (formerly known as CryoLife Acquisition Corporation, a Florida
corporation) (“Cardiogenesis”), AuraZyme Pharmaceuticals, Inc., a Florida
corporation (“AuraZyme”), CryoLife International, Inc., a Florida corporation
(“International”, and together with CryoLife, Cardiogenesis and AuraZyme the
“Borrowers”, and each individually a “Borrower”), CryoLife, as Borrower
Representative, the other Persons party hereto that are designated as a “Credit
Party”, General Electric Capital Corporation, a Delaware corporation (in its
individual capacity, “GE Capital”), as Agent for the several financial
institutions from time to time party to this Agreement (collectively, the
“Lenders” and individually each a “Lender”) and for itself as a Lender, as
Swingline Lender and as L/C Issuer, and such other Lenders, amends and restates
in its entirety the Credit Agreement (as amended to the date hereof, without
giving effect to the amendments and restatements set forth herein, the “Existing
Credit Agreement”), dated as of March 27, 2008, among the Borrowers, the Credit
Parties party thereto from time to time, the several financial institutions from
time to time party thereto as Lenders and GE Capital, as agent for such lenders.

W I T N E S S E T H:

WHEREAS, pursuant to the Existing Credit Agreement revolving loans were made
pursuant to a $15,000,000 revolving loan credit facility (including a letter of
credit subfacility);

WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended and restated in the manner set forth below, and in connection therewith
to increase to $20,000,000 the revolving loan credit facility thereunder
(including a continuation of the letter of credit subfacility and the addition
of a swingline subfacility thereunder), all on the terms and conditions set
forth in this Agreement; and

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Lenders have agreed to amend and restate the Existing Credit Agreement in the
manner set forth below;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree that the Existing Credit
Agreement is amended and restated as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I - THE CREDITS

1.1 Amounts and Terms of Commitments.

(a) The Revolving Credit. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of the Credit Parties
contained herein, each Revolving Lender severally and not jointly agrees to make
Loans to the Borrowers (each such Loan, a “Revolving Loan”) from time to time on
any Business Day during the period from the Effective Date to the Revolving
Termination Date, in an aggregate amount not to exceed at any time outstanding
the amount set forth opposite such Lender’s name in Schedule 1.1 under the
heading “Commitment” (such amount as the same may be reduced or increased from
time to time in accordance with this Agreement, being referred to herein as such
Lender’s “Commitment”); provided, however, that, after giving effect to any
Borrowing of Revolving Loans, the aggregate principal amount of all outstanding
Revolving Loans shall not exceed the Maximum Revolving Loan Balance. Subject to
the other terms and conditions hereof, amounts borrowed under this subsection
1.1(a) may be repaid and reborrowed from time to time. The “Maximum Revolving
Loan Balance” from time to time will be the lesser of:

(i) (x) the product obtained by multiplying (A) Adjusted EBITDA for the most
recent twelve month period ending on or prior to such date for which financial
statements have been delivered pursuant to subsection 4.1, times (B) the
Leverage Multiple then in effect, minus (y) outstanding total Indebtedness of
the Credit Parties and their Subsidiaries (excluding the Revolving Loans and
Letter of Credit Obligations); or

(ii) the Aggregate Revolving Loan Commitment then in effect;

less, in either case, the sum of (I) the aggregate amount of Letter of Credit
Obligations plus (II) the aggregate principal amount of outstanding Swing Loans.

If at any time the then outstanding principal balance of Revolving Loans exceeds
the Maximum Revolving Loan Balance, then the Borrowers shall immediately prepay
the outstanding Revolving Loans in an amount sufficient to eliminate such
excess.

(b) Letters of Credit. (i) Commitment and Conditions. On the terms and subject
to the conditions contained herein, each L/C Issuer agrees to Issue, at the
request of the Borrower Representative, in accordance with such L/C Issuer’s
usual and customary business practices, and for the account of the Borrowers
(or, as long as the Borrowers remain responsible for the payment in full of all
amounts drawn thereunder and related fees, costs and expenses, for the account
of any Subsidiary of a Borrower), Letters of Credit (denominated in Dollars)
from time to time on any Business Day during the period from the Initial Closing
Date through the earlier of the Revolving Termination Date and 7 days prior to
the date specified in clause (a) of the definition of Revolving Termination
Date; provided, however, that such L/C Issuer shall not Issue any Letter of
Credit upon the occurrence of any of the following or, if after giving effect to
such Issuance:

(A) (i) the aggregate outstanding principal balance of Revolving Loans would
exceed the Maximum Revolving Loan Balance or (ii) the Letter of Credit
Obligations for all Letters of Credit would exceed $2,000,000 (the “L/C
Sublimit”);

 

2



--------------------------------------------------------------------------------

(B) the expiration date of such Letter of Credit (i) is not a Business Day,
(ii) is more than one year after the date of Issuance thereof or (iii) is later
than 7 days prior to the date specified in clause (a) of the definition of
Revolving Termination Date; provided, however, that any Letter of Credit with a
term not exceeding one year may provide for its renewal for additional periods
not exceeding one year as long as (x) each of each Borrower and such L/C Issuer
have the option to prevent such renewal before the expiration of such term or
any such period and (y) neither such L/C Issuer nor any Borrower shall permit
any such renewal to extend such expiration date beyond the date set forth in
clause (iii) above; or

(C) (i) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (ii) such Letter of Credit is requested to be Issued in a form
that is not acceptable to such L/C Issuer or (iii) such L/C Issuer shall not
have received, each in form and substance reasonably acceptable to it and duly
executed by the Borrowers or the Borrower Representative on their behalf (and,
if such Letter of Credit is Issued for the account of any Subsidiary of a
Borrower, such Person), the documents that such L/C Issuer generally uses in the
ordinary course of its business for the Issuance of letters of credit of the
type of such Letter of Credit (collectively, the “L/C Reimbursement Agreement”).

Furthermore, GE Capital as an L/C Issuer may elect only to Issue Letters of
Credit in its own name and may only Issue Letters of Credit to the extent
permitted by Requirements of Law, and such Letters of Credit may not be accepted
by certain beneficiaries such as insurance companies.

For each Issuance, the applicable L/C Issuer may, but shall not be required to,
determine that, or take notice whether, the conditions precedent set forth in
Section 2.2 have been satisfied or waived in connection with the Issuance of any
Letter of Credit; provided, however, that no Letter of Credit shall be Issued
during the period starting on the first Business Day after the receipt by such
L/C Issuer of notice from the Agent or the Required Lenders that any condition
precedent contained in Section 2.2 is not satisfied and ending on the date all
such conditions are satisfied or duly waived.

Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 9.9 or 9.22, (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized in amounts, on terms and

 

3



--------------------------------------------------------------------------------

conditions and with parties satisfactory to the Agent, (y) the Commitments of
the other Lenders have been increased by an amount sufficient to satisfy Agent
that all future Letter of Credit Obligations will be covered by all Revolving
Lenders that are not Non-Funding Lenders or Impacted Lenders, or (z) the Letter
of Credit Obligations of such Non-Funding Lender or Impacted Lender have been
reallocated to other Revolving Lenders in a manner consistent with subsection
1.11(e)(ii).

(ii) Notice of Issuance. The Borrower Representative shall give the relevant L/C
Issuer and the Agent a notice of any requested Issuance of any Letter of Credit,
which shall be effective only if received by such L/C Issuer and the Agent not
later than 11:00 a.m. on the third Business Day prior to the date of such
requested Issuance. Such notice shall be made in a writing or by Electronic
Transmission substantially in the form of Exhibit 1.1(b) duly completed or in a
writing in any other form acceptable to such L/C Issuer (an “L/C Request”) or by
telephone if confirmed promptly, but in any event within one Business Day and
prior to such Issuance, with such an L/C Request.

(iii) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
the Agent (which, after receipt, the Agent shall provide to each Revolving
Lender), in form and substance satisfactory to the Agent, each of the following
on the following dates: (A) (i) on or prior to any Issuance of any Letter of
Credit by such L/C Issuer, (ii) immediately after any drawing under any such
Letter of Credit or (iii) immediately after any payment (or failure to pay when
due) by the Borrowers of any related L/C Reimbursement Obligation, notice
thereof, which shall contain a reasonably detailed description of such Issuance,
drawing or payment; (B) upon the request of the Agent (or any Revolving Lender
through the Agent), copies of any Letter of Credit Issued by such L/C Issuer and
any related L/C Reimbursement Agreement and such other documents and information
as may reasonably be requested by the Agent; and (C) on the first Business Day
of each calendar week, a schedule of the Letters of Credit Issued by such L/C
Issuer, in form and substance reasonably satisfactory to the Agent, setting
forth the Letter of Credit Obligations for such Letters of Credit outstanding on
the last Business Day of the previous calendar week.

(iv) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each Revolving Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in such Letter of Credit and the related Letter of Credit Obligations in an
amount equal to its Commitment Percentage of such Letter of Credit Obligations.

(v) Reimbursement Obligations of the Borrowers. The Borrowers agree to pay to
the L/C Issuer of any Letter of Credit each L/C Reimbursement Obligation owing
with respect to such Letter of Credit no later than the first Business Day after
the Borrowers or the Borrower Representative receive notice from such L/C Issuer
that payment has been made under such

 

4



--------------------------------------------------------------------------------

Letter of Credit or that such L/C Reimbursement Obligation is otherwise due (the
“L/C Reimbursement Date”) with interest thereon computed as set forth in clause
(A) below. In the event that any L/C Issuer incurs any L/C Reimbursement
Obligation not repaid by the Borrowers as provided in this clause (v) (or any
such payment by the Borrowers is rescinded or set aside for any reason), such
L/C Issuer shall promptly notify the Agent of such failure (and, upon receipt of
such notice, the Agent shall forward a copy to each Revolving Lender) and,
irrespective of whether such notice is given, such L/C Reimbursement Obligation
shall be payable on demand by the Borrowers with interest thereon computed
(A) from the date on which such L/C Reimbursement Obligation arose to the L/C
Reimbursement Date, at the interest rate applicable during such period to
Revolving Loans that are Base Rate Loans and (B) thereafter until payment in
full, at the interest rate applicable during such period to past due Revolving
Loans that are Base Rate Loans.

(vi) Reimbursement Obligations of the Revolving Credit Lenders. Upon receipt of
the notice described in clause (v) above from the Agent, each Revolving Lender
shall pay to the Agent for the account of such L/C Issuer its Commitment
Percentage of such L/C Reimbursement Obligation. By making such payment (other
than during the continuation of an Event of Default under subsection 7.1(f) or
7.1(g)), such Lender shall be deemed to have made a Revolving Loan to the
Borrowers, which, upon receipt thereof by such L/C Issuer, the Borrowers shall
be deemed to have used in whole to repay such L/C Reimbursement Obligation. Any
such payment that is not deemed a Revolving Loan shall be deemed a funding by
such Lender of its participation in the applicable Letter of Credit and the
related Letter of Credit Obligations. Such participation shall not otherwise be
required to be funded. Upon receipt by any L/C Issuer of any payment from any
Lender pursuant to this clause (vi) with respect to any portion of any L/C
Reimbursement Obligation, such L/C Issuer shall promptly pay over to such Lender
all payments received by such L/C Issuer after such payment by such Lender with
respect to such portion.

(vii) Obligations Absolute. The obligations of the Borrowers and the Revolving
Lenders pursuant to clauses (iv), (v) and (vi) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or
(iii) any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that any Person (including any Credit Party) may have against the beneficiary of
any Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other

 

5



--------------------------------------------------------------------------------

withholding, abatement or reduction, (C) in the case of the obligations of any
Revolving Lender, (i) the failure of any condition precedent set forth in
Section 2.2 to be satisfied (each of which conditions precedent the Revolving
Lenders hereby irrevocably waive) or (ii) any adverse change in the condition
(financial or otherwise) of any Credit Party and (D) any other act or omission
to act or delay of any kind of Agent, any Lender or any other Person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this subsection 1.1(b)(vii),
constitute a legal or equitable discharge of any obligation of the Borrowers or
any Revolving Lender hereunder.

(viii) Tenaxis Letter of Credit. Notwithstanding anything set forth in
Section 1.1(b)(i), the L/C Issuer agrees to issue a single Letter of Credit
denominated in Euros rather than Dollars in the amount of €107,500 to backstop a
letter of credit issued by a German bank for the account of one or more
Borrowers to provide credit support for potential legal costs associated with
the pending lawsuit by the Borrowers against Tenaxis Medical, Inc. (the “Tenaxis
Letter of Credit”). For all purposes under this Agreement, the stated principal
amount of the Tenaxis Letter of Credit shall be deemed to be the Dollar
Equivalent thereof multiplied by 120%. To the extent that any draw is made under
the Tenaxis Letter of Credit, the L/C Issuer shall calculate and notify the
Borrower Representative of the Dollar Equivalent of such draw, and the Borrowers
shall reimburse the L/C Issuer in Dollars for such draw in accordance with
subclause (v) above; provided, however, that upon the written request of the L/C
Issuer, the Borrowers shall reimburse the L/C Issuer for such draw in Euros.

(c) Swing Loans. (i) Availability. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the Credit
Parties contained herein, the Swingline Lender may, in its sole discretion, make
Loans (each a “Swing Loan”) available to the Borrowers under the Commitments
from time to time on any Business Day during the period from the Effective Date
through the Revolving Termination Date in an aggregate principal amount at any
time outstanding not to exceed its Swingline Commitment; provided, however, that
the Swingline Lender may not make any Swing Loan (x) to the extent that after
giving effect to such Swing Loan, the aggregate principal amount of all
Revolving Loans would exceed the Maximum Revolving Loan Balance and (y) during
the period commencing on the first Business Day after it receives notice from
Agent or the Required Revolving Lenders that one or more of the conditions
precedent contained in Section 2.2 are not satisfied and ending when such
conditions are satisfied or duly waived. In connection with the making of any
Swing Loan, the Swingline Lender may but shall not be required to determine
that, or take notice whether, the conditions precedent set forth in Section 2.2
have been satisfied or waived. Each Swing Loan shall be a Base Rate Loan and
must be repaid as provided herein, but in any event must be repaid in full on
the Revolving Termination Date. Within the limits set forth in the first
sentence of this clause (i), amounts of Swing Loans repaid may be reborrowed
under this clause (i).

 

6



--------------------------------------------------------------------------------

(ii) Borrowing Procedures. In order to request a Swing Loan, the Borrower
Representative shall give to Agent a notice to be received not later than 2:00
p.m. (New York time) on the day of the proposed Borrowing, which shall be made
in a writing or in an Electronic Transmission substantially in the form of
Exhibit 1.1(c) or in a writing in any other form acceptable to Agent duly
completed (a “Swingline Request”). In addition, if any Notice of Borrowing of
Revolving Loans requests a Borrowing of Base Rate Loans, the Swingline Lender
may, notwithstanding anything else to the contrary herein, make a Swing Loan to
the Borrowers in an aggregate amount not to exceed such proposed Borrowing, and
the aggregate amount of the corresponding proposed Borrowing shall be reduced
accordingly by the principal amount of such Swing Loan. Agent shall promptly
notify the Swingline Lender of the details of the requested Swing Loan. Upon
receipt of such notice and subject to the terms of this Agreement, the Swingline
Lender may make a Swing Loan available to the Borrowers by making the proceeds
thereof available to Agent and, in turn, Agent shall make such proceeds
available to the Borrowers on the date set forth in the relevant Swingline
Request or Notice of Borrowing.

(iii) Refinancing Swing Loans.

(1) The Swingline Lender may at any time (and shall no less frequently than once
each week) forward a demand to Agent (which Agent shall, upon receipt, forward
to each Revolving Lender) that each Revolving Lender pay to Agent, for the
account of the Swingline Lender, such Revolving Lender’s Commitment Percentage
of the outstanding Swing Loans (as such amount may be increased pursuant to
subsection 1.11(e)(ii)).

(2) Each Revolving Lender shall pay the amount owing by it to Agent for the
account of the Swingline Lender on the Business Day following receipt of the
notice or demand therefor. Payments received by Agent after 1:00 p.m. (New York
time) may, in Agent’s discretion, be deemed to be received on the next Business
Day. Upon receipt by Agent of such payment (other than during the continuation
of any Event of Default under subsection 7.1(f) or 7.1(g)), such Revolving
Lender shall be deemed to have made a Revolving Loan to the Borrowers, which,
upon receipt of such payment by the Swingline Lender from Agent, the Borrowers
shall be deemed to have used in whole to refinance such Swing Loan. In addition,
regardless of whether any such demand is made, upon the occurrence of any Event
of Default under subsection 7.1(f) or 7.1(g), each Revolving Lender shall be
deemed to have acquired, without recourse or warranty, an undivided interest and
participation in each Swing Loan in an amount equal to such Lender’s Commitment
Percentage of such Swing Loan. If any payment made by any Revolving Lender as a
result of any such demand is not deemed a Revolving Loan, such payment shall be
deemed a funding by such Lender of such participation. Such participation shall
not be otherwise required to be funded. Upon receipt by the Swingline Lender of
any payment from any Revolving Lender pursuant to this clause (iii) with respect
to any portion of any Swing Loan, the Swingline Lender shall promptly pay over
to such Revolving

 

7



--------------------------------------------------------------------------------

Lender all payments of principal (to the extent received after such payment by
such Lender) and interest (to the extent accrued with respect to periods after
such payment) on account of such Swing Loan received by the Swingline Lender
with respect to such portion.

(iv) Obligation to Fund Absolute. Each Revolving Lender’s obligations pursuant
to clause (iii) above shall be absolute, unconditional and irrevocable and shall
be performed strictly in accordance with the terms of this Agreement under any
and all circumstances whatsoever, including (A) the existence of any setoff,
claim, abatement, recoupment, defense or other right that such Lender, any
Affiliate thereof or any other Person may have against Swingline Lender, the
Agent, any other Lender or L/C Issuer or any other Person, (B) the failure of
any condition precedent set forth in Section 2.2 to be satisfied or the failure
of the Borrower Representative to deliver a Notice of Borrowing (each of which
requirements the Revolving Lenders hereby irrevocably waive) and (C) any adverse
change in the condition (financial or otherwise) of any Credit Party.

1.2 Notes. The Revolving Loans made by each Revolving Lender and Swing Loans
made by the Swingline Lender shall be evidenced by this Agreement and, if
requested by such Lender or Swingline Lender, a Revolving Note or Swingline
Note, as applicable, payable to the order of such Lender or Swingline Lender in
an amount equal to such Lender’s Commitment or the Swingline Commitment, as
applicable.

1.3 Interest.

(a) Subject to subsections 1.3(c) and 1.3(d), each Loan shall bear interest on
the outstanding principal amount thereof from the date when made at a rate per
annum equal to the LIBOR or the Base Rate, as the case may be, plus the
Applicable Margin; provided, however, Swing Loans shall be Base Rate Loans. Each
determination of an interest rate by the Agent shall be conclusive and binding
on each Borrower and the Lenders in the absence of demonstrable error. All
computations of fees and interest payable under this Agreement shall be made on
the basis of a 360-day year and actual days elapsed. Interest and fees shall
accrue during each period during which interest or such fees are computed from
the first day thereof to the last day thereof.

(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment or prepayment of
Loans in full.

(c) At the election of the Agent or the Required Lenders while any Event of
Default exists (or automatically while any Event of Default under subsection
7.1(f) or 7.1(g) exists), the Borrowers shall pay interest (after as well as
before entry of judgment thereon to the extent permitted by law) on the
Obligations under the Loan

 

8



--------------------------------------------------------------------------------

Documents from and after the date of occurrence of such Event of Default, at a
rate per annum which is determined by adding two percent (2.0%) per annum to the
Applicable Margin then in effect for such Loans (plus the LIBOR or Base Rate, as
the case may be) and, in the case of Obligations under the Loan Documents not
subject to an Applicable Margin (other than the fees described in subsection
1.9(c)), at a rate per annum equal to the rate per annum applicable to Revolving
Loans which are Base Rate Loans (including the Applicable Margin with respect
thereto) plus two percent (2.0%). All such interest shall be payable on demand
of the Agent or the Required Lenders.

(d) Anything herein to the contrary notwithstanding, the obligations of the
Borrowers hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrowers shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrowers shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent, on behalf
of Lenders, is equal to the total interest that would have been received had the
interest payable hereunder been (but for the operation of this paragraph) the
interest rate payable since the Initial Closing Date as otherwise provided in
this Agreement.

1.4 Loan Accounts.

(a) The Agent, on behalf of the Lenders, shall record on its books and records
the amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. The Agent shall deliver to the Borrower Representative on a
monthly basis a loan statement setting forth such record for the immediately
preceding month. Such record shall, absent manifest error, be conclusive
evidence of the amount of the Loans made by the Lenders to the Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing
so, or any failure to deliver such loan statement shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder (and under any Note)
to pay any amount owing with respect to the Loans or provide the basis for any
claim against the Agent.

(b) The Agent, acting as agent of the Borrowers solely for tax purposes and
solely with respect to the actions described in this subsection 1.4(b), shall
establish and maintain at its address referred to in Section 9.2 (or at such
other address as the Agent may notify the Borrower Representative) (A) a record
of ownership (the “Register”) in which the Agent agrees to register by book
entry the interests (including any rights to receive payment hereunder) of the
Agent, each Lender and each L/C Issuer in the Revolving Loans, Swing Loans and
Letter of Credit Obligations, each of their

 

9



--------------------------------------------------------------------------------

obligations under this Agreement to participate in each Loan, Letter of Credit
and L/C Reimbursement Obligations, and any assignment of any such interest,
obligation or right and (B) accounts in the Register in accordance with its
usual practice in which it shall record (1) the names and addresses of the
Lenders and the L/C Issuers (and each change thereto pursuant to Sections 9.9
and 9.22), (2) the Commitments of each Lender, (3) the amount of each Loan and
each funding of any participation described in clause (A) above, for LIBOR Rate
Loans, the Interest Period applicable thereto, (4) the amount of any principal
or interest due and payable or paid, (5) the amount of the L/C Reimbursement
Obligations due and payable or paid in respect of Letters of Credit and (6) any
other payment received by the Agent from a Borrower and its application to the
Obligations.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans and the corresponding
obligations to participate in Letter of Credit Obligations and Swing Loans) and
the L/C Reimbursement Obligations are registered obligations, the right, title
and interest of the Lenders and the L/C Issuers and their assignees in and to
such Loans or L/C Reimbursement Obligations, as the case may be, shall be
transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 1.4
and Section 9.9 shall be construed so that the Loans and L/C Reimbursement
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

(d) The Credit Parties, the Agent, the Lenders and the L/C Issuers shall treat
each Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrowers, the Borrower Representative, the Agent, such Lender or
such L/C Issuer at any reasonable time and from time to time upon reasonable
prior notice. No Lender or L/C Issuer shall, in such capacity, have access to or
be otherwise permitted to review any information in the Register other than
information with respect to such Lender or L/C Issuer unless otherwise agreed by
the Agent.

1.5 Procedure for Revolving Credit Borrowing.

(a) Each Borrowing of a Revolving Loan shall be made upon the Borrower
Representative’s irrevocable (subject to Section 10.5 hereof) written notice
delivered to the Agent in the form of a Notice of Borrowing, which notice must
be received by the Agent prior to 1:00 p.m. (New York time) on the requested
Borrowing date in the case of each Base Rate Loan and (ii) on the day which is
three (3) Business Days prior to the requested Borrowing date in the case of
each LIBOR Rate Loan. Such Notice of Borrowing shall specify:

(i) the amount of the Borrowing (which shall be in an aggregate minimum
principal amount of $100,000 and multiples of $50,000 in excess thereof);

 

10



--------------------------------------------------------------------------------

(ii) the requested Borrowing date, which shall be a Business Day;

(iii) whether the Borrowing is to be comprised of LIBOR Rate Loans or Base Rate
Loans; and

(iv) if the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable
to such Loans.

(b) Upon receipt of a Notice of Borrowing, the Agent will promptly notify each
Revolving Lender of such Notice of Borrowing and of the amount of such Lender’s
Commitment Percentage of the Borrowing.

(c) Unless the Agent is otherwise directed in writing by the Borrower
Representative, the proceeds of each requested Borrowing after the Initial
Closing Date will be made available to the Borrowers by the Agent by wire
transfer of such amount to the Borrowers pursuant to the wire transfer
instructions specified on the signature page hereto.

1.6 Conversion and Continuation Elections.

(a) Borrowers shall have the option to (i) request that any Loan (other than
Swing Loans) be made as a LIBOR Rate Loan, (ii) convert at any time all or any
part of outstanding Loans (other than Swing Loans) from Base Rate Loans to LIBOR
Rate Loans, (iii) convert any LIBOR Rate Loan to a Base Rate Loan, subject to
Section 10.4 if such conversion is made prior to the expiration of the Interest
Period applicable thereto, or (iv) continue all or any portion of any Loan as a
LIBOR Rate Loan upon the expiration of the applicable Interest Period. Any Loan
or group of Loans having the same proposed Interest Period to be made or
continued as, or converted into, a LIBOR Rate Loan must be in a minimum amount
of $1,000,000 and integral multiples of $500,000 in excess of such amount. Any
such election must be made by Borrower Representative by 1:00 p.m. (New York
time) on the 3rd Business Day prior to (1) the date of any proposed Revolving
Loan which is to bear interest at LIBOR, (2) the end of each Interest Period
with respect to any LIBOR Rate Loans to be continued as such, or (3) the date on
which Borrowers wish to convert any Base Rate Loan to a LIBOR Rate Loan for an
Interest Period designated by Borrower Representative in such election. If no
election is received with respect to a LIBOR Rate Loan by 1:00 p.m. (New York
time) on the 3rd Business Day prior to the end of the Interest Period with
respect thereto, that LIBOR Rate Loan shall be converted to a Base Rate Loan at
the end of its Interest Period. Borrower Representative must make such election
by notice to Agent in writing, by fax or overnight courier (or by telephone, to
be confirmed in writing on such day). In the

 

11



--------------------------------------------------------------------------------

case of any conversion or continuation, such election must be made pursuant to a
written notice (a “Notice of Conversion/Continuation”) in the form of Exhibit
1.6. No Loan shall be made, converted into or continued as a LIBOR Rate Loan, if
an Event of Default has occurred and is continuing and Agent or Required Lenders
have determined not to make or continue any Loan as a LIBOR Rate Loan as a
result thereof.

(b) Upon receipt of a Notice of Conversion/Continuation, the Agent will promptly
notify each Lender thereof. In addition, the Agent will, with reasonable
promptness, notify the Borrower Representative and the Lenders of each
determination of LIBOR; provided that any failure to do so shall not relieve any
Borrower of any liability hereunder or provide the basis for any claim against
the Agent. All conversions and continuations shall be made pro rata according to
the respective outstanding principal amounts of the Loans held by each Lender
with respect to which the notice was given.

(c) Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than seven (7) different Interest Periods in
effect.

1.7 Optional Prepayments.

(a) The Borrowers may at any time upon at least two (2) Business Days’ prior
written notice by Borrower Representative to the Agent, prepay the Loans in
whole or in part in an amount greater than or equal to $100,000, in each
instance, without penalty or premium except as provided in Section 10.4.

(b) The notice of any prepayment shall not thereafter be revocable by the
Borrowers or Borrower Representative and the Agent will promptly notify each
Lender thereof and of such Lender’s Commitment Percentage of such prepayment.
The payment amount specified in such notice shall be due and payable on the date
specified therein. Together with each prepayment under this Section 1.7, the
Borrowers shall pay any amounts required pursuant to Section 10.4.

1.8 Mandatory Prepayments of Loans and Commitment Reductions.

(a) Revolving Loan. The Borrowers shall repay to the Lenders in full on the date
specified in clause (a) of the definition of “Revolving Termination Date” the
aggregate principal amount of the Revolving Loans and Swing Loans outstanding on
the Revolving Termination Date. The Agent shall calculate, on the first Business
Day of each month and more frequently in its sole discretion, the Dollar
Equivalent of the Letter of Credit Obligations and Maximum Revolving Loan
Balance. If after giving effect to such calculation and solely as a result of
changes in the Spot Exchange Rate, the Dollar Equivalent of the outstanding
principal balance of Revolving Loans exceeds the Maximum Revolving Loan Balance
or the Dollar Equivalent of the Letter of Credit

 

12



--------------------------------------------------------------------------------

Obligations exceed the L/C Sublimit, then Borrowers shall, in either case,
immediately prepay the amount of such excess and/or cash collateralize Letter of
Credit Obligations in amounts, on terms and conditions and with parties
satisfactory to the Agent. Such prepayment shall be applied first to any Base
Rate Loans then outstanding and then to outstanding LIBOR Rate Loans in order of
the shortest Interest Periods remaining, and shall be accompanied by any amounts
required pursuant to Section 10.4 hereof.

(b) Asset Dispositions. If a Borrower or any Subsidiaries of a Borrower shall at
any time or from time to time after an Event of Default has occurred and is
continuing:

(i) make or agree to make a Disposition; or

(ii) suffer an Event of Loss;

and the aggregate amount of the Net Proceeds received by the Borrowers and their
Subsidiaries in connection with such Disposition or Event of Loss and all other
Dispositions and Events of Loss occurring during the fiscal year exceeds
$250,000, then (A) the Borrower Representative shall promptly notify the Agent
of such proposed Disposition or Event of Loss (including the amount of the
estimated Net Proceeds to be received by a Borrower and/or such Subsidiary in
respect thereof) and (B) promptly upon receipt by a Borrower and/or such
Subsidiary of the Net Proceeds of such Disposition or Event of Loss, the
Borrowers shall deliver, or cause to be delivered, such excess Net Proceeds to
the Agent for distribution to the Lenders as a prepayment of the Loans, which
prepayment shall be applied in accordance with subsection 1.8(d) hereof.
Notwithstanding the foregoing and provided no Default or Event of Default has
occurred and is continuing, such prepayment shall not be required to the extent
a Borrower or such Subsidiary reinvests the Net Proceeds of such Disposition or
Event of Loss in productive assets (other than Inventory) of a kind then used or
usable in the business of a Borrower or such Subsidiary, within one hundred
eighty (180) days after the date of such Disposition or Event of Loss or enters
into a binding commitment thereof within said one hundred eighty (180) day
period and subsequently makes such reinvestment; provided that Borrower
Representative notifies Agent of such Borrower’s or such Subsidiary’s intent to
reinvest and of the completion of such reinvestment at the time such proceeds
are received and when such reinvestment occurs, respectively. Pending such
reinvestment, the Net Proceeds shall be delivered to the Agent, for distribution
first, to the Swingline Lender as a prepayment of Swing Loans (to the extent of
Swing Loans outstanding), but not as a permanent reduction of the Swingline
Commitment, and thereafter to the Revolving Lenders, as a prepayment of the
Revolving Loans (to the extent of Revolving Loans then outstanding), but not as
a permanent reduction of the Commitments.

(c) Issuance of Securities. Immediately upon the receipt by any Credit Party or
any Subsidiary of any Credit Party of the Net Issuance Proceeds of the issuance
of Stock or Stock Equivalents (including any capital contribution) or debt
securities (other than Net Issuance Proceeds from the issuance of (i) debt
securities in respect of Indebtedness permitted hereunder and (ii) Excluded
Equity Issuances), at any time that an

 

13



--------------------------------------------------------------------------------

Event of Default has occurred and is continuing, the Borrowers shall deliver, or
cause to be delivered, to the Agent an amount equal to such Net Issuance
Proceeds, for application to the Loans in accordance with subsection 1.8(d).

(d) Application of Prepayments. Subject to subsection 1.10(c), any prepayments
pursuant to subsection 1.8(b) (other than prepayments of Swing Loans and
Revolving Loans as set forth therein) or 1.8(c) shall be applied first to prepay
outstanding Swing Loans, second to prepay outstanding Revolving Loans, without
permanent reduction of the Aggregate Revolving Loan Commitment, and third to
cash collateralize L/C Reimbursement Obligations to the extent not then due and
payable. To the extent permitted by the foregoing sentence, amounts prepaid
shall be applied first to any Base Rate Loans then outstanding and then to
outstanding LIBOR Rate Loans with the shortest Interest Periods remaining.
Together with each prepayment under this Section 1.8, the Borrowers shall pay
any amounts required pursuant to Section 10.4 hereof

(e) No Implied Consent. Provisions contained in this Section 1.8 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

1.9 Fees.

(a) Fees. The Borrowers shall pay to the Agent for its account the fees set
forth in the Fee Letter in the amounts and on the dates set forth therein, which
fees shall be fully earned and non-refundable when paid.

(b) Unused Commitment Fee. The Borrowers shall pay to the Agent, for the ratable
benefit of the Revolving Lenders, a fee (the “Unused Commitment Fee”) in an
amount equal to

(i) the Aggregate Revolving Loan Commitment, less

(ii) the sum of (x) the average daily balance of all Revolving Loans outstanding
plus (y) the average daily amount of Letter of Credit Obligations, in each case,
during the preceding month,

multiplied by (0.50%) per annum. Such fee shall be payable quarterly in arrears
on the last day of each calendar quarter following the Effective Date. The
Unused Commitment Fee provided in this subsection 1.9(b) shall accrue at all
times from and after the Effective Date.

(c) Letter of Credit Fee. The Borrowers agree to pay to Agent for the ratable
benefit of the Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, (i) without duplication of costs and
expenses otherwise payable to Agent or Lenders hereunder or fees otherwise paid
by the Borrowers, all reasonable costs and expenses incurred by Agent or any
Lender on

 

14



--------------------------------------------------------------------------------

account of such Letter of Credit Obligations, and (ii) for each calendar quarter
during which any Letter of Credit Obligation shall remain outstanding, a fee
(the “Letter of Credit Fee”) in an amount equal to the product of the average
daily undrawn face amount of all Letters of Credit issued, guaranteed or
supported by risk participation agreements multiplied by a per annum rate equal
to the Applicable Margin with respect to Revolving Loans which are LIBOR Rate
Loans; provided, however, at Agent’s or Required Lenders’ option, while an Event
of Default exists (or automatically while an Event of Default under subsection
7.1(f) or 7.1(g) exists), such rate shall be increased by two percent
(2.00%) per annum. Such fee shall be paid to Agent for the benefit of the
Revolving Lenders in arrears, on the last day of each calendar quarter and on
the Revolving Termination Date. In addition, the Borrowers shall pay to Agent
for the benefit of any L/C Issuer, on demand, such reasonable fees, without
duplication of fees otherwise payable hereunder (including all per annum fees),
charges and expenses of such L/C Issuer in respect of the issuance, negotiation,
acceptance, amendment, transfer and payment of such Letter of Credit or
otherwise payable pursuant to the application and related documentation under
which such Letter of Credit is issued.

1.10 Payments by the Borrowers.

(a) All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set-off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to the Agent (for
the ratable account of the Persons entitled thereto) at the address for payment
specified in the signature page hereof in relation to the Agent (or such other
address as the Agent may from time to time specify in accordance with
Section 9.2), and shall be made in Dollars and in immediately available funds,
no later than 2:00 p.m. (New York time) on the date due. Any payment which is
received by the Agent later than 2:00 p.m. (New York time) shall be deemed to
have been received on the immediately succeeding Business Day and any applicable
interest or fee shall continue to accrue. Each Borrower and each other Credit
Party hereby irrevocably waives the right to direct the application during the
continuance of an Event of Default of any and all payments in respect of any
Obligation and any proceeds of Collateral. Each Borrower hereby authorizes the
Agent and each Lender to make a Revolving Loan (which shall be a Base Rate Loan
and which may be a Swing Loan) to pay (i) interest, principal (including Swing
Loans), agent fees, Unused Commitment Fees and Letter of Credit Fees, in each
instance, on the date due, or (ii) after five (5) days prior notice to the
Borrower Representative, other fees, costs or expenses payable by a Borrower or
any of its Subsidiaries hereunder or under the other Loan Documents.

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

 

15



--------------------------------------------------------------------------------

(c) During the continuance of an Event of Default, the Agent shall, unless
otherwise directed in writing by Required Lenders, apply any and all payments in
respect of any Obligation in accordance with clauses first through sixth below.
Notwithstanding any provision herein to the contrary, all amounts collected or
received by the Agent after any or all of the Obligations have been accelerated
(so long as such acceleration has not been rescinded) and all proceeds received
by the Agent as a result of the exercise of its remedies under the Collateral
Documents after the occurrence and during the continuance of an Event of Default
shall be applied as follows:

first, to payment of costs and expenses, including Attorney Costs, of the Agent
payable or reimbursable by the Credit Parties under the Loan Documents;

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrowers under this Agreement;

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to the Agent, Lenders and L/C Issuers

fourth, to payment of principal of the Obligations including, without
limitation, L/C Reimbursement Obligations then due and payable, any Obligations
under any Secured Rate Contract and cash collateralization of L/C Reimbursement
Obligations to the extent not then due and payable;

fifth, to payment of any other amounts owing constituting Obligations; and

sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above.

1.11 Payments by the Lenders to the Agent; Settlement.

(a) Agent may, on behalf of Lenders, disburse funds to the Borrowers for Loans
requested. Each Lender shall reimburse Agent on demand for all funds disbursed
on its behalf by Agent, or if Agent so requests, each Lender will remit to Agent
its Commitment Percentage of any Loan before Agent disburses same to the
Borrowers. If Agent elects to require that each Lender make funds available to
Agent prior to disbursement by Agent to the Borrowers, Agent shall advise each
Lender by telephone or fax of the amount of such Lender’s Commitment Percentage
of the Loan requested by the

 

16



--------------------------------------------------------------------------------

Borrower Representative no later than 1:00 p.m. (New York time) on the scheduled
Borrowing date applicable thereto, and each such Lender shall pay Agent such
Lender’s Commitment Percentage of such requested Loan, in same day funds, by
wire transfer to Agent’s account on such scheduled Borrowing date. If any Lender
fails to pay its Commitment Percentage within one (1) Business Day after Agent’s
demand, Agent shall promptly notify the Borrower Representative, and the
Borrowers shall immediately repay such amount to Agent. Any repayment required
pursuant to this subsection 1.11(a) shall be without premium or penalty. Nothing
in this subsection 1.11(a) or elsewhere in this Agreement or the other Loan
Documents, including the remaining provisions of Section 1.11, shall be deemed
to require Agent to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that Agent or Borrowers may have against any Lender as a result of
any default by such Lender hereunder.

(b) At least once each calendar week or more frequently at Agent’s election
(each, a “Settlement Date”), Agent shall advise each Lender by telephone or fax
of the amount of such Lender’s Commitment Percentage of principal, interest and
fees paid for the benefit of Lenders with respect to each applicable Loan.
Provided that each Lender has funded all payments required to be made by it and
funded all purchases of participations required to be funded by it under this
Agreement and the other Loan Documents as of such Settlement Date, Agent shall
pay to each Lender such Lender’s Commitment Percentage of principal, interest
and fees paid by the Borrowers since the previous Settlement Date for the
benefit of such Lender on the Loans held by it. Such payments shall be made by
wire transfer to such Lender) not later than 2:00 p.m. (New York time) on the
next Business Day following each Settlement Date.

(c) Availability of Lender’s Commitment Percentage. Agent may assume that each
Revolving Lender will make its Commitment Percentage of each Revolving Loan
available to Agent on each Borrowing date. If such Commitment Percentage is not,
in fact, paid to Agent by such Revolving Lender when due, Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Commitment Percentage forthwith upon Agent’s demand, Agent shall
promptly notify the Borrower Representative and the Borrowers shall immediately
repay such amount to Agent. Nothing in this subsection 1.11(c) or elsewhere in
this Agreement or the other Loan Documents shall be deemed to require Agent to
advance funds on behalf of any Revolving Lender or to relieve any Revolving
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that the Borrowers may have against any Revolving Lender as a result
of any default by such Revolving Lender hereunder. To the extent that Agent
advances funds to the Borrowers on behalf of any Revolving Lender and is not
reimbursed therefor on the same Business Day as such advance is made, Agent
shall be entitled to retain for its account all interest accrued on such advance
until reimbursed by the applicable Revolving Lender.

 

17



--------------------------------------------------------------------------------

(d) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrowers and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Credit Party or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

(e) Non-Funding Lenders.

(i) Responsibility. The failure of any Non-Funding Lender to make any Revolving
Loan or any payment required by it hereunder, or to fund any purchase of any
participation to be made or funded by it (including, without limitation, with
respect to any Letter of Credit or Swing Loan) on the date specified therefor
shall not relieve any other Lender (each such other Revolving Lender, an “Other
Lender”) of its obligations to make such loan or fund the purchase of any such
participation on such date, but neither any Other Lender nor Agent shall be
responsible for the failure of any Non-Funding Lender to make a loan, fund the
purchase of a participation or make any other payment required hereunder.
Notwithstanding anything set forth herein to the contrary, a Non-Funding Lender
shall not have any voting or consent rights under or with respect to any Loan
Document or constitute a “Lender” or a “Revolving Lender” (or be included in the
calculation of “Required Lenders” hereunder) for any voting or consent rights
under or with respect to any Loan Document.

(f) (ii) Reallocation. If any Revolving Lender is a Non-Funding Lender, all or a
portion of such Non-Funding Lender’s Letter of Credit Obligations (unless such
Lender is the L/C Issuer that Issued such Letter of Credit) and reimbursement
obligations with respect to Swing Loans shall, at Agent’s election at any time
or upon any L/C Issuer’s or Swingline Lender’s, as applicable, written request
delivered to Agent (whether before or after the occurrence of any Default or
Event of Default), be reallocated to and assumed by the Revolving Lenders that
are not Non-Funding Lenders or Impacted Lenders pro rata in accordance with
their Commitment Percentages of the Aggregate Revolving Loan Commitment
(calculated as if the Non-Funding Lender’s Commitment Percentage was reduced to
zero and each other Revolving Lender’s Commitment Percentage had been increased
proportionately), provided that no Revolving Lender shall be reallocated any
such amounts or be required to fund any amounts that would cause the sum of its
outstanding Revolving Loans, outstanding Letter of Credit Obligations, amounts
of its participations in Swing Loans and its pro rata share of unparticipated
amounts in Swing Loans to exceed its Revolving Loan Commitment.

 

18



--------------------------------------------------------------------------------

(iii) Voting Rights. Notwithstanding anything set forth herein to the contrary,
including Section 9.1, a Non-Funding Lender shall not have any voting or consent
rights under or with respect to any Loan Document or constitute a “Lender” or a
“Revolving Lender” (or be, or have its Loans and Commitments, included in the
determination of “Required Lenders” or “Lenders directly affected” pursuant to
Section 9.1) for any voting or consent rights under or with respect to any Loan
Document, provided that (A) the Commitment of a Non-Funding Lender may not be
increased, extended or reinstated, (B) the principal of a Non-Funding Lender’s
Loans may not be reduced or forgiven, and (C) the interest rate applicable to
Obligations owing to a Non-Funding Lender may not be reduced in such a manner
that by its terms affects such Non-Funding Lender more adversely than other
Lenders, in each case, without the consent of such Non-Funding Lender. Moreover,
for the purposes of determining Required Lenders, the Loans, Letter of Credit
Obligations, and Commitments held by Non-Funding Lenders shall be excluded from
the total Loans and Commitments outstanding.

(g) (iv) Borrower Payments to a Non-Funding Lender. Agent shall be authorized to
use all payments received by Agent for the benefit of any Non-Funding Lender
pursuant to this Agreement to pay in full the Aggregate Excess Funding Amount to
the appropriate Secured Parties. Agent shall be entitled to hold as cash
collateral in a non-interest bearing account up to an amount equal to such
Non-Funding Lender’s pro rata share, without giving effect to any reallocation
pursuant to subsection 1.11(e)(ii), of all Letter of Credit Obligations until
the Obligations are paid in full in cash, all Letter of Credit Obligations have
been discharged or cash collateralized and all Commitments have been terminated.
Upon any such unfunded obligations owing by a Non-Funding Lender becoming due
and payable, Agent shall be authorized to use such cash collateral to make such
payment on behalf of such Non-Funding Lender. With respect to such Non-Funding
Lender’s failure to fund Revolving Loans or purchase participations in Letters
of Credit or Letter of Credit Obligations, any amounts applied by Agent to
satisfy such funding shortfalls shall be deemed to constitute a Revolving Loan
or amount of the participation required to be funded and, if necessary to
effectuate the foregoing, the other Revolving Lenders shall be deemed to have
sold, and such Non-Funding Lender shall be deemed to have purchased, Revolving
Loans or Letter of Credit participation interests from the other Revolving
Lenders until such time as the aggregate amount of the Revolving Loans and
participations in Letters of Credit and Letter of Credit Obligations are held by
the Revolving Lenders in accordance with their Commitment Percentages of the
Aggregate Revolving Loan Commitment. Any amounts owing by a Non-Funding Lender
to Agent which are not paid when due shall accrue interest at the interest rate
applicable during such period to Revolving Loans that are Base Rate Loans. In
the event that Agent is holding cash collateral of a Non-Funding Lender that
cures pursuant to clause (v) below or ceases to be a Non-Funding Lender pursuant
to the definition of Non-Funding Lender, Agent shall return the unused portion
of such cash collateral to such Lender. The “Aggregate Excess Funding Amount” of
a Non-Funding Lender shall be the aggregate amount of (A) all unpaid obligations
owing by such Lender to Agent, L/C Issuers, Swingline Lender and other Lenders
under the Loan Documents, including such Lender’s pro rata share of all
Revolving Loans, Letter of Credit Obligations and Swing Loans, plus, without
duplication, (B) all amounts of such Non-Funding Lender’s Letter of Credit
Obligations and reimbursement obligations with respect to Swing Loans
reallocated to other Lenders pursuant to subsection 1.11(e)(ii).

 

19



--------------------------------------------------------------------------------

(v) Cure. A Lender may cure its status as a Non-Funding Lender under clause
(a) of the definition of Non-Funding Lender if such (A) Lender fully pays to
Agent, on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon. Any such cure shall not relieve any
Lender from liability for breaching its contractual obligations hereunder and
(B) timely funds the next Revolving Loan required to be funded by such Lender or
makes the next reimbursement required to be made by such Lender.

(vi) Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of the
definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and the Borrowers shall not be required to pay, such Lender’s portion
of the Unused Commitment Fee during the time such Lender is a Non-Funding Lender
pursuant to clause (a) thereof. In the event that any reallocation of Letter of
Credit Obligations occurs pursuant to subsection 1.11(e)(ii), during the period
of time that such reallocation remains in effect, the Letter of Credit Fee
payable with respect to such reallocated portion shall be payable to (A) all
Revolving Lenders based on their pro rata share of such reallocation or (B) to
the L/C Issuer for any remaining portion not reallocated to any other Revolving
Lenders.

(h) Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish procedures (and to amend such procedures from time to
time) to facilitate administration and servicing of the Loans and other matters
incidental thereto. Without limiting the generality of the foregoing, Agent is
hereby authorized to establish procedures to make available or deliver, or to
accept, notices, documents and similar items on, by posting to or submitting
and/or completion on, E-Systems. The posting, completion and/or submission by
any Credit Party of any communication pursuant to an E-System shall constitute a
representation and warranty by the Credit Parties that any representation,
warranty, certification or other similar statement required by the Loan
Documents to be provided, given or made by a Credit Party in connection with any
such communication is true, correct and complete except as expressly noted in
such communication or E-System.

1.12 Borrower Representative. Each Borrower hereby designates and appoints
CryoLife as its representative and agent on its behalf (the “Borrower
Representative”) for the purposes of issuing Notices of Borrowings, Notices of
Conversion/Continuation, L/C Requests and Swingline Requests, delivering
certificates including Compliance Certificates, giving instructions with respect
to the disbursement of the proceeds of the Loans, selecting interest rate
options, giving and receiving all other notices and consents hereunder or under
any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Borrower or Borrowers
under the Loan Documents. Borrower Representative hereby accepts such
appointment. Agent and each

 

20



--------------------------------------------------------------------------------

Lender may regard any notice or other communication pursuant to any Loan
Document from Borrower Representative as a notice or communication from all
Borrowers. Each warranty, covenant, agreement and undertaking made on behalf of
a Borrower by Borrower Representative shall be deemed for all purposes to have
been made by such Borrower and shall be binding upon and enforceable against
such Borrower to the same extent as if the same had been made directly by such
Borrower.

1.13 Incremental Commitments.

(a) Borrowers may from time to time, upon written notice to the Agent (who shall
promptly provide a copy of such notice to each Lender), propose to increase the
Commitments by an aggregate amount not to exceed Ten Million Dollars
($10,000,000) (the “Incremental Revolver”), such that the Aggregate Revolving
Loan Commitments after giving effect to such increase are no greater than Thirty
Million Dollars ($30,000,000). Each Lender shall have the right for a period of
fifteen (15) days following receipt of such notice, to elect by written notice
to the Borrower Representative and the Agent, to commit to establish all or a
portion of such Incremental Revolver. Final allocations of the Incremental
Revolver shall be determined by the Agent after consultation with the Borrower
Representative. No Lender (or any successor thereto) shall have any obligation
to establish all or any portion of such Incremental Revolver or to increase any
other obligations under this Agreement and the other Loan Documents, and any
decision by a Lender to establish all or any portion of such Incremental
Revolver shall be made in its sole discretion independently from any other
Lender.

(b) If the Lenders do not commit to establish the entire Incremental Revolver
pursuant to subsection (a) of this Section 1.13, the Borrower may designate
another bank or other financial institution (which may be, but need not be, one
or more of the existing Lenders), provided, however that if such Person is not
an existing Lender, such Person must be acceptable to the Agent and join this
Agreement as a Lender (an “Additional Lender”).

(c) In the event that the Borrower desires to increase the Commitments by the
Incremental Revolver, the Borrower will enter into an amendment with the Agent,
those Lenders providing the Incremental Revolver and Additional Lenders, if any
(which shall upon execution thereof become Lenders hereunder if not theretofore
Lenders) to provide for such Incremental Revolver, which amendment shall set
forth any terms and conditions of the Incremental Revolver not covered by this
Agreement as agreed by the Borrower, Agent and such Lenders, and shall provide
for the issuance of promissory notes to evidence the Incremental Revolver if
requested by such Lenders (which notes shall constitute Notes for purposes of
this Agreement), such amendment to be in form and substance reasonably
acceptable to Agent and consistent with the terms of this Section 1.13(c) and of
the other provisions of this Agreement. No consent of any Lender not committing
to the Incremental Revolver is required to permit the Incremental Revolver
contemplated by and otherwise complying with this Section 1.13(c) or the
aforesaid amendment to effectuate the Incremental Revolver. This clause
(c) shall supersede any provisions contained in this Agreement, including,
without limitation, Section 9.1.

 

21



--------------------------------------------------------------------------------

(d) The increase of the Commitments by the Incremental Revolver will be subject
to the satisfaction of the following conditions precedent: (i) after giving pro
forma effect to such increase, no Default or Event of Default shall have
occurred and be continuing and Borrowers will be in pro forma compliance with
the covenants set forth in Sections 6.2 and 6.3, (ii) execution of the amendment
hereto referenced in clause (c) above by Agent, the Lenders and Additional
Lenders providing the Incremental Revolver and the Credit Parties,
(iii) delivery to Agent of a certificate of the Secretary or an Assistant
Secretary of each Credit Party, in form and substance satisfactory to Agent,
certifying the resolutions of such Person’s board of directors (or equivalent
governing body) approving and authorizing the Incremental Revolver (if not
previously delivered to Agent), and certifying that none of the organizational
documents of such Credit Party delivered to the Agent prior thereto have been
modified or altered in any way (or if modifications have occurred, certifying
new copies of such organizational documents), (iv) delivery to Agent of an
opinion of counsel to the Credit Parties in form and substance and from counsel
reasonably satisfactory to the Agent, addressed to Agent and Lenders extending
the Incremental Revolver and covering such matters as the Agent may reasonably
request, and (v) receipt by Agent of such new Notes and reaffirmations of
guaranties, as Agent may reasonably request, together with amendments to any
Mortgages reflecting that the Incremental Revolver is secured pari passu with
the Revolving Loan, and such endorsements to title policies or additional title
searches as the Agent may reasonably request.

ARTICLE II - CONDITIONS PRECEDENT

2.1 Conditions to Effectiveness. The obligation of each Lender to make its Loans
on the Effective Date and of each L/C Issuer to Issue, or cause to be Issued,
any Letters of Credit on the Effective Date is subject to satisfaction of the
following conditions:

(a) Loan Documents. The Agent shall have received on or before the Effective
Date all of the agreements, documents, instruments and other items set forth on
the Closing Checklist attached hereto as Exhibit 2.1, each in form and substance
reasonably satisfactory to the Agent.

(b) Revolving Loans. After giving effect to the funding of any Loans made on the
Effective Date and the Issuance of any Letters of Credit Issued on the Effective
Date, no more than $500,000 of Loans and Letter of Credit Obligations shall be
outstanding.

 

22



--------------------------------------------------------------------------------

(c) Solvency. Agent shall be satisfied, based on financial statements (actual
and pro forma), projections and a certificate of the Chief Financial Officer of
the Borrower Representative, that the Credit Parties, after giving effect to any
Loans made and any Letters of Credit Issued on or prior to the Effective Date
and the payment of all fees, costs and expenses in connection therewith, will
each be Solvent.

(d) Absence of Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding pending or threatened in any court or
before any arbitrator or governmental authority challenging the Loan Documents
or any of the transactions contemplated herein.

(e) No Material Adverse Effect. Since December 31, 2010, there shall have been
no events, circumstances, developments or other changes in facts that would, in
the aggregate, have a Material Adverse Effect.

2.2 Conditions to All Borrowings. Except as otherwise expressly provided herein,
no Lender or L/C Issuer shall be obligated to fund any Loan or incur any Letter
of Credit Obligation, if, as of the date thereof:

(a) both before and after giving effect to such Loan or, as applicable, such
Issuance, the representations and warranties set forth in any Loan Document
shall be untrue or incorrect (i) if such date is the Effective Date, on and as
of such date and (ii) otherwise, in all material respects (but in all respects
if such representation or warranty is qualified by “material” or “Material
Adverse Effect”) on and as of such date or, to the extent such representations
and warranties expressly relate to an earlier date, on and as of such earlier
date;

(b) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Loan (or the incurrence of any Letter of
Credit Obligation), and Agent or Required Lenders shall have determined not to
make any Loan or incur any Letter of Credit Obligation as a result of that
Default or Event of Default;

(c) after giving effect to any Loan (or the incurrence of any Letter of Credit
Obligations), the aggregate outstanding amount of the Revolving Loans would
exceed the Maximum Revolving Loan Balance; and

(d) after giving effect to any Loan (or the incurrence of any Letter of Credit
Obligations), the ratio of (i) all Indebtedness (which, for purposes hereof,
shall include, without duplication, all Letter of Credit Obligations) as of the
date of such Borrowing or incurrence, to (ii) Adjusted EBITDA for the most
recent twelve month period ending on or prior to such date for which financial
statements have been delivered pursuant to subsection 4.1, would exceed the
maximum permitted Leverage Ratio pursuant to Section 6.2 as of the last day of
the most recent calendar quarter.

 

23



--------------------------------------------------------------------------------

The request by Borrower Representative and acceptance by Borrowers of the
proceeds of any Loan or the incurrence of any Letter of Credit Obligations shall
be deemed to constitute, as of the date thereof, (i) a representation and
warranty by Borrowers that the conditions in this Section 2.2 have been
satisfied and (ii) a reaffirmation by each Credit Party of the granting and
continuance of Agent’s Liens, on behalf of itself and Lenders, pursuant to the
Collateral Documents.

ARTICLE III - REPRESENTATIONS AND WARRANTIES

The Credit Parties, jointly and severally, represent and warrant to the Agent
and each Lender that the following are true, correct and complete:

3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries:

(a) is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, organization or formation, as
applicable;

(b) has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to own its assets, carry on its business and
execute, deliver, and perform its obligations under, the Loan Documents to which
it is a party;

(c) is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification or license; and

(d) is in compliance with all Requirements of Law;

except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

3.2 Corporate Authorization; No Contravention.

(a) The execution, delivery and performance by each of the Credit Parties of
this Agreement, and by each of the Credit Parties and each of their respective
Subsidiaries of any other Loan Document to which such Person is party, have been
duly authorized by all necessary action, and do not and will not:

(i) contravene the terms of any of that Person’s Organization Documents;

 

24



--------------------------------------------------------------------------------

(ii) conflict with or result in any material breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or

(iii) violate any material Requirement of Law in any material respect.

(b) Schedule 3.2 sets forth the authorized Stock and Stock Equivalents of each
of the Credit Parties and each of their respective Subsidiaries. All issued and
outstanding Stock and Stock Equivalents of each of the Credit Parties and each
of their respective Subsidiaries are duly authorized and validly issued, fully
paid, non-assessable, and free and clear of all Liens other than, with respect
to the Stock and Stock Equivalents of Borrowers and Subsidiaries of the
Borrowers, those in favor of the Agent, for the benefit of the Secured Parties.
All such securities were issued in compliance with all applicable state and
federal laws concerning the issuance of securities. All of the issued and
outstanding Stock and Stock Equivalents of the other Subsidiaries of CryoLife is
owned by the Persons and in the amounts set forth on Schedule 3.2. Except as set
forth on Schedule 3.2, there are no pre-emptive or other outstanding rights,
options, warrants, conversion rights or other similar agreements or
understandings for the purchase or acquisition of any Stock and Stock
Equivalents of any Credit Party.

3.3 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party or any Subsidiary of any Credit
Party of this Agreement or any other Loan Document except (a) for recordings and
filings in connection with the Liens granted to the Agent under the Collateral
Documents and (b) those obtained or made on or prior to the Effective Date.

3.4 Binding Effect. This Agreement and each other Loan Document to which any
Credit Party or any Subsidiary of any Credit Party is a party constitute the
legal, valid and binding obligations of each such Person which is a party
thereto, enforceable against such Person in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

 

25



--------------------------------------------------------------------------------

3.5 Litigation. Except as specifically disclosed in Schedule 3.5, there are no
actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of each Credit Party, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, against any Credit Party,
any Subsidiary of any Credit Party or any of their respective Properties which:

(a) purport to affect or pertain to this Agreement, any other Loan Document or
any of the transactions contemplated hereby or thereby; or

(b) would reasonably be expected to result in equitable relief or monetary
judgment(s), individually or in the aggregate, having a Material Adverse Effect.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. As of the Effective Date, no
Credit Party or any Subsidiary of any Credit Party is the subject of an audit by
the IRS or other Governmental Authority or, to each Credit Party’s knowledge,
any review or investigation by the IRS or other Governmental Authority
concerning the violation or possible violation of any Requirement of Law.

3.6 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
the Agent’s Liens on the Collateral. No Credit Party and no Subsidiary of any
Credit Party is in default under or with respect to any Contractual Obligation
in any respect which, individually or together with all such defaults, would
reasonably be expected to have a Material Adverse Effect.

3.7 ERISA Compliance. Schedule 3.7 sets forth, as of the Effective Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans. To the
knowledge of the Credit Parties, each Benefit Plan, and each trust thereunder,
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Requirements of Law so qualifies. Except for any of the following that
would not, in the aggregate, have a Material Adverse Effect, (x) each Benefit
Plan is in compliance with applicable provisions of ERISA, the Code and other
Requirements of Law, (y) there are no existing or pending (or to the knowledge
of any Credit Party, threatened) claims (other than routine claims for benefits
in the normal course), sanctions, actions, lawsuits or other proceedings or
investigation involving any Benefit Plan to which any Credit Party incurs any
obligation or any Liability or otherwise has or could have an obligation or any
Liability and (z) no ERISA Event is reasonably expected to occur. On the
Effective Date, no ERISA Event has occurred in connection with which obligations
and liabilities (contingent or otherwise) remain outstanding. On the Effective
Date, no ERISA Affiliate would have any Withdrawal Liability as a result of a
complete withdrawal from any Multiemployer Plan on the date this representation
is made.

 

26



--------------------------------------------------------------------------------

3.8 Use of Proceeds; Margin Regulations. The proceeds of the Loans are intended
to be and shall be used solely for the purposes set forth in and permitted by
Section 4.10, and are intended to be and shall be used in compliance with
Section 5.8. No Credit Party and no Subsidiary of any Credit Party is engaged in
the business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock. Proceeds of the Loans shall not
be used for the purpose of purchasing or carrying Margin Stock.

3.9 Title to Properties. Each of the Credit Parties and each of their respective
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real Property, and good and valid title to all owned
personal property and valid leasehold interests in all leased personal property,
in each instance, necessary or used in the ordinary conduct of their respective
businesses. The Property of the Credit Parties and its Subsidiaries is subject
to no Liens, other than Permitted Liens. As of the Effective Date, none of the
Credit Parties or their Subsidiaries own any Real Estate in fee simple.

3.10 Taxes. All federal, state, local and foreign income and franchise and other
material tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by any Tax Affiliate have been filed with the appropriate
Governmental Authorities in all jurisdictions in which such Tax Returns are
required to be filed, all such Tax Returns are true and correct in all material
respects, and all taxes, charges and other impositions reflected therein or
otherwise due and payable have been paid prior to the date on which any
Liability may be added thereto for non-payment thereof except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Tax
Affiliate in accordance with GAAP. Except as set forth on Schedule 3.10, as of
the Effective Date, no Tax Return is under audit or examination by any
Governmental Authority and no notice of such an audit or examination or any
assertion of any claim for Taxes has been given or made by any Governmental
Authority. Proper and accurate amounts have been withheld by each Tax Affiliate
from their respective employees for all periods in full and complete compliance
in all material respects with the tax, social security and unemployment
withholding provisions of applicable Requirements of Law and such withholdings
have been timely paid to the respective Governmental Authorities. No Tax
Affiliate has participated in a “reportable transaction” within the meaning of
Treasury Regulation Section 1.6011-4(b) or has been a member of an affiliated,
combined or unitary group other than the group of which a Tax Affiliate is the
common parent.

 

27



--------------------------------------------------------------------------------

3.11 Financial Condition.

(a) Each of the audited consolidated balance sheets of the Borrowers and their
Subsidiaries dated December 31, 2008, December 31, 2009, and December 31, 2010
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal years ended on such dates:

(x) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and

(y) present fairly in all material respects the consolidated financial condition
of the Borrowers and their Subsidiaries as of the dates thereof and results of
operations for the periods covered thereby.

(b) Since December 31, 2010, there has been no Material Adverse Effect.

(c) The Credit Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.

(d) All financial performance projections delivered to the Agent represent the
Borrowers’ best good faith estimate of future financial performance and are
based on assumptions believed by the Borrowers to be fair and reasonable in
light of current market conditions, it being acknowledged and agreed by the
Agent and Lenders that projections as to future events are not to be viewed as
facts and that the actual results during the period or periods covered by such
projections may differ from the projected results.

3.12 Environmental Matters. Except as set forth on Schedule 3.12, (a) the
operations of each Credit Party and each Subsidiary of each Credit Party are and
have been in compliance with all applicable Environmental Laws, including
obtaining, maintaining and complying with all Permits required by any applicable
Environmental Law, other than non-compliances that, in the aggregate, would not
have a reasonable likelihood of resulting in Material Environmental Liabilities
to any Credit Party or any Subsidiary of any Credit Party, (b) no Credit Party
and no Subsidiary of any Credit Party is party to, and no Credit Party and no
Subsidiary of any Credit Party and no real property currently (or to the
knowledge of any Credit Party previously) owned, leased, subleased, operated or
otherwise occupied by or for any such Person is subject to or the subject of,
any Contractual Obligation or any pending (or, to the knowledge of any Credit
Party, threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice relating in any manner to any Environmental Law other than those that, in
the aggregate, are not reasonably likely to result in Material Environmental
Liabilities to any Credit Party or any Subsidiary of any Credit Party, (c) no
Lien in favor of any

 

28



--------------------------------------------------------------------------------

Governmental Authority securing, in whole or in part, Environmental Liabilities
has attached to any property of any Credit Party or any Subsidiary of any Credit
Party and, to the knowledge of any Credit Party, no facts, circumstances or
conditions exist that could reasonably be expected to result in any such Lien
attaching to any such property, (d) no Credit Party and no Subsidiary of any
Credit Party has caused or suffered to occur a Release of Hazardous Materials
at, to or from any real property of any such Person and each such real property
is free of contamination by any Hazardous Materials except for such Release or
contamination that could not reasonably be expected to result, in the aggregate,
in Material Environmental Liabilities to any Credit Party or any Subsidiary of
any Credit Party, (e) no Credit Party and no Subsidiary of any Credit Party
(i) is or has been engaged in, or has permitted any current or former tenant to
engage in, operations or (ii) knows of any facts, circumstances or conditions,
including receipt of any information request or notice of potential
responsibility under the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. §§ 9601 et seq.) or similar Environmental Laws, that,
in the aggregate, would have a reasonable likelihood of resulting in Material
Environmental Liabilities to any Credit Party or any Subsidiary of any Credit
Party and (f) each Credit Party has made available to Agent copies of all
existing environmental reports, reviews and audits and all documents pertaining
to actual or potential Environmental Liabilities, in each case to the extent
such reports, reviews, audits and documents are in their possession, custody or
control.

3.13 Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Subsidiary of any Credit Party, is (a) an “investment
company” within the meaning of the Investment Company Act of 1940 or (b) subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other Federal or state statute, rule or
regulation limiting its ability to incur Indebtedness, pledge its assets or
perform its Obligations under the Loan Documents.

3.14 Solvency. Both before and after giving effect to (a) the Loans made and
Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans,
and (c) the payment and accrual of all transaction costs in connection with the
foregoing, both the Credit Parties taken as a whole and each Borrower
individually are Solvent.

3.15 Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule
3.15, as of the Effective Date, (a) there is no collective bargaining or similar
agreement with any union, labor organization, works council or similar
representative covering any employee of any Credit Party or any Subsidiary of
any Credit Party, (b) no

 

29



--------------------------------------------------------------------------------

petition for certification or election of any such representative is existing or
pending with respect to any employee of any Credit Party or any Subsidiary of
any Credit Party and (c) no such representative has sought certification or
recognition with respect to any employee of any Credit Party or any Subsidiary
of any Credit Party.

3.16 Intellectual Property. Each Credit Party and each Subsidiary of each Credit
Party owns, or is licensed to use, all Intellectual Property necessary to
conduct its business as currently conducted except for such Intellectual
Property the failure of which to own or license would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. To
the knowledge of each Credit Party, (a) the conduct and operations of the
businesses of each Credit Party and each Subsidiary of each Credit Party does
not infringe, misappropriate, dilute, violate or otherwise impair any
Intellectual Property owned by any other Person and (b) no other Person has
contested any right, title or interest of any Credit Party or any Subsidiary of
any Credit Party in, or relating to, any Intellectual Property, other than, in
each case, as cannot reasonably be expected to affect the Loan Documents and the
transactions contemplated therein and would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

3.17 Subsidiaries. As of the Effective Date, no Credit Party has any
Subsidiaries or equity investments in any other corporation or entity other than
those specifically disclosed in Schedule 3.2.

3.18 Brokers’ Fees; Transaction Fees. Except as disclosed on Schedule 3.18 and
except for fees payable to the Agent and Lenders, none of the Credit Parties or
any of their respective Subsidiaries has any obligation to any Person in respect
of any finder’s, broker’s or investment banker’s fee in connection with the
transactions contemplated hereby.

3.19 Insurance. Each of the Credit Parties and each of their respective
Subsidiaries and their respective Properties are insured with financially sound
and reputable insurance companies which are not Affiliates of the Borrowers, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar Properties
in localities where such Person operates. A true and complete listing of such
insurance, including issuers, coverages and deductibles, has been provided to
the Agent.

3.20 Full Disclosure. None of the representations or warranties made by any
Credit Party or any of their Subsidiaries in the Loan Documents as of the date
such representations and

 

30



--------------------------------------------------------------------------------

warranties are made or deemed made, and none of the statements contained in each
exhibit, report, statement or certificate furnished by or on behalf of any
Credit Party or any of their Subsidiaries in connection with the Loan Documents
(including the offering and disclosure materials, if any, delivered by or on
behalf of any Credit Party to the Lenders prior to the Effective Date), contains
any untrue statement of a material fact or omits any material fact required to
be stated therein or necessary to make the statements made therein, in light of
the circumstances under which they are made, not misleading as of the time when
made or delivered.

3.21 Foreign Assets Control Regulations and Anti-Money Laundering.

(a) OFAC. Neither any Credit Party nor any Subsidiary of any Credit Party (i) is
a person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of Section 2,
or (iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

(b) Patriot Act. Each of the Credit Parties and each of their respective
Subsidiaries are in compliance, in all material respects, with (a) the Trading
with the Enemy Act, and each of the foreign assets control regulations of the
United States Treasury Department and any other enabling legislation or
executive order relating thereto, (b) the Patriot Act and (c) other federal or
state laws relating to “know your customer” and anti-money laundering rules and
regulations.. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

3.22 FDA Regulatory Compliance.

(a) Each of the Credit Parties and their Subsidiaries have all Registrations
from FDA or other Governmental Authority required to conduct their respective
businesses as currently conducted. Each of the Registrations is valid and
subsisting in full force and effect. To the knowledge of the Credit Parties and
their Subsidiaries, the FDA is not considering limiting, suspending, or revoking
such Registrations or changing the marketing classification or labeling of the
products of the Credit Parties and their Subsidiaries. To the knowledge of the
Credit Parties and their Subsidiaries, there is no false or misleading
information or significant omission in any product application or other
submission to FDA or any comparable Governmental

 

31



--------------------------------------------------------------------------------

Authority. The Credit Parties and their Subsidiaries have fulfilled and
performed their obligations under each Registration in all material respects,
and no event has occurred or condition or state of facts exists which would
constitute a breach or default or would cause revocation or termination of any
such Registration that could reasonably be expected to result in a Material
Adverse Effect. To the knowledge of the Credit Parties and their Subsidiaries,
any third party that is a manufacturer or contractor for the Credit Parties and
their Subsidiaries is in compliance with all Registrations from the FDA or
comparable Governmental Authority insofar as they pertain to the manufacture of
product components or products for the Credit Parties and their Subsidiaries.

(b) All products developed, manufactured, tested, distributed or marketed by or
on behalf of the Credit Parties and their Subsidiaries that are subject to the
jurisdiction of the FDA or comparable Governmental Authority have been and are
being developed, tested, manufactured, distributed and marketed in compliance
with the FDA Laws or any other applicable Requirement of Law, including, without
limitation, pre-market notification, good manufacturing practices, labeling,
advertising, record-keeping, and adverse event reporting, except where a failure
to be in compliance could not reasonably be expected to result in a Material
Adverse Effect, and have been and are being tested, investigated, distributed,
marketed, and sold in compliance in all material respects with FDA Laws or any
other applicable Requirement of Law, except where a failure to be in compliance
could not reasonably be expected to result in a Material Adverse Effect.

(c) The Credit Parties and their Subsidiaries are not subject to any obligation
arising under an administrative or regulatory action, FDA inspection, FDA
warning letter, FDA notice of violation letter, or other notice, response or
commitment made to or with the FDA or any comparable Governmental Authority. The
Credit Parties and their Subsidiaries have made all notifications, submissions,
and reports required by any such obligation, and all such notifications,
submissions and reports were true, complete, and correct in all material
respects as of the date of submission to FDA or any comparable Governmental
Authority.

(d) Since December 31, 2004, no product has been seized, withdrawn, recalled,
detained, or become subject to a suspension of manufacturing except as disclosed
on Schedule 3.22, and there are no facts or circumstances reasonably likely to
cause, (i) the seizure, denial, withdrawal, recall, detention, field correction,
safety alert or suspension of manufacturing relating to any product; (ii) a
change in the labeling of any product; or (iii) a termination, seizure or
suspension of marketing of any product, which could reasonably be expected to
result in a Material Adverse Effect. No proceedings in the United States or any
other jurisdiction seeking the withdrawal, recall, suspension, import detention,
or seizure of any product are pending or, to the knowledge of the Credit Parties
and their Subsidiaries, threatened against the Credit Parties and their
Subsidiaries.

 

32



--------------------------------------------------------------------------------

3.23 Healthcare Regulatory Compliance.

(a) To the knowledge of the Credit Parties and their Subsidiaries, none of the
Credit Parties, their Subsidiaries and their other Affiliates, nor any officer,
director, managing employee or agent (as those terms are defined in 42 C.F.R. §
1001.1001) thereof, is a party to, or bound by, any order, individual integrity
agreement, corporate integrity agreement or other formal or informal agreement
with any Governmental Authority concerning compliance with Federal Health Care
Program Laws.

(b) To the knowledge of the Credit Parties and their Subsidiaries, none of the
Credit Parties, their Subsidiaries and their other Affiliates, nor any officer,
director, managing employee or agent (as those terms are defined in 42 C.F.R. §
1001.1001) thereof: (i) has been charged with or convicted of any criminal
offense relating to the delivery of an item or service under any Federal Health
Care Program; (ii) has been debarred, excluded or suspended from participation
in any Federal Health Care Program; (iii) has had a civil monetary penalty
assessed against it, him or her under Section 1128A of the SSA; (iv) is
currently listed on the General Services Administration published list of
parties excluded from federal procurement programs and non-procurement programs;
or (v) to the knowledge of the Borrowers, is the target or subject of any
current or potential investigation relating to any Federal Health Care
Program-related offense.

(c) None of the Credit Parties, their Subsidiaries and their other Affiliates,
nor any officer, director, managing employee or agent (as those terms are
defined in 42 C.F.R. § 1001.1001): has engaged in any activity that is in
violation, to the extent such violation could reasonably be expected to result
in a Material Adverse Effect to any Credit Party or their Subsidiaries, of the
federal Medicare or federal or state Medicaid statutes, Sections 1128, 1128A,
1128B, 1128C or 1877 of the SSA (42 U.S.C. §§ 1320a-7, 1320a-7a, 1320a-7b,
1320a-7c and 1395nn), the federal TRICARE statute (10 U.S.C. § 1071 et seq.),
the civil False Claims Act of 1863 (31 U.S.C. § 3729 et seq.), criminal false
claims statutes (e.g., 18 U.S.C. §§ 287 and 1001), the Program Fraud Civil
Remedies Act of 1986 (31 U.S.C. § 3801 et seq.), the anti-fraud and related
provisions of the Health Insurance Portability and Accountability Act of 1996
(e.g., 18 U.S.C. §§ 1035 and 1347), or related regulations or other federal or
state laws and regulations relating to healthcare fraud or government healthcare
programs (collectively, “Federal Health Care Program Laws”), including the
following:

(i) knowingly and willfully making or causing to be made a false statement or
representation of a material fact in any application for any benefit or payment;

(ii) knowingly and willfully making or causing to be made a false statement or
representation of a material fact for use in determining rights to any benefit
or payment;

(iii) knowingly and willfully soliciting or receiving any remuneration
(including any kickback, bribe, or rebate), directly or indirectly, overtly or
covertly, in cash or kind (1) in return for referring an individual to a person
for the furnishing or arranging for the furnishing of any item or service for
which payment may be made in whole or in part under any Federal Health Care
Program; or (2) in return for purchasing,

 

33



--------------------------------------------------------------------------------

leasing, or ordering, or arranging, or arranging for or recommending purchasing,
leasing, or ordering any good, facility, service or item for which payment may
be made in whole or in part under any Federal Health Care Program;

(iv) knowingly and willfully offering or paying any remuneration (including any
kickback, bribe or rebate), directly or indirectly, overtly or covertly, in cash
or in kind, to any person to induce such person (1) to refer an individual to a
person for the furnishing or arranging for the furnishing of any item or service
for which payment may be made in whole or in part under a Federal Health Care
Program; or (2) to purchase, lease, order or arrange for or recommend
purchasing, leasing or ordering any good, facility, service or item for which
payment may be made in whole or in part under a Federal Health Care Program; or

(v) any other activity that violates any state or federal law relating to
prohibiting fraudulent, abusive or unlawful practices connected in any way with
the provision of health care items or services or the billing for such items or
services provided to a beneficiary of any Federal Health Care Program.

(d) To the knowledge of the Borrowers, no person has filed or has threatened to
file against any Credit Party, any of their Subsidiaries or other Affiliates an
action under any federal or state whistleblower statute, including without
limitation, under the False Claims Act of 1863 (31 U.S.C. § 3729 et seq.).

3.24 Reimbursement Coding. To the extent the Credit Parties or any of their
Subsidiaries provide to their customers or any other Persons reimbursement
coding or billing advice regarding products offered for sale by the Credit
Parties and their Subsidiaries, such advice is complete and accurate in all
material respects, conforms to the applicable American Medical Association’s
Current Procedural Terminology (CPT), the International Classification of
Disease, Ninth Revision, Clinical Modification (ICD 9 CM), and other applicable
coding systems, and the advice can be relied upon to create accurate claims for
reimbursement by federal, state and commercial payors.

3.25 HIPAA. Each of the Credit Parties and their Subsidiaries is in compliance
with the provisions of all business associate agreements (as such term is
defined by HIPAA) to which it is a party except for the non-compliance of which
would not have a Material Adverse Effect and to the knowledge of each of the
Credit Parties and their Subsidiaries has implemented adequate policies,
procedures and training designed to assure continued compliance and to detect
non-compliance.

 

34



--------------------------------------------------------------------------------

ARTICLE IV - AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

4.1 Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
monthly financial statements shall not be required to have footnote disclosures
and are subject to normal year-end adjustments). The Borrowers shall deliver to
the Agent and each Lender in electronic form and in detail reasonably
satisfactory to the Agent and the Required Lenders:

(a) as soon as available, but not later than ninety (90) days after the end of
each fiscal year, a copy of the audited consolidated balance sheets of the
Borrowers and each of their Subsidiaries as at the end of such year and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, and accompanied by the
unqualified opinion of any “Big Four” or other nationally-recognized independent
public accounting firm reasonably acceptable to the Agent which report shall
state that such consolidated financial statements present fairly in all material
respects the financial position for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years; and

(b) as soon as available, but not later than thirty (30) days after the end of
each fiscal month of each year ending during a Monthly Reporting Period, a copy
of the unaudited consolidated balance sheets and statements of income of the
Borrowers and each of their Subsidiaries, and the related statements of
shareholders’ equity and cash flows as of the end of such month and for the
portion of the fiscal year then ended, all certified on behalf of the Borrowers
by an appropriate Responsible Officer of the Borrower Representative as being
complete and correct and fairly presenting, in all material respects, in
accordance with GAAP, the financial position and the results of operations of
the Borrowers and their Subsidiaries, subject to normal year-end adjustments and
absence of footnote disclosures.

(c) as soon as available, but not later than forty-five (45) days after the end
of each fiscal quarter of each year, a copy of the unaudited consolidated
balance sheets and statements of income of the Borrowers and each of their
Subsidiaries, and the related statements of shareholders’ equity and cash flows
as of the end of such quarter and for the portion of the fiscal year then ended,
all certified on behalf of the Borrowers by an appropriate Responsible Officer
of the Borrower Representative as being complete and correct and fairly
presenting, in all material respects, in accordance with GAAP, the financial
position and the results of operations of the Borrowers and their Subsidiaries,
subject to normal year-end adjustments and absence of footnote disclosures.

 

35



--------------------------------------------------------------------------------

4.2 Certificates; Other Information. The Borrowers shall furnish in electronic
form, to the Agent and each Lender:

(a) together with each delivery of financial statements pursuant to subsections
4.1(a) and (c), and with respect to the third month of each fiscal quarter of
the Borrower Representative, pursuant to subsection 4.1(b), (i) a management
report, in reasonable detail, signed by the chief financial officer of the
Borrower Representative, describing the operations and financial condition of
the Credit Parties and their Subsidiaries for the month and the portion of the
fiscal year then ended (or for the fiscal year then ended in the case of annual
financial statements), and (ii) a report setting forth in comparative form the
corresponding figures for the corresponding periods of the previous fiscal year
and the corresponding figures from the most recent projections for the current
fiscal year delivered pursuant to subsection 4.2(f) and discussing the reasons
for any significant variations; provided, however, to the extent the Borrower
Representative makes 10-Q and 10-K filings with the Securities and Exchange
Commission with an MD&A report, such filings shall be deemed to satisfy this
clause (a).

(b) together with each delivery of financial statements pursuant to subsections
4.1(a) and (c), a fully and properly completed certificate in the form of
Exhibit 4.2(b) (“Compliance Certificate”), certified on behalf of the Borrowers
by a Responsible Officer of the Borrower Representative;

(c) promptly after the same are sent, copies of all financial statements and
reports which any Credit Party sends to its shareholders or other equity
holders, as applicable, generally and promptly after the same are filed, copies
of all financial statements and regular, periodic or special reports which such
Person may make to, or file with, the Securities and Exchange Commission or any
successor or similar Governmental Authority;

(d) together with each delivery of financial statements pursuant to subsections
4.1(a) and (c), a list of any applications for the registration of any Patent,
Trademark or Copyright filed by any Credit Party with the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency during the most-recently ended fiscal month or fiscal quarter, as the
case may be, or as at such other date as the Agent may reasonably require;

(e) as soon as available and in any event no later than the 60th day after the
last day of each fiscal year of the Borrowers, board-approved projections of the
Credit Parties (and their Subsidiaries’) consolidated financial performance for
the forthcoming fiscal year including without limitation an unaudited
consolidated balance sheet, statement of income and a projection of Capital
Expenditures, in each case of the Borrowers and each of their Subsidiaries;

(f) promptly upon receipt thereof, copies of any reports submitted by the
certified public accountants in connection with each annual, interim or special
audit or review of any type of the financial statements or internal control
systems of any Credit Party made by such accountants, including any comment
letters submitted by such accountants to management of any Credit Party in
connection with their services;

 

36



--------------------------------------------------------------------------------

(g) from time to time, if the Agent determines that obtaining appraisals is
necessary in order for the Agent or any Lender to comply with applicable laws or
regulations (including any appraisals required to comply with FIRREA), and at
any time if a Default or an Event of Default shall have occurred and be
continuing, the Agent may, or may require the Borrowers to, in either case at
the Borrowers’ expense, obtain appraisals in form and substance and from
appraisers reasonably satisfactory to the Agent stating the then current fair
market value of all or any portion of the real or personal property of any
Credit Party or any Subsidiary of any Credit Party;

(h) together with each delivery of financial statements pursuant to subsection
4.1(a), each in form and substance satisfactory to the Agent, a summary of all
material insurance coverage maintained as of the date thereof by any Credit
Party and its Subsidiaries, together with such other related documents and
information as the Agent may reasonably require; and

(i) promptly, such additional business, financial, corporate affairs, perfection
certificates and other information as the Agent may from time to time reasonably
request.

4.3 Notices. The Borrowers shall notify promptly the Agent and each Lender of
each of the following (and in no event later than five (5) Business Days after a
Responsible Officer becoming aware thereof):

(a) the occurrence or existence of any Default or Event of Default, or any event
or circumstance that foreseeably will become a Default or Event of Default;

(b) any breach or non-performance of, or any default under, any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non-compliance with, any Requirement of Law, which would
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;

(c) the commencement of, or any material development in, any dispute,
litigation, investigation, proceeding or suspension which may exist at any time
between any Credit Party or any Subsidiary of any Credit Party and any
Governmental Authority which would reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect;

(d) any notice that the FDA or other similar Governmental Authority is limiting,
suspending or revoking any Registration, changing the market classification or
labeling of the products of the Credit Parties and their Subsidiaries, or
considering any of the foregoing;

 

37



--------------------------------------------------------------------------------

(e) any Credit Party or any of its Subsidiaries becoming subject to any
administrative or regulatory action; any Credit Party or any of its Subsidiaries
receiving a Form FDA 483, FDA warning letter, FDA notice of violation letter, or
any other written or verbal communication from FDA (other than informal verbal
communications from FDA investigators during the course of an inspection that
are not documented in a Form FDA 483) or any comparable Governmental Authority
alleging noncompliance with any Requirement of Law; any product of any Credit
Party or any of its Subsidiaries being seized, withdrawn, recalled, detained, or
subject to a suspension of manufacturing; or the commencement of any proceedings
in the United States or any other jurisdiction seeking the withdrawal, recall,
suspension, import detention, or seizure of any product of the Credit Parties or
their Subsidiaries, or any Credit Party or any Subsidiary of any Credit Party
becoming aware that such proceedings are pending or threatened;

(f) the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Subsidiary of any Credit Party
(i) in which the amount of damages claimed is $750,000 (or its equivalent in
another currency or currencies) or more, (ii) in which injunctive or similar
relief is sought and which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect, or (iii) in which the relief sought
is an injunction or other stay of the performance of this Agreement or any Loan
Document;

(g) (i) the receipt by any Credit Party of any notice of violation of or
potential liability or similar notice under Environmental Law, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or liability under any Environmental Law, that, for each of clauses
(i) and (ii)(A), (B) and (C) above (and, in the case of clause (C), if adversely
determined), in the aggregate for each such clause, could reasonably be expected
to result in Material Environmental Liabilities, (iii) the receipt by any Credit
Party of notification that any property of any Credit Party is subject to any
Lien in favor of any Governmental Authority securing, in whole or in part,
Environmental Liabilities and (iv) any proposed acquisition or lease of real
property, if such acquisition or lease would have a reasonable likelihood of
resulting in aggregate Material Environmental Liabilities;

(h) (i) on or prior to any filing by any ERISA Affiliate of any notice of any
reportable event under Section 4043 of ERISA or intent to terminate any Title IV
Plan, a copy of such notice and (ii) promptly, and in any event within 10 days,
after any officer of any ERISA Affiliate knows or has reason to know that a
request for a minimum funding waiver under Section 412 of the Code has been
filed with respect to any Title IV Plan or Multiemployer Plan, a notice (which
may be made by telephone if promptly confirmed in writing) describing such
waiver request and any action that any ERISA Affiliate proposes to take with
respect thereto, together with a copy of any notice filed with the PBGC or the
IRS pertaining thereto, and (iii) promptly, and in any event within

 

38



--------------------------------------------------------------------------------

ten (10) days after any officer of any ERISA Affiliate knows or has reason to
know that an ERISA Event will or has occurred, a notice describing such ERISA
Event, and any action that any ERISA Affiliate proposes to take with respect
thereto, together with a copy of any notices received from or filed with the
PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining thereto;

(i) any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to the Agent and Lenders pursuant to this
Agreement;

(j) any material change in accounting policies or financial reporting practices
by any Credit Party or any Subsidiary of any Credit Party;

(k) any labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other labor disruption against or involving
any Credit Party or any Subsidiary of any Credit Party if the same would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(l) the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Credit Party of any Stock or Stock Equivalent other than options
and stock grants pursuant to CryoLife’s incentive plans, stock plans, stock
option plan or employee stock purchase plan now existing or hereafter created;
and

(m) (i) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of any taxes
with respect to any Tax Affiliate and (ii) the creation of any Contractual
Obligation of any Tax Affiliate, or the receipt of any request directed to any
Tax Affiliate, to make any adjustment under Section 481(a) of the Code, by
reason of a change in accounting method or otherwise, which would have a
Material Adverse Effect.

Each notice pursuant to this Section shall be in electronic form accompanied by
a statement by a Responsible Officer of the Borrower Representative, on behalf
of the Borrowers, setting forth details of the occurrence referred to therein,
and stating what action the Borrowers or other Person proposes to take with
respect thereto and at what time. Each notice under subsection 4.3(a) shall
describe with particularity any and all clauses or provisions of this Agreement
or other Loan Document that have been breached or violated.

4.4 Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Subsidiaries to:

(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except, with respect to the Borrowers’
Subsidiaries, in connection with transactions permitted by Section 5.3;

 

39



--------------------------------------------------------------------------------

(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with transactions permitted by Section 5.3
and sales of assets permitted by Section 5.2 and except as would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(c) use its reasonable efforts, in the Ordinary Course of Business, to preserve
its business organization and preserve the goodwill and business of the
customers, suppliers and others having material business relations with it; and

(d) preserve or renew all of its registered trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

4.5 Maintenance of Property. Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, and preserve all its Property which is
used or useful in its business in good working order and condition, ordinary
wear and tear excepted and shall make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

4.6 Insurance.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to,
(i) maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the property and businesses of the Credit
Parties and such Subsidiaries (including policies of life, fire, theft, product
liability, public liability, Flood Insurance, property damage, other casualty,
employee fidelity, workers’ compensation, business interruption and employee
health and welfare insurance) with financially sound and reputable insurance
companies or associations (in each case that are not Affiliates of Borrowers) of
a nature and providing such coverage as is sufficient and as is customarily
carried by businesses of the size and character of the business of the Credit
Parties and (ii) cause all such insurance relating to any property or business
of any Credit Party to name Agent as additional insured or loss payee, as
appropriate. All policies of insurance on real and personal property of the
Credit Parties will contain an endorsement, in form and substance acceptable to
Agent, showing loss payable to Agent (Form CP 1218 or equivalent and naming
Agent as lenders loss payee as agent for the Lenders) and extra expense and
business interruption endorsements. Such endorsement, or an independent
instrument furnished to Agent, will provide that the insurance companies will
give Agent at least 30 days’ prior written notice before any such policy or
policies of insurance shall be altered or canceled and that no act or default of
the Credit Parties or any other Person shall affect the right of Agent to
recover under such policy or policies of insurance in

 

40



--------------------------------------------------------------------------------

case of loss or damage. Each Credit Party shall direct all present and future
insurers under its “All Risk” policies of insurance to pay all proceeds payable
thereunder directly to Agent. If any insurance proceeds are paid by check, draft
or other instrument payable to any Credit Party and Agent jointly, Agent may
endorse such Credit Party’s name thereon and do such other things as Agent may
deem advisable to reduce the same to cash. Agent reserves the right at any time,
after the occurrence of any event or circumstance that could reasonably be
expected to have a Material Adverse Effect on any Credit Party’s risk profile,
to require additional forms and limits of insurance as Agent shall reasonably
require. Notwithstanding the requirement in subsection (i) above, Federal Flood
Insurance shall not be required for (x) Real Estate not located in a Special
Flood Hazard Area, or (y) Real Estate located in a Special Flood Hazard Area in
a community that does not participate in the National Flood Insurance Program.

(b) Unless the Borrowers provide the Agent with evidence of the insurance
coverage required by this Agreement (including, without limitation, Flood
Insurance), the Agent may purchase insurance (including, without limitation,
Flood Insurance) at the Credit Parties’ expense to protect the Agent’s and
Lenders’ interests in the Credit Parties’ and their Subsidiaries’ properties.
This insurance may, but need not, protect the Credit Parties’ and their
Subsidiaries’ interests. The coverage that the Agent purchases may not pay any
claim that any Credit Party or any Subsidiary of any Credit Party makes or any
claim that is made against such Credit Party or any Subsidiary in connection
with said Property. The Borrowers may later cancel any insurance purchased by
the Agent, but only after providing the Agent with evidence that there has been
obtained insurance as required by this Agreement. If the Agent purchases
insurance, the Credit Parties will be responsible for the costs of that
insurance, including interest and any other charges the Agent may impose in
connection with the placement of insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance shall be
added to the Obligations. The costs of the insurance may be more than the cost
of insurance the Borrowers may be able to obtain on their own.

4.7 Payment of Obligations. Such Credit Party shall, and shall cause each of its
Subsidiaries to, pay, discharge and perform as the same shall become due and
payable or required to be performed, all their respective obligations and
liabilities, including:

(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently prosecuted which stay the enforcement of
any Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;

(b) all lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the imposition or enforcement of
the Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;

 

41



--------------------------------------------------------------------------------

(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained herein and/or in any instrument or agreement
evidencing such Indebtedness; and

(d) the performance of all obligations under any Contractual Obligation to such
Credit Party or any of its Subsidiaries is bound, or to which it or any of its
properties is subject, except where the failure to perform would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

4.8 Compliance with Laws.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to, comply
with all Requirements of Law of any Governmental Authority having jurisdiction
over it or its business, except where the failure to comply would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

(b) Without limiting the generality of the foregoing, each Credit Party shall,
and shall cause each of its Subsidiaries to, comply with all applicable
statutes, rules, regulations, standards, guidelines, policies and orders
administered or issued by FDA (“FDA Laws”) or any comparable Governmental
Authority. All products developed, manufactured, tested, distributed or marketed
by or on behalf of the Credit Parties and their Subsidiaries that are subject to
the jurisdiction of the FDA or comparable Governmental Authority shall be
developed, tested, manufactured, distributed and marketed in compliance with the
Requirements of Law of the jurisdiction in which the applicable product is
marketed or commercialized, including, without limitation, pre-market
notification, good manufacturing practices, labeling, advertising,
record-keeping, and adverse event reporting, and have been and are being tested,
investigated, distributed, marketed, and sold in compliance with the
Requirements of Law of such applicable jurisdiction.

(c) Without limiting the generality of the foregoing, each Credit Party shall,
and shall cause each of its Subsidiaries to, comply with, and maintain its real
property, whether owned, leased, subleased or otherwise operated or occupied, in
compliance with, all applicable Environmental Laws (including by implementing
any Remedial Action necessary to achieve such compliance or that is required by
lawful orders and directives of any Governmental Authority) except for failures
to comply that would not, in the aggregate, have a Material Adverse Effect.
Without limiting the foregoing, if an Event of Default is continuing or if Agent
at any time has a reasonable basis to believe that there exist violations of
Environmental Laws by any Credit Party or any Subsidiary of any Credit Party or
that there exist any Environmental Liabilities, in each case, that would have,
in the aggregate, a Material Adverse Effect, then each Credit Party shall,
promptly upon receipt of request from Agent, cause the performance of, and

 

42



--------------------------------------------------------------------------------

allow Agent and its Related Persons access to such real property for the purpose
of conducting, such environmental audits and assessments, including subsurface
sampling of soil and groundwater, and cause the preparation of such reports, in
each case as Agent may from time to time reasonably request. Such audits,
assessments and reports, to the extent not conducted by Agent or any of its
Related Persons, shall be conducted and prepared by reputable environmental
consulting firms reasonably acceptable to Agent and shall be in form and
substance reasonably acceptable to Agent.

4.9 Inspection of Property and Books and Records. Each Credit Party shall
maintain and shall cause each of its Subsidiaries to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Person. Each Credit Party
shall, and shall cause each of its Subsidiaries to, with respect to each owned,
leased, or controlled property, during normal business hours and upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Agent shall have
access at any and all times during the continuance thereof): (a) provide access
to such property to Agent and any of its Related Persons, as frequently as Agent
determines to be appropriate; (b) permit Agent and any of its Related Persons to
inspect, audit and make extracts and copies (or take originals if reasonably
necessary) from all of such Credit Party’s books and records; and (c) permit
Agent to inspect, review, evaluate and make physical verifications and
appraisals of the inventory and other Collateral in any manner and through any
medium that Agent considers advisable, in each instance, at the Credit Parties’
expense provided the Credit Parties shall not be responsible for costs and
expenses more than one time per year at a cost of no more than $15,000, unless
an Event of Default has occurred and is continuing. Any Lender may accompany
Agent in connection with any inspection at such Lender’s expense.

4.10 Use of Proceeds. The Borrowers shall use the proceeds of the Loans solely
(a) for working capital and general corporate purposes not in contravention of
any Requirement of Law and not in violation of this Agreement, (b) to finance
Permitted Acquisitions and (c) to pay fees and expenses incurred in connection
with the funding of the Loans.

4.11 Cash Management Systems. Each Credit Party shall, and shall cause each
Domestic Subsidiary of each Credit Party to, enter into, and cause each
depository, securities intermediary or commodities intermediary to enter into,
Control Agreements with respect to each deposit, securities, commodity or
similar account maintained by such Person (other than any payroll account or
other disbursement account to the extent such payroll account or disbursement
account is a zero balance account and withholding tax and fiduciary accounts) as
of or after the Initial Closing Date.

 

43



--------------------------------------------------------------------------------

4.12 Landlord Agreements. In addition to the landlord agreements and bailee
waivers required to be delivered prior to the Initial Closing Date, each Credit
Party shall, and shall cause each of its Domestic Subsidiaries to, use
commercially reasonable efforts to obtain a landlord agreement or bailee or
mortgagee waivers, as applicable, from the lessor of each leased property,
bailee in possession of any Collateral or mortgagee of any owned property with
respect to each location where Collateral with an aggregate value of $250,000 or
more is stored or located, which agreement shall be reasonably satisfactory in
form and substance to Agent. Notwithstanding the foregoing, landlord, bailee or
mortgagee waivers shall not be required with respect to locations where
hospitals and other clients of the Credit Parties store laser consoles which are
rented by, are subject to evaluation by or have been loaned at no cost to such
hospitals or clients from a Credit Party.

4.13 Further Assurances.

(a) Each Credit Party shall ensure that all written information, exhibits and
reports furnished to the Agent or the Lenders do not and will not contain any
untrue statement of a material fact and do not and will not omit to state any
material fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made, and will promptly
disclose to the Agent and the Lenders and correct any defect or error that may
be discovered therein or in any Loan Document or in the execution,
acknowledgement or recordation thereof.

(b) Promptly upon request by the Agent, the Credit Parties shall (and, subject
to the limitations hereinafter set forth, shall cause each of their Subsidiaries
to) take such additional actions as the Agent may reasonably require from time
to time in order (i) to carry out more effectively the purposes of this
Agreement or any other Loan Document, (ii) to subject to the Liens created by
any of the Collateral Documents any of the Properties, rights or interests
covered by any of the Collateral Documents, (iii) to perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and the
Liens intended to be created thereby (including, without limitation, by the
filing of UCC financing statements in such jurisdictions as may be required by
the Loan Documents or applicable Requirements of Law or as the Agent may deem
appropriate), and (iv) to better assure, convey, grant, assign, transfer,
preserve, protect and confirm to the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other document executed in connection therewith. Without
limiting the generality of the foregoing and except as otherwise approved in
writing by Required Lenders, the Credit Parties shall cause each of their
Domestic Subsidiaries to become a Borrower hereunder and to cross-guaranty the
Obligations and to cause each such Subsidiary to grant to the Agent, for the
benefit of the Secured Parties, a security interest in, subject to the
limitations hereinafter

 

44



--------------------------------------------------------------------------------

set forth, all of such Subsidiary’s Property to secure such guaranty.
Furthermore and except as otherwise approved in writing by Required Lenders,
each Credit Party shall, and shall cause each of its Domestic Subsidiaries to
pledge all of the Stock and Stock Equivalents of each of its Domestic
Subsidiaries and First Tier Foreign Subsidiaries (provided that with respect to
any First Tier Foreign Subsidiary, such pledge shall be limited to sixty-six
percent (66%) of such Foreign Subsidiary’s outstanding voting Stock and Stock
Equivalents and one hundred percent (100%) of such Foreign Subsidiary’s
outstanding non-voting Stock and Stock Equivalents) to the Agent, for the
benefit of the Secured Parties, to secure the Obligations. In connection with
each pledge of Stock and Stock Equivalents, the Credit Parties shall deliver, or
cause to be delivered, to the Agent, irrevocable proxies and stock powers and/or
assignments, as applicable, duly executed in blank. In the event any Credit
Party or any Domestic Subsidiary of any Credit Party acquires any owned real
Property, simultaneously with such acquisition, such Person shall execute and/or
deliver, or cause to be executed and/or delivered, to the Agent, (A) a fully
executed Mortgage, in form and substance reasonably satisfactory to the Agent
together with an A.L.T.A. lender’s title insurance policy issued by a title
insurer reasonably satisfactory to the Agent, in form and substance and in an
amount reasonably satisfactory to the Agent insuring that the Mortgage is a
valid and enforceable first priority Lien on the respective property, free and
clear of all defects, encumbrances and Liens, (B) then current A.L.T.A. surveys,
certified to the Agent by a licensed surveyor sufficient to allow the issuer of
the lender’s title insurance policy to issue such policy without a survey
exception, (C) an environmental site assessment prepared by a qualified firm
reasonably acceptable to the Agent, in form and substance satisfactory to the
Agent, (D) an appraisal complying with FIRREA and (E) to the extent such Real
Property is located in a Special Flood Hazard Area, Federal Flood Insurance as
required by subsection 4.6(a). In addition to the obligations set forth in
subsections 4.6(a) and this subsection 4.13(b), within forty-five (45) days
after written notice from Agent to the Credit Parties that any Real Estate is
located in a Special Flood Hazard Area, the Credit Parties shall satisfy the
Federal Flood Insurance requirements of subsection 4.6(a). Upon request of the
Agent, the Credit Parties shall deliver to the Agent legal opinions relating to
the matters described in this Section 4.13, which opinions shall be as
reasonably required by, and in form and substance and from counsel reasonably
satisfactory to, the Agent. Notwithstanding the foregoing, the Credit Parties
shall not be required to take any action to perfect a security interest in any
Collateral to the extent the Agent and Borrower Representative agree the cost of
such perfection is excessive in relation to the benefit afforded thereby.

(c) To the extent that any holding company acquires 100% of the Stock of the
Borrower, the Borrower shall cause such holding company to guarantee the
Obligations and to pledge to the Agent, for the benefit of the Secured Parties,
all of the Stock of the Borrower to secure such guaranty, pursuant to
documentation reasonably satisfactory to the Agent and accompanied by such
corporate documents and legal opinions as the Agent shall reasonably request. In
connection with such guaranty and pledge of Stock, the Credit Parties shall
deliver, or cause to be delivered, to the Agent, all original certificates
evidencing the Stock of the Borrower, together with irrevocable proxies and
stock powers and/or assignments, as applicable, duly executed in blank.

 

45



--------------------------------------------------------------------------------

4.14 Post-Closing Covenants.

(a) No later than 30 days after the Effective Date, the Borrowers shall have
delivered evidence in form and substance satisfactory to the Agent (i) that the
Agent has been added as a lender loss payee on all property insurance policies
of the Credit Parties and (ii) that Flood Insurance required under Section 4.6
has been obtained and is in full force and effect for each location operated by
the Borrowers in a Special Flood Hazard Area.

(b) No later than 30 days after the Effective Date, the Borrowers shall have
delivered certificates attesting to the good standing of each Credit Party in
each jurisdiction where such Credit Party is qualified to do business as a
foreign entity or where such qualification is necessary (and, if appropriate in
any such jurisdiction, related tax certificates).

ARTICLE V - NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

5.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its Property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):

(a) any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Effective Date and set forth in Schedule 5.1 securing
Indebtedness outstanding on such date and permitted by subsection 5.5(c),
including replacement Liens on the Property currently subject to such Liens
securing Indebtedness permitted by Section 5.5(c);

(b) any Lien created under any Loan Document;

(c) Liens for taxes, fees, assessments or other governmental charges (i) which
are not delinquent or remain payable without penalty, or (ii) the non-payment of
which is permitted by Section 4.7;

 

46



--------------------------------------------------------------------------------

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent for more than ninety (90) days or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;

(f) Liens consisting of judgment or judicial attachment liens, provided that the
enforcement of such Liens is effectively stayed and all such Liens secure claims
in the aggregate at any time outstanding for the Credit Parties and their
Subsidiaries not exceeding $500,000;

(g) easements, rights-of-way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances incurred in the
Ordinary Course of Business which, either individually or in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the Property subject thereto or interfere in any material respect
with the ordinary conduct of the businesses of any Credit Party or any
Subsidiary of any Credit Party;

(h) Liens on any Property acquired or held by any Credit Party or any Subsidiary
of any Credit Party securing Indebtedness incurred or assumed for the purpose of
financing (or refinancing) all or any part of the cost of acquiring such
Property and permitted under subsection 5.5(d); provided that (i) any such Lien
attaches to such Property concurrently with or within twenty (20) days after the
acquisition thereof, (ii) such Lien attaches solely to the Property so acquired
in such transaction, and (iii) the principal amount of the debt secured thereby
does not exceed 100% of the cost of such Property;

(i) Liens securing Capital Lease Obligations permitted under subsection 5.5(d);

(j) any interest or title of a lessor or sublessor under any lease permitted by
this Agreement;

(k) Liens arising from precautionary uniform commercial code financing
statements filed under any lease permitted by this Agreement;

 

47



--------------------------------------------------------------------------------

(l) licenses, sublicenses, leases or subleases granted to third parties in the
Ordinary Course of Business not interfering with the business of the Credit
Parties or any of their Subsidiaries, and permitted under Section 5.2;

(m) Liens in favor of collecting banks arising under Section 4-210 of the UCC;

(n) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

(o) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by a Borrower or any Subsidiary of a Borrower in the Ordinary
Course of Business; and

(p) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business.

5.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including accounts and notes receivable,
with or without recourse) or enter into any agreement to do any of the
foregoing, except:

(a) dispositions of inventory, or used, worn-out or surplus equipment, all in
the Ordinary Course of Business;

(b) dispositions not otherwise permitted hereunder which are made for fair
market value and the mandatory prepayment in the amount of the Net Proceeds of
such disposition is made if and to the extent required by Section 1.8; provided,
that (i) at the time of any disposition, no Event of Default shall exist or
shall result from such disposition, (ii) the aggregate fair market value of all
assets so sold by the Credit Parties and their Subsidiaries, together, shall not
exceed in any fiscal year $750,000 and (iii) after giving effect to such
disposition, the Credit Parties are in compliance on a pro forma basis with the
covenants set forth in Article VI, recomputed for the most recent fiscal period
for which financial statements have been delivered pursuant to Section 4.1(b) or
(c);

(c) dispositions of Cash Equivalents;

(d) licenses, sublicenses, leases or subleases of Patents, Trademarks,
Copyrights and other intellectual property rights granted to third parties in
the Ordinary Course of Business not interfering with the business of the Credit
Parties or any of their Subsidiaries, either on a non-exclusive basis or on an
exclusive basis where exclusivity is restricted to a limited field of use that
does not prohibit Borrowers and their Subsidiaries, or any of them, from
commercializing the intellectual property rights so licensed or

 

48



--------------------------------------------------------------------------------

leased in applications outside the limited field of use or in an application
presently commercialized by the Borrowers and their Subsidiaries; provided,
however that (i) the Agent has a perfected first priority security interest in
each such license, sublicense, lease or sublease and (ii) no Default or Event of
Default shall exist at the time any Credit Party or any of its Subsidiaries
enter into any such license, sublicense, lease or sublease; and

(e) licenses, sublicenses, leases or subleases of property other than
intellectual property rights granted to third parties in the Ordinary Course of
Business not interfering with the business of the Credit Parties or any of their
Subsidiaries.

5.3 Consolidations and Mergers. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, merge, consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except upon not less
than five (5) Business Days prior written notice to the Agent, (a) any
Subsidiary of CryoLife may merge with, or dissolve or liquidate into, a Borrower
or a Wholly-Owned Subsidiary of a Borrower which is a Domestic Subsidiary,
provided that a Borrower or such Wholly-Owned Subsidiary which is a Domestic
Subsidiary shall be the continuing or surviving entity, (b) any Foreign
Subsidiary may merge with or dissolve or liquidate into another Foreign
Subsidiary provided if a First Tier Foreign Subsidiary is a constituent entity
in such merger, dissolution or liquidation, such First Tier Foreign Subsidiary
shall be the continuing or surviving entity, and (c) CryoLife or any Subsidiary
of CryoLife may enter into a merger that is a Permitted Acquisition.

5.4 Loans and Investments. No Credit Party shall and no Credit Party shall
suffer or permit any of its Subsidiaries to (i) purchase or acquire, or make any
commitment to purchase or acquire any Stock or Stock Equivalents, or any
obligations or other securities of, or any interest in, any Person, including
the establishment or creation of a Subsidiary, or (ii) make or commit to make
any Acquisitions, or any other acquisition of all or a substantial portion of
the assets of another Person, or of any business or division of any Person,
including without limitation, by way of merger, consolidation or other
combination or (iii) make or commit to make any advance, loan, extension of
credit or capital contribution to or any other investment in, any Person
including any Affiliate of a Borrower or any Subsidiary of a Borrower (the items
described in clauses (i), (ii) and (iii) are referred to as “Investments”),
except for:

(a) Investments in cash and Cash Equivalents;

(b) extensions of credit by (i) any Credit Party to any other Credit Party,
(ii) a Borrower or any Domestic Subsidiary of a Borrower to Foreign Subsidiaries
of a Borrower not to exceed $3,000,000 in the aggregate at any time outstanding
for all such extensions of credit (including intercompany accounts receivable
owed by Foreign

 

49



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.

 

Subsidiaries) provided, if the extensions of credit described in foregoing
clauses (i) and (ii) are evidenced by notes, such notes shall be pledged to the
Agent, for the benefit of the Secured Parties, and have such terms as the Agent
may reasonably require and (iii) a Foreign Subsidiary of a Borrower to another
Foreign Subsidiary of a Borrower;

(c) loans and advances to employees in the Ordinary Course of Business not to
exceed $250,000 in the aggregate at any time outstanding;

(d) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 5.2(b);

(e) Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers; and

(f) Investments existing on the Effective Date and set forth on Schedule 5.4;

(g) Permitted Acquisitions;

(h) Investments by any Credit Party to or in ValveXchange, Inc., a Delaware
corporation, consisting of (i) up to $[***] of preferred Stock and
(ii) advances, loans and extensions of credit at any time outstanding of up to
$[***]; and

(i) other Investments not referred to above in an aggregate amount not to exceed
$[***].

5.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:

(a) Indebtedness incurred pursuant to this Agreement;

 

50



--------------------------------------------------------------------------------

(b) Indebtedness consisting of Contingent Obligations described in clause (i) of
the definition thereof and permitted pursuant to Section 5.9;

(c) Indebtedness existing on the Effective Date and set forth in Schedule 5.5
including extensions and refinancings thereof which do not increase the
principal amount of such Indebtedness as of the date of such extension or
refinancing;

(d) Indebtedness not to exceed $3,000,000 in the aggregate at any time
outstanding consisting of Capital Lease Obligations or secured by Liens
permitted by subsection 5.1(h);

(e) unsecured intercompany Indebtedness permitted pursuant to subsection 5.4(b);

(f) unsecured Indebtedness owed to insurance companies consisting of financed
insurance premiums by such insurance companies so long as the aggregate
principal amount of such Indebtedness does not exceed $3,000,000 at any time
outstanding and the term of any such notes payable does not exceed one year;

(g) other unsecured Indebtedness not exceeding in the aggregate at any time
outstanding $400,000; and

(h) other unsecured Indebtedness subordinated to the Obligations in amounts and
on terms satisfactory to the Agent.

5.6 Transactions with Affiliates. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, enter into any transaction
with any Affiliate of a Borrower or of any such Subsidiary, except:

(a) as expressly permitted by this Agreement; or

(b) in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary provided
that, in the case of this clause (b), upon fair and reasonable terms no less
favorable to such Credit Party or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person not an Affiliate of a Borrower
or such Subsidiary and which are disclosed in writing to the Agent.

5.7 Management Fees and Compensation. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, pay any management, consulting or
similar fees to any Affiliate of any Credit Party or to any officer, director or
employee of any Credit Party or any Affiliate of any Credit Party except payment
of reasonable compensation to officers and employees for actual services
rendered to the Credit Parties and their Subsidiaries in the Ordinary Course of
Business.

 

51



--------------------------------------------------------------------------------

5.8 Use of Proceeds. No Credit Party shall, and no Credit Party shall suffer or
permit any of its Subsidiaries to, use any portion of the Loan proceeds,
directly or indirectly, to purchase or carry Margin Stock or repay or otherwise
refinance Indebtedness of any Credit Party or others incurred to purchase or
carry Margin Stock, or otherwise in any manner which is in contravention of any
Requirement of Law or in violation of this Agreement.

5.9 Contingent Obligations. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and
except:

(a) endorsements for collection or deposit in the Ordinary Course of Business;

(b) Rate Contracts entered into in the Ordinary Course of Business for bona fide
hedging purposes and not for speculation with the Agent’s prior written consent;

(c) Contingent Obligations of the Credit Parties and their Subsidiaries existing
as of the Effective Date and listed in Schedule 5.9, including extension and
renewals thereof which do not increase the amount of such Contingent Obligations
as of the date of such extension or renewal;

(d) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations;

(e) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to the Agent title insurance policies;

(f) Contingent Obligations arising with respect to customary indemnification
obligations in favor of (i) sellers in connection with Acquisitions permitted
hereunder, (ii) purchasers in connection with dispositions permitted under
subsection 5.2(b), and (iii) contracts and license agreements entered into in
the Ordinary Course of Business;

(g) Contingent Obligations arising under Letters of Credit;

(h) Contingent Obligations arising under guarantees made in the Ordinary Course
of Business of obligations of any Credit Party, which obligations are otherwise
permitted hereunder; provided that if such obligation is subordinated to the
Obligations, such guarantee shall be subordinated to the same extent;

 

52



--------------------------------------------------------------------------------

(i) Contingent Obligations for earn-out payments pursuant to Permitted
Acquisitions;

(j) Contingent Obligations for royalty obligations in connection with license,
sublicense or royalty agreements entered into by a Credit Party pursuant to
Section 5.2(d); and

(k) other Contingent Obligations not exceeding $400,000 in the aggregate at any
time outstanding.

5.10 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event that could result in the imposition of a Lien on any asset of a
Credit Party or a Subsidiary of a Credit Party with respect to any Title IV Plan
or Multiemployer Plan or (b) any other ERISA Events, that would, in the
aggregate, have a Material Adverse Effect. No Credit Party shall cause or suffer
to exist any event that could result in the imposition of a Lien arising with
respect to any Benefit Plan.

5.11 Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any Stock or Stock Equivalent, (ii) purchase, redeem
or otherwise acquire for value any Stock or Stock Equivalent now or hereafter
outstanding or (iii) make any payment or prepayment of principal of, premium, if
any, interest, fees, redemption, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, Indebtedness subordinated to
the Obligations (the items described in clauses (i), (ii) and (iii) above are
referred to as “Restricted Payments”); except that

(a) any Wholly-Owned Subsidiary of a Borrower may declare and pay dividends to a
Borrower or any Wholly-Owned Subsidiary of a Borrower,

(b) CryoLife may declare and make dividend payments or other distributions
payable solely in its Stock or Stock Equivalent;

(c) the Borrowers may redeem from officers, directors and employees Stock and
Stock Equivalents provided all of the following conditions are satisfied:

(i) no Default or Event of Default has occurred and is continuing or would arise
as a result of such Restricted Payment;

 

53



--------------------------------------------------------------------------------

(ii) after giving effect to such Restricted Payment, the Credit Parties are in
compliance on a pro forma basis with the covenants set forth in Article VI,
recomputed for the most recent fiscal period for which financial statements have
been delivered pursuant to Section 4.1(b) or 4.1(c);

(iii) Restricted Payments under this clause (c) made for the purpose of funding
estimated tax liabilities incurred by officers, directors and employees as a
result of awards of Stock or Stock Equivalents (or as a result of the vesting of
the same) shall not exceed (x) $4,200,000 in the aggregate after the Effective
Date, or (y) $2,100,000 in any fiscal year; and

(iv) the aggregate Restricted Payments under this clause (c) (other than those
described in subclause (iii) above) permitted in any fiscal year of the
Borrowers shall not exceed $300,000; and

(d) CryoLife may undertake purchases or redemptions of the common stock of
CryoLife pursuant to a stock buyback program (each, a “Stock Buyback”) in an
aggregate amount not to exceed $15,000,000; provided, that (i) both before and
after giving pro forma effect to each such Stock Buyback, the Credit Parties
shall be in compliance with the covenants set forth in Article VI as of the most
recently ended fiscal quarter for which financial statements have been delivered
under Section 4.1(a) or (b), (ii) both before and after giving pro forma effect
to each such Stock Buyback, no Default or Event of Default shall have occurred
and be continuing, (iii) after giving effect to each such Stock Buyback the
Credit Parties shall have at least $20,000,000 of Liquidity and (iv) the Credit
Parties shall promptly comply with the requirements of Section 5.3 of the
Guaranty and Security Agreement with respect to any Stock acquired pursuant to a
Stock Buyback which are not cancelled or retired and which remain issued and
outstanding.

5.12 Change in Business. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in any material line of business
substantially different from those lines of business carried on by it as of the
Initial Closing Date.

5.13 Change in Structure. Except as expressly permitted under Section 5.3, no
Credit Party (other than CryoLife) shall, and no Credit Party shall permit any
of its Subsidiaries to, make any material changes in its equity capital
structure (including in the terms of its outstanding Stock or Stock
Equivalents), or amend any of its Organization Documents in any material respect
or in any respect adverse to the Agent or Lenders.

5.14 Accounting Changes, Name and Jurisdiction of Organization. No Credit Party
shall, and no Credit Party shall suffer or permit any of its Subsidiaries to,
(i) make any significant change in accounting treatment or reporting practices,
except as required by GAAP, (ii) change the fiscal year or method for

 

54



--------------------------------------------------------------------------------

determining fiscal quarters of any Credit Party or of any consolidated
Subsidiary of any Credit Party, (iii) change its name as it appears in official
filings in its jurisdiction of organization or (iv) change its jurisdiction of
organization, in the case of clauses (iii) and (iv), without at least thirty
(30) days’ prior written notice to Agent and the acknowledgement of Agent that
all actions required by Agent, including those to continue the perfection of its
Liens, have been completed.

5.15 No Negative Pledges.

(a) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual restriction or encumbrance of any kind
on the ability of any such Subsidiary to pay dividends or make any other
distribution on any of such Subsidiary’s Stock or Stock Equivalents or to pay
fees, including management fees, or make other payments and distributions to a
Borrower or any of its Subsidiaries. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly, enter into,
assume or become subject to any Contractual Obligation prohibiting or otherwise
restricting the existence of any Lien upon any of its assets in favor of the
Agent, whether now owned or hereafter acquired except in connection with any
document or instrument governing Liens permitted pursuant to subsections 5.1(h)
and (i) provided that any such restriction contained therein relates only to the
asset or assets subject to such permitted Liens.

(b) No Borrower shall issue any Stock or Stock Equivalents (i) if such issuance
would result in an Event of Default under subsection 7.1(k) and (ii) unless such
Stock and Stock Equivalents are pledged to the Agent, for the benefit of the
Secured Parties, as security for the Obligations, on substantially the same
terms and conditions as the Stock and Stock Equivalents of the Borrowers are
pledged to the Agent as of the Effective Date.

5.16 OFAC. No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to (i) become a person whose property or interests in property are
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079(2001),
(ii) engage in any dealings or transactions prohibited by Section 2 of such
executive order, or be otherwise associated with any such person in any manner
violative of Section 2, or (iii) otherwise become a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other OFAC regulation or executive order.

 

55



--------------------------------------------------------------------------------

5.17 Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Credit Party) using the name,
logo or otherwise referring to GE Capital or of any of its Affiliates, the Loan
Documents or any transaction contemplated therein to which the Agent is party
without the prior consent of GE Capital except to the extent required to do so
under applicable Requirements of Law and then, only after consulting with GE
Capital prior thereto.

5.18 Sale-Leasebacks. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in a sale leaseback, synthetic lease or
similar transaction involving any of its assets.

5.19 Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, cause or suffer to exist any Release of any
Hazardous Material at, to or from any real property owned, leased, subleased or
otherwise operated or occupied by any Credit Party or any Subsidiary of any
Credit Party that would violate any Environmental Law or form the basis for any
Environmental Liabilities, other than such violations and Environmental
Liabilities that would not, in the aggregate, have a Material Adverse Effect.

5.20 Financial Advisors. The Credit Parties shall not, and shall not cause or
permit their Subsidiaries to, retain the services of a financial advisor or
investment bank pursuant to an arrangement providing for the payment of a
success fee, contingency fee or completion fee in connection with a
restructuring or reorganization of the Credit Parties’ liabilities without the
prior written consent of Agent. For the avoidance of doubt, this Section 5.21
does not apply to financial advisors or investment banks retained in connection
with any acquisition or contemplated acquisition.

ARTICLE VI - FINANCIAL COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

6.1 Capital Expenditures. The Borrowers and their Subsidiaries shall not make or
commit to make Capital Expenditures for any fiscal year (or shorter period) in
excess of $3,500,000 (the “Capital

 

56



--------------------------------------------------------------------------------

Expenditure Limitation”); provided, however, in the event the Borrowers and
their Subsidiaries do not expend the entire Capital Expenditure Limitation in
any fiscal year, the Borrowers and their Subsidiaries may carry forward to the
immediately succeeding fiscal year 50% of the unutilized portion. All Capital
Expenditures shall first be applied to reduce the applicable Capital Expenditure
Limitation and then to reduce the carry-forward from the previous fiscal year,
if any. “Capital Expenditures” shall be calculated in the manner set forth in
Exhibit 4.2(b).

6.2 Leverage Ratio. The Credit Parties shall not permit the Leverage Ratio for
the twelve month period ending as of the last day of any fiscal quarter of the
Borrower Representative to be greater than 2.0:1.0. “Leverage Ratio” shall be
calculated in the manner set forth in Exhibit 4.2(b).

6.3 Minimum Adjusted EBITDA. The Credit Parties shall not permit Adjusted EBITDA
for the twelve month period ending on the last day of any date set forth below
to be less than the amount set forth in the table below opposite such date:

 

Date

   Minimum Adjusted EBITDA  

December 31, 2011

   $ 16,700,000   

March 31, 2012

   $ 14,700,000   

June 30, 2012

   $ 11,100,000   

September 30, 2012

   $ 11,500,000   

December 31, 2012

   $ 12,600,000   

March 31, 2013

   $ 12,000,000   

June 30, 2013

   $ 13,900,000   

September 30, 2013

   $ 14,300,000   

December 31, 2013

   $ 15,100,000   

March 31, 2014

   $ 15,900,000   

June 30, 2014

   $ 15,800,000   

September 30, 2014

   $ 16,800,000   

6.4 Minimum Cash on Hand. The Credit Parties shall maintain at all times cash
and Cash Equivalents of at least $5,000,000 in a deposit or securities account
in which the Agent has a first priority perfected Lien.

 

57



--------------------------------------------------------------------------------

ARTICLE VII - EVENTS OF DEFAULT

7.1 Event of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of any Loan, including after maturity of
the Loans, or to pay any L/C Reimbursement Obligation or (ii) to pay within
three (3) Business Days after the same shall become due, interest on any Loan,
any fee or any other amount payable hereunder or pursuant to any other Loan
Document; or

(b) Representation or Warranty. Any representation, warranty or certification by
or on behalf of any Credit Party or any of its Subsidiaries made or deemed made
herein, in any other Loan Document, or which is contained in any certificate,
document or financial or other statement by any such Person, or their respective
Responsible Officers, furnished at any time under this Agreement, or in or under
any other Loan Document, shall prove to have been incorrect in any material
respect (or in any respect if such representation or warranty is qualified by
“material” or “Material Adverse Effect”) when made or deemed made; or

(c) Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 4.1, 4.2(b), 4.3(a), 4.6,
4.9(a)-(c), Article V or Article VI hereof; or

(d) Other Defaults. Any Credit Party or Subsidiary of any Credit Party fails to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document, and such default shall continue unremedied
for a period of thirty (30) days after the earlier to occur of (i) the date upon
which a Responsible Officer of any Credit Party becomes aware of such default
and (ii) the date upon which written notice thereof is given to the Borrower
Representative by the Agent or Required Lenders; or

(e) Cross-Default. Any Credit Party or any Subsidiary of any Credit Party
(i) fails to make any payment in respect of any Indebtedness (other than the
Obligations) or Contingent Obligation having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$750,000 when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the document relating
thereto on the date of such failure; or (ii) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition exist,
under any agreement or instrument relating to any such Indebtedness or
Contingent Obligation, if the effect of such failure, event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or

 

58



--------------------------------------------------------------------------------

beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity (without regard to any subordination terms with
respect thereto), or such Contingent Obligation to become payable or cash
collateral in respect thereof to be demanded; or

(f) Insolvency; Voluntary Proceedings. A Borrower, individually, ceases or
fails, or the Credit Parties and their Subsidiaries on a consolidated basis,
cease or fail, to be Solvent, or any Credit Party or any Subsidiary of any
Credit Party: (i) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct its
business in the ordinary course; (iii) commences any Insolvency Proceeding with
respect to itself; or (iv) takes any action to effectuate or authorize any of
the foregoing; or

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Subsidiary of any Credit
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of any such Person’s
Properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) any Credit Party or any of its Subsidiary of any Credit
Party admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; or (iii) any Credit Party or any
Subsidiary of any Credit Party acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
Property or business; or

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Subsidiaries involving in the aggregate a
liability (to the extent not covered by independent third-party insurance) as to
any single or related series of transactions, incidents or conditions, of
$750,000 or more, and the same shall remain unsatisfied, unvacated and unstayed
pending appeal for a period of thirty (30) days after the entry thereof; or

(i) Non-Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Subsidiaries which has or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(j) Collateral. Any material provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Credit Party or any
Subsidiary of any Credit Party party thereto or any Credit Party or any
Subsidiary of any Credit Party shall so state in writing or bring an action to
limit its obligations or

 

59



--------------------------------------------------------------------------------

liabilities thereunder; or any Collateral Document shall for any reason (other
than pursuant to the terms thereof) cease to create a valid security interest in
the Collateral purported to be covered thereby or such security interest shall
for any reason (other than the failure of the Agent to take any action within
its control) cease to be a perfected and first priority security interest
subject only to Permitted Liens; or

(k) Ownership. The occurrence of one or more of the following events: (i) any
sale, lease, exchange or other transfer (in a single transaction or a series of
related transactions) of all or substantially all of the assets of CryoLife to
any Person or “group” (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder in effect on
the date hereof), (ii) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of 25% or more of the
outstanding shares of the voting stock of CryoLife, (iii) occupation of a
majority of the seats (other than vacant seats) on the board of directors of
CryoLife by Persons who were neither (a) nominated by the current board of
directors nor (b) appointed by directors so nominated or (iv) CryoLife ceasing
to own and control, beneficially and of record, 100% of the Stock and Stock
Equivalents of the other Credit Parties; or

(l) Government Authorities. FDA or any other Governmental Authority initiates
enforcement action against any Credit Party or any Subsidiary of any Credit
Party that causes such Credit Party or Subsidiary to discontinue marketing any
of its products; or any Credit Party or any Subsidiary of any Credit Party
conducts a recall which could reasonably be expected to have a Material Adverse
Effect; or any Credit Party or any of its Subsidiaries enters into a settlement
agreement with a Governmental Authority that results in aggregate liability as
to any single or related series of transactions, incidents or conditions, of
$750,000 or more, or could reasonably be expected to have a Material Adverse
Effect.

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, the Agent may, and shall at the request of the Required Lenders:

(a) declare all or any portion of the Commitment of each Lender to make Loans or
of the L/C Issuer to issue Letters of Credit to be terminated, whereupon such
Commitments shall forthwith be terminated;

(b) declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable; without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Credit Party; and/or

 

60



--------------------------------------------------------------------------------

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in
subsections 7.1(f) or 7.1(g) above (in the case of clause (i) of subsection
7.1(g) upon the expiration of the sixty (60) day period mentioned therein), the
obligation of each Lender to make Loans and the obligation of the L/C Issuer to
issue Letters of Credit shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable without further act of the Agent, any
Lender or the L/C Issuer.

7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

7.4 Cash Collateral for Letters of Credit.

(a) If an Event of Default has occurred and is continuing or this Agreement (or
the Commitment) shall be terminated for any reason, then the Agent may, and upon
request of Required Lenders, shall, demand (which demand shall be deemed to have
been delivered automatically upon any acceleration of the Loans and other
obligations hereunder pursuant to Section 7.2 hereof), and the Borrowers shall
thereupon deliver to the Agent, to be held for the benefit of the L/C Issuer,
Agent and the Lenders entitled thereto, an amount of cash equal to 105% of the
amount of Letter of Credit Obligations as additional collateral security for
Obligations in respect of any outstanding Letter of Credit. The Agent may at any
time apply any or all of such cash and cash collateral to the payment of any or
all of the Credit Parties’ Obligations in respect of any Letters of Credit.
Pending such application, the Agent may (but shall not be obligated to) invest
the same in an interest bearing account in the Agent’s name, for the benefit of
the L/C Issuers, Agent and the Lenders entitled thereto, under which deposits
are available for immediate withdrawal, at such bank or financial institution as
the L/C Issuer and Agent may, in their discretion, select.

ARTICLE VIII - THE AGENT

8.1 Appointment and Duties.

(a) Appointment of Agent. Each Lender and each L/C Issuer hereby appoints GE
Capital (together with any successor Agent pursuant to Section 8.9) as the Agent
hereunder and authorizes the Agent to (i) execute and deliver the Loan Documents
and accept delivery thereof on its behalf from any Credit Party, (ii) take such
action on its

 

61



--------------------------------------------------------------------------------

behalf and to exercise all rights, powers and remedies and perform the duties as
are expressly delegated to the Agent under such Loan Documents and
(iii) exercise such powers as are reasonably incidental thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, the Agent shall have the sole and exclusive right and
authority (to the exclusion of the Lenders and L/C Issuers), and is hereby
authorized, to (i) act as the disbursing and collecting agent for the Lenders
and the L/C Issuers with respect to all payments and collections arising in
connection with the Loan Documents (including in any proceeding described in
subsection 7.1(g) or any other bankruptcy, insolvency or similar proceeding),
and each Person making any payment in connection with any Loan Document to any
Secured Party is hereby authorized to make such payment to the Agent, (ii) file
and prove claims and file other documents necessary or desirable to allow the
claims of the Secured Parties with respect to any Obligation in any proceeding
described in subsection 7.1(g) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Person),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to the Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that the Agent hereby appoints,
authorizes and directs each Lender and L/C Issuer to act as collateral sub-agent
for the Agent, the Lenders and the L/C Issuers for purposes of the perfection of
all Liens with respect to the Collateral, including any deposit account
maintained by a Credit Party with, and cash and Cash Equivalents held by, such
Lender or L/C Issuer, and may further authorize and direct the Lenders and the
L/C Issuers to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
the Agent, and each Lender and L/C Issuer hereby agrees to take such further
actions to the extent, and only to the extent, so authorized and directed.

(c) Limited Duties. Under the Loan Documents, the Agent (i) is acting solely on
behalf of the Lenders and the L/C Issuers (except to the limited extent provided
in subsection 1.4(b) with respect to the Register), with duties that are
entirely administrative in nature, notwithstanding the use of the defined term
“Agent”, the terms “agent”, “Agent” and “collateral agent” and similar terms in
any Loan Document to refer to the Agent, which terms are used for title purposes
only, (ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Lender and L/C Issuer hereby waives and agrees not to
assert any claim against the Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above.

 

62



--------------------------------------------------------------------------------

8.2 Binding Effect. Each Lender and each L/C Issuer agrees that (i) any action
taken by the Agent or the Required Lenders (or, if expressly required hereby, a
greater proportion of the Lenders) in accordance with the provisions of the Loan
Documents, (ii) any action taken by the Agent in reliance upon the instructions
of Required Lenders (or, where so required, such greater proportion) and
(iii) the exercise by the Agent or the Required Lenders (or, where so required,
such greater proportion) of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of the Secured Parties.

8.3 Use of Discretion

(a) No Action without Instructions. The Agent shall not be required to exercise
any discretion or take, or to omit to take, any action, including with respect
to enforcement or collection, except any action it is required to take or omit
to take (i) under any Loan Document or (ii) pursuant to instructions from the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders).

(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
the Agent shall not be required to take, or to omit to take, any action
(i) unless, upon demand, the Agent receives an indemnification satisfactory to
it from the Lenders (or, to the extent applicable and acceptable to the Agent,
any other Person) against all Liabilities that, by reason of such action or
omission, may be imposed on, incurred by or asserted against the Agent or any
Related Person thereof or (ii) that is, in the opinion of the Agent or its
counsel, contrary to any Loan Document or applicable Requirement of Law.

(c) Exclusive Right to Enforce Rights and Remedies. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Credit Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, Agent in accordance with the Loan
Documents for the benefit of all the Lenders and the L/C Issuer; provided that
the foregoing shall not prohibit (i) Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder and under the other Loan Documents, (ii) each of the L/C Issuer and
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swingline Lender, as the case
may be) hereunder and under the other Loan Documents, (iii) any Lender from
exercising setoff rights in accordance with Section 9.11 or (iv) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
bankruptcy or other debtor relief law; and provided further that if at any time
there is no Person acting as Agent hereunder and under the other Loan Documents,
then (A) the Required Lenders shall have the rights otherwise ascribed to Agent
pursuant to Section 7.2 and (B) in addition to the matters set forth in clauses
(ii), (iii) and (iv) of the preceding proviso and

 

63



--------------------------------------------------------------------------------

subject to Section 9.11, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

8.4 Delegation of Rights and Duties. The Agent may, upon any term or condition
it specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article VIII to the extent provided by the Agent.

8.5 Reliance and Liability.

(a) The Agent may, without incurring any liability hereunder, (i) treat the
payee of any Note as its holder until such Note has been assigned in accordance
with Section 9.9, (ii) rely on the Register to the extent set forth in
Section 1.4, (iii) consult with any of its Related Persons and, whether or not
selected by it, any other advisors, accountants and other experts (including
advisors to, and accountants and experts engaged by, any Credit Party) and
(iv) rely and act upon any document and information (including those transmitted
by Electronic Transmission) and any telephone message or conversation, in each
case believed by it to be genuine and transmitted, signed or otherwise
authenticated by the appropriate parties.

(b) None of the Agent and its Related Persons shall be liable for any action
taken or omitted to be taken by any of them under or in connection with any Loan
Document, and each Lender, L/C Issuer, each Borrower and each other Credit Party
hereby waive and shall not assert (and each of the Borrowers shall cause each
other Credit Party to waive and agree not to assert) any right, claim or cause
of action based thereon, except to the extent of liabilities resulting primarily
from the gross negligence or willful misconduct of the Agent or, as the case may
be, such Related Person (each as determined in a final, non-appealable judgment
by a court of competent jurisdiction) in connection with the duties expressly
set forth herein. Without limiting the foregoing, the Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of the Agent, when acting on
behalf of the Agent);

(ii) shall not be responsible to any Lender, L/C Issuer or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

 

64



--------------------------------------------------------------------------------

(iii) makes no warranty or representation, and shall not be responsible, to any
Lender, L/C Issuer or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by the Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by the Agent in connection with the Loan Documents; and

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower Representative, any Lender or L/C Issuer
describing such Default or Event of Default clearly labeled “notice of default”
(in which case the Agent shall promptly give notice of such receipt to all
Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer and each Borrower hereby waives and agrees not to assert (and
each of the Borrowers shall cause each other Credit Party to waive and agree not
to assert) any right, claim or cause of action it might have against the Agent
based thereon.

8.6 Agent Individually. The Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Credit Party or Affiliate thereof as though it were
not acting as Agent and may receive separate fees and other payments therefor.
To the extent the Agent or any of its Affiliates makes any Loan or otherwise
becomes a Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be subject to the same obligations and liabilities as
any other Lender and the terms “Lender”, “Revolving Lender”, “Required Lender”
and any similar terms shall, except where otherwise expressly provided in any
Loan Document, include, without limitation, the Agent or such Affiliate, as the
case may be, in its individual capacity as Lender, Revolving Lender or as one of
the Required Lenders.

8.7 Lender Credit Decision. (a) Each Lender and each L/C Issuer acknowledges
that it shall, independently and without reliance upon the Agent, any Lender or
L/C Issuer or any of

 

65



--------------------------------------------------------------------------------

their Related Persons or upon any document (including any offering and
disclosure materials in connection with the syndication of the Loans) solely or
in part because such document was transmitted by the Agent or any of its Related
Persons, conduct its own independent investigation of the financial condition
and affairs of each Credit Party and make and continue to make its own credit
decisions in connection with entering into, and taking or not taking any action
under, any Loan Document or with respect to any transaction contemplated in any
Loan Document, in each case based on such documents and information as it shall
deem appropriate. Except for documents expressly required by any Loan Document
to be transmitted by the Agent to the Lenders or L/C Issuers, the Agent shall
not have any duty or responsibility to provide any Lender or L/C Issuer with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Credit Party
or any Affiliate of any Credit Party that may come in to the possession of the
Agent or any of its Related Persons.

(b) If any Lender or L/C Issuer has elected to abstain from receiving MNPI (as
defined below in Section 9.10) concerning the Credit Parties or their
Affiliates, such Lender or L/C Issuer acknowledges that, notwithstanding such
election, Agent and/or the Credit Parties will, from time to time, make
available syndicate-information (which may contain MNPI) as required by the
terms of, or in the course of administering the Loans to the credit contact(s)
identified for receipt of such information on the Lender’s administrative
questionnaire who are able to receive and use all syndicate-level information
(which may contain MNPI) in accordance with such Lender’s compliance policies
and contractual obligations and applicable law, including federal and state
securities laws; provided, that if such contact is not so identified in such
questionnaire, the relevant Lender or L/C Issuer hereby agrees to promptly (and
in any event within one (1) Business Day) provide such a contact to Agent and
the Credit Parties upon request therefor by Agent or the Credit Parties.
Notwithstanding such Lender’s or L/C Issuer’s election to abstain from receiving
MNPI, such Lender or L/C Issuer acknowledges that if such Lender or L/C Issuer
chooses to communicate with Agent, it assumes the risk of receiving MNPI
concerning the Credit Parties or their Affiliates.

8.8 Expenses; Indemnities.

(a) Each Lender agrees to reimburse the Agent and each of its Related Persons
(to the extent not reimbursed by any Credit Party) promptly upon demand,
severably and ratably, of any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by the Agent or
any of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.

(b) Each Lender further agrees to indemnify the Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party), severably and
ratably,

 

66



--------------------------------------------------------------------------------

from and against Liabilities (including taxes, interests and penalties imposed
for not properly withholding or backup withholding on payments made to on or for
the account of any Lender) that may be imposed on, incurred by or asserted
against the Agent or any of its Related Persons in any matter relating to or
arising out of, in connection with or as a result of any Loan Document, any
Related Document or any other act, event or transaction related, contemplated in
or attendant to any such document, or, in each case, any action taken or omitted
to be taken by the Agent or any of its Related Persons under or with respect to
any of the foregoing; provided, however, that no Lender shall be liable to the
Agent or any of its Related Persons to the extent such liability has resulted
primarily from the gross negligence or willful misconduct of the Agent or, as
the case may be, such Related Person, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.

(c) To the extent required by any applicable law, Agent may withhold from any
payment to any Lender under a Loan Document an amount equal to any applicable
withholding tax. If the IRS or any other Governmental Authority asserts a claim
that Agent did not properly withhold tax from amounts paid to or for the account
of any Lender (because the appropriate certification form was not delivered, was
not properly executed, or fails to establish an exemption from, or reduction of,
withholding tax with respect to a particular type of payment, or because such
Lender failed to notify Agent or any other Person of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), or Agent reasonably determines that it was required to
withhold taxes from a prior payment but failed to do so, such Lender shall
promptly indemnify Agent fully for all amounts paid, directly or indirectly, by
Agent as tax or otherwise, including penalties and interest, and together with
all expenses incurred by Agent, including legal expenses, allocated internal
costs and out-of-pocket expenses. Agent may offset against any payment to any
Lender under a Loan Document, any applicable withholding tax that was required
to be withheld from any prior payment to such Lender but which was not so
withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under this Section 8.8(c).

8.9 Resignation of Agent or L/C Issuer.

(a) The Agent may resign at any time by delivering notice of such resignation to
the Lenders and the Borrower Representative, effective on the date set forth in
such notice or, if no such date is set forth therein, upon the date such notice
shall be effective. If the Agent delivers any such notice, the Required Lenders
shall have the right to appoint a successor Agent. If, within 30 days after the
retiring Agent having given notice of resignation, no successor Agent has been
appointed by the Required Lenders that has accepted such appointment, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent from
among the Lenders. Each appointment under this clause (a) shall be subject to
the prior consent of the Borrowers, which may not be unreasonably withheld but
shall not be required during the continuance of an Event of Default.

 

67



--------------------------------------------------------------------------------

(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of the Agent until a
successor Agent shall have accepted a valid appointment hereunder, (iii) the
retiring Agent and its Related Persons shall no longer have the benefit of any
provision of any Loan Document other than with respect to any actions taken or
omitted to be taken while such retiring Agent was, or because such Agent had
been, validly acting as Agent under the Loan Documents and (iv) subject to its
rights under Section 8.3, the retiring Agent shall take such action as may be
reasonably necessary to assign to the successor Agent its rights as Agent under
the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as Agent, a successor Agent shall succeed to, and become vested
with, all the rights, powers, privileges and duties of the retiring Agent under
the Loan Documents.

(c) Any L/C Issuer may resign at any time by delivering notice of such
resignation to the Agent, effective on the date set forth in such notice or, if
no such date is set forth therein, on the date such notice shall be effective.
Upon such resignation, the L/C Issuer shall remain an L/C Issuer and shall
retain its rights and obligations in its capacity as such (other than any
obligation to Issue Letters of Credit but including the right to receive fees or
to have Lenders participate in any L/C Reimbursement Obligation thereof) with
respect to Letters of Credit issued by such L/C Issuer prior to the date of such
resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.

8.10 Release of Collateral or Guarantors. Each Lender and L/C Issuer hereby
consents to the release and hereby directs the Agent to release (or, in the case
of clause (b)(ii) below, release or subordinate) the following:

(a) any Subsidiary of a Borrower from its guaranty of any Obligation if all of
the Stock and Stock Equivalents of such Subsidiary owned by any Credit Party are
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent), to the extent that, after giving
effect to such transaction, such Subsidiary would not be required to guaranty
any Obligations pursuant to Section 4.13; and

(b) any Lien held by the Agent for the benefit of the Secured Parties against
(i) any Collateral that is sold, transferred, conveyed or otherwise disposed of
by a Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a valid waiver or consent), to the extent all Liens required to be
granted in such Collateral pursuant to Section 4.13 after giving effect to such
transaction have been granted, (ii) any property subject to a Lien permitted
hereunder in reliance upon subsection 5.1(h) or (i) and (iii) all of the
Collateral and all Credit Parties, upon (A) termination of the Commitments,
(B) payment and satisfaction in full of all Loans, all L/C Reimbursement
Obligations and all other Obligations under the Loan Documents and all
Obligations arising under Secured Rate Contracts, that the Agent has been
notified in writing are then

 

68



--------------------------------------------------------------------------------

due and payable, (C) deposit of cash collateral with respect to all contingent
Obligations (or, in the case of any Letter of Credit Obligation, receipt by
Agent of a back-up letter of credit), in amounts and on terms and conditions and
with parties satisfactory to the Agent and each Indemnitee that is, or may be,
owed such Obligations and (D) to the extent requested by the Agent, receipt by
Agent and the Secured Parties of liability releases from the Credit Parties each
in form and substance acceptable to the Agent.

Each Lender and L/C Issuer hereby directs the Agent, and the Agent hereby
agrees, upon receipt of reasonable advance notice from the Borrower
Representative, to execute and deliver or file such documents and to perform
other actions reasonably necessary to release the guaranties and Liens when and
as directed in this Section 8.10.

8.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or
L/C Issuer party hereto as long as, by accepting such benefits, such Secured
Party agrees, as among the Agent and all other Secured Parties, that such
Secured Party is bound by (and, if requested by the Agent, shall confirm such
agreement in a writing in form and substance acceptable to the Agent) this
Article VIII, Section 9.3, Section 9.9, Section 9.10, Section 9.11,
Section 9.17, Section 9.24 and Section 10.1 and the decisions and actions of the
Agent and the Required Lenders (or, where expressly required by the terms of
this Agreement, a greater proportion of the Lenders or other parties hereto as
required herein) to the same extent a Lender is bound; provided, however, that,
notwithstanding the foregoing, (a) such Secured Party shall be bound by
Section 8.8 only to the extent of Liabilities, costs and expenses with respect
to or otherwise relating to the Collateral held for the benefit of such Secured
Party, in which case the obligations of such Secured Party thereunder shall not
be limited by any concept of pro rata share or similar concept, (b) each of the
Agent, the Lenders and the L/C Issuers party hereto shall be entitled to act at
its sole discretion, without regard to the interest of such Secured Party,
regardless of whether any Obligation to such Secured Party thereafter remains
outstanding, is deprived of the benefit of the Collateral, becomes unsecured or
is otherwise affected or put in jeopardy thereby, and without any duty or
liability to such Secured Party or any such Obligation and (c) except as
otherwise set forth herein, such Secured Party shall not have any right to be
notified of, consent to, direct, require or be heard with respect to, any action
taken or omitted in respect of the Collateral or under any Loan Document.

 

69



--------------------------------------------------------------------------------

ARTICLE IX - MISCELLANEOUS

9.1 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by the Agent with the consent of the Required Lenders),
the Borrowers and acknowledged by the Agent, and then such waiver shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such waiver, amendment, or consent shall,
unless in writing and signed by all the Lenders directly affected thereby (or by
the Agent with the consent of all the Lenders directly affected thereby), in
addition to the Required Lenders (or by the Agent with the consent of the
Required Lenders), the Borrowers and acknowledged by the Agent, do any of the
following:

(i) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to subsection 7.2(a));

(ii) postpone or delay any date fixed for, or waive, any scheduled installment
of principal or any payment of interest, fees or other amounts due to the
Lenders (or any of them) or L/C Issuer hereunder or under any other Loan
Document;

(iii) reduce the principal of, or the rate of interest specified herein or the
amount of interest payable in cash specified herein on any Loan, or of any fees
or other amounts payable hereunder or under any other Loan Document, including
L/C Reimbursement Obligations;

(iv) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

(v) amend this Section 9.1 or the definition of Required Lenders or any
provision providing for consent or other action by all Lenders; or

(vi) discharge any Credit Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;

 

70



--------------------------------------------------------------------------------

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (iv), (v) and
(vi).

(b) No amendment, waiver or consent shall, unless in writing and signed by the
Agent, the L/C Issuer or the Swingline Lender, as the case may be, in addition
to the Required Lenders or all Lenders directly affected thereby or all the
Lenders, as the case may be (or by the Agent with the consent of the Required
Lenders or all the Lenders directly affected thereby, as the case may be),
affect the rights or duties of the Agent, the L/C Issuer or the Swingline
Lender, as applicable, under this Agreement or any other Loan Document. No
Amendment, modification or waiver of this Agreement or any Loan Document
altering the ratable treatment of Obligations arising under Secured Rate
Contracts resulting in such Obligations being junior in right of payment to
principal on the Loans or resulting in Obligations owing to any Secured Swap
Provider becoming unsecured (other than releases of Liens permitted in
accordance with the terms hereof), in each case in a manner adverse to any
Secured Swap Provider, shall be effective without the written consent of such
Secured Swap Provider or, in the case of a Secured Rate Contract provided or
arranged by GE Capital or an Affiliate of GE Capital, GE Capital.

9.2 Notices.

(a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to the address set forth on the applicable signature page hereto, (ii) posted to
Intralinks® (to the extent such system is available and set up by or at the
direction of the Agent prior to posting) in an appropriate location by uploading
such notice, demand, request, direction or other communication to
www.intralinks.com, faxing it to 866-545-6600 with an appropriate bar-code fax
coversheet or using such other means of posting to Intralinks® as may be
available and reasonably acceptable to the Agent prior to such posting,
(iii) posted to any other E-System set up by or at the direction of Agent or
(iv) addressed to such other address as shall be notified in writing (A) in the
case of the Borrowers, the Swingline Lender and the Agent, to the other parties
hereto and (B) in the case of all other parties, to the Borrower Representative
and the Agent. Transmission by electronic mail (including E-Fax, even if
transmitted to the fax numbers set forth above) shall not be sufficient or
effective to transmit any such notice under this clause (a) unless such
transmission is an available means to post to any E-System.

(b) Effectiveness. (i) All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, 1 Business Day after delivery to such courier service, (iii) if
delivered by mail, when deposited in the mails, (iv) if delivered by facsimile
(other than to post to an

 

71



--------------------------------------------------------------------------------

E-System pursuant to clause (a)(ii) or (a)(iii) above), upon sender’s receipt of
confirmation of proper transmission, and (v) if delivered by posting to any
E-System, on the later of the date of such posting and the date access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.

(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.

(c) Each Lender shall notify the Agent in writing of any changes in the address
to which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as the Agent shall
reasonably request.

9.3 Electronic Transmissions.

(a) Authorization. Subject to the provisions of Section 9.2(a), each of Agent,
Lenders, each Credit Party and each of their Related Persons, is authorized (but
not required) to transmit, post or otherwise make or communicate, in its sole
discretion, Electronic Transmissions in connection with any Loan Document and
the transactions contemplated therein. Each Credit Party and each Secured Party
hereto acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.

(b) Signatures. Subject to the provisions of Section 9.2(a), (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature

 

72



--------------------------------------------------------------------------------

shall, for all intents and purposes, have the same effect and weight as a signed
paper original and (iv) each party hereto or beneficiary hereto agrees not to
contest the validity or enforceability of any posting on any E-System or
E-Signature on any such posting under the provisions of any applicable
Requirement of Law requiring certain documents to be in writing or signed;
provided, however, that nothing herein shall limit such party’s or beneficiary’s
right to contest whether any posting to any E-System or E-Signature has been
altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, separate terms and
conditions posted or referenced in such E-System and related Contractual
Obligations executed by Agent and Credit Parties in connection with the use of
such E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each of each Borrower, each other Credit Party executing this Agreement
and each Secured Party agrees that Agent has no responsibility for maintaining
or providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, the Agent or any Lender shall be effective to amend, modify
or discharge any provision of this Agreement or any of the other Loan Documents.

9.5 Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein.

 

73



--------------------------------------------------------------------------------

In addition, the Borrowers agree to pay or reimburse upon demand (a) the Agent
for all reasonable out-of-pocket costs and expenses incurred by it or any of its
Related Persons (but only to the extent Agent or its Affiliates are required to
reimburse such Related Persons), in connection with the investigation,
development, preparation, negotiation, syndication, execution, interpretation or
administration of, any modification of any term of or termination of, any Loan
Document, any commitment or proposal letter therefor, any other document
prepared in connection therewith or the consummation and administration of any
transaction contemplated therein, in each case including Attorney Costs to the
Agent, (b) the Agent for all reasonable costs and expenses incurred by it or any
of its Related Persons in connection with internal audit reviews, field
examinations and Collateral examinations (which shall be reimbursed, in addition
to the out-of-pocket costs and expenses of such examiners, at the per diem rate
per individual charged by the Agent for its examiners), (c) each of the Agent,
its Related Persons, and L/C Issuer for all costs and expenses incurred in
connection with (i) any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out”, (ii) the enforcement or
preservation of any right or remedy under any Loan Document, any Obligation,
with respect to the Collateral or any other related right or remedy or (iii) the
commencement, defense, conduct of, intervention in, or the taking of any other
action with respect to, any proceeding (including any bankruptcy or insolvency
proceeding) related to any Credit Party, any Subsidiary of any Credit Party,
Loan Document or Obligation (or the response to and preparation for any subpoena
or request for document production relating thereto), including Attorney Costs
and (d) fees and disbursements of Attorney Costs of one law firm on behalf of
all Lenders (other than Agent) incurred in connection with any of the matters
referred to in clause (c) above.

9.6 Indemnity.

(a) Each Credit Party agrees to indemnify, hold harmless and defend Agent, each
Lender, each L/C Issuer and each of their respective Related Persons (each such
Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee (regardless of whether such
matter is initiated by a third party, by a Borrower or any of their respective
affiliates) in any matter relating to or arising out of, in connection with or
as a result of (i) any Loan Document, any Obligation (or the repayment thereof),
any Letter of Credit, the use or intended use of the proceeds of any Loan or the
use of any Letter of Credit or any securities filing of, or with respect to, any
Credit Party, (ii) any commitment letter, proposal letter or term sheet with any
Person or any Contractual Obligation, arrangement or understanding with any
broker, finder or consultant, in each case entered into by or on behalf of any
Credit Party or any Affiliate of any of them in connection with any of the
foregoing and any Contractual Obligation entered into in connection with any
E-Systems or other Electronic Transmissions, (iii) any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnitee or any of its Related Persons, any holders of securities or
creditors (and including attorneys’ fees in any case), whether or not any such
Indemnitee, Related Person, holder or creditor is a party thereto, and whether
or not

 

74



--------------------------------------------------------------------------------

based on any securities or commercial law or regulation or any other Requirement
of Law or theory thereof, including common law, equity, contract, tort or
otherwise or (iv) any other act, event or transaction related, contemplated in
or attendant to any of the foregoing (collectively, the “Indemnified Matters”);
provided, however, that no Credit Party shall have any liability under this
Section 9.6 to any Indemnitee with respect to any Indemnified Matter, and no
Indemnitee shall have any liability with respect to any Indemnified Matter other
than (to the extent otherwise liable), to the extent such liability has resulted
primarily from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order. Furthermore, each of each Borrower and each other Credit
Party executing this Agreement waives and agrees not to assert against any
Indemnitee, and shall cause each other Credit Party to waive and not assert
against any Indemnitee, any right of contribution with respect to any
Liabilities that may be imposed on, incurred by or asserted against any Related
Person.

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Credit Party or any Related Person of any Credit Party or
any actual, alleged or prospective damage to property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such property or natural resource or any property on or
contiguous to any real property of any Credit Party or any Related Person or any
Credit Party, whether or not, with respect to any such Environmental
Liabilities, any Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor-in-interest to any Credit Party or any
Related Person of any Credit Party or the owner, lessee or operator of any
property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) are incurred solely
following foreclosure by Agent or following Agent or any Lender having become
the successor-in-interest to any Credit Party or any Related Person of any
Credit Party and (ii) are attributable solely to acts of such Indemnitee.

9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that the
Secured Party receives a payment from a Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

 

75



--------------------------------------------------------------------------------

9.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9 hereof, and provided further that no
Borrower may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the Agent and each Lender.

9.9 Assignments and Participations; Binding Effect.

(a) On and after the Effective Date, this Agreement shall be binding upon and
inure to the benefit of, but only to the benefit of, the Borrowers, the other
Credit Parties hereto (in each case except for Article VIII), the Agent, each
Lender and L/C Issuer party hereto and, to the extent provided in Section 8.11,
each other Secured Party and, in each case, their respective successors and
permitted assigns. Except as expressly provided in any Loan Document (including
in Section 8.9), none of any Borrower, any other Credit Party, any L/C Issuer or
the Agent shall have the right to assign any rights or obligations hereunder or
any interest herein.

(b) Each Lender may sell, transfer, negotiate or assign (a “Sale”) all or a
portion of its rights and obligations hereunder (including all or a portion of
its Commitments and its rights and obligations with respect to Loans and Letters
of Credit) to (i) any existing Lender (other than a Non-Funding Lender or
Impacted Lender), (ii) any Affiliate or Approved Fund of any existing Lender
(other than a Non-Funding Lender or Impacted Lender) or (iii) any other Person
acceptable (which acceptance shall not be unreasonably withheld or delayed) to
the Agent and, as long as no Event of Default is continuing, the Borrower
Representative and each L/C Issuer that is a Lender (which acceptances of L/C
Issuer and Borrower Representative shall be deemed to have been given unless an
objection is delivered to Agent within five (5) Business Days after notice of a
proposed Sale is delivered to Borrower Representative); provided, however, that
(x) such Sales must be ratable among the obligations owing to and owed by such
Lender with respect to the Revolving Loans and (y) for each Loan, the aggregate
outstanding principal amount (determined as of the effective date of the
applicable Assignment) of the Loans, Commitments and Letter of Credit
Obligations subject to any such Sale shall be in a minimum amount of $1,000,000,
unless such Sale is made to an existing Lender or an Affiliate or Approved Fund
of any existing Lender, is of the assignor’s (together with its Affiliates and
Approved Funds) entire interest in such Facility or is made with the prior
consent of the Borrower Representative (to the extent Borrower Representative’s
consent is otherwise required) and Agent, (y) interest accrued, prior to and
through the date of any such Sale may not be assigned, and (z) such Sales by
Lenders who are Non-Funding Lenders due to clause (a) of the definition of
Non-Funding Lender shall be subject to Agent’s prior written consent in all
instances, unless in connection with such sale, such Non-Funding Lender cures,
or causes the cure of, its Non-Funding Lender status as contemplated in
subsection 1.11(e)(v). Agent’s refusal to accept a Sale to a Credit Party, an
Affiliate of a Credit Party, a holder of Indebtedness subordinated to the
Obligations or an Affiliate of such a holder, or to a Person that would

 

76



--------------------------------------------------------------------------------

be a Non-Funding Lender or an Impacted Lender, or the imposition of conditions
or limitations (including limitations on voting) upon Sales to such Persons,
shall not be deemed to be unreasonable.

(c) The parties to each Sale made in reliance on clause (b) above (other than
those described in clause (e) or (f) below) shall execute and deliver to the
Agent an Assignment via an electronic settlement system designated by the Agent
(or, if previously agreed with the Agent, via a manual execution and delivery of
the Assignment) evidencing such Sale, together with any existing Note subject to
such Sale (or any affidavit of loss therefor acceptable to the Agent), any tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee in the amount of $3,500, provided that (1) if a Sale by a Lender
is made to an Affiliate or an Approved Fund of such assigning Lender, then no
assignment fee shall be due in connection with such Sale, and (2) if a Sale by a
Lender is made to an assignee that is not an Affiliate or Approved Fund of such
assignor Lender, and concurrently to one or more Affiliates or Approved Funds of
such Assignee, then only one assignment fee of $3,500 shall be due in connection
with such Sale. Upon receipt of all the foregoing, and conditioned upon such
receipt and, if such Assignment is made in accordance with Section 9.9(b)(iii),
upon the Agent (and the Borrower, if applicable) consenting to such Assignment
(if required), from and after the effective date specified in such Assignment,
the Agent shall record or cause to be recorded in the Register the information
contained in such Assignment.

(d) Subject to the recording of an Assignment by the Agent in the Register
pursuant to Section 1.4(b), (i) the assignee thereunder shall become a party
hereto and, to the extent that rights and obligations under the Loan Documents
have been assigned to such assignee pursuant to such Assignment, shall have the
rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

(e) In addition to the other rights provided in this Section 9.9, each Lender
may grant a security interest in, or otherwise assign as collateral, any of its
rights under this Agreement, whether now owned or hereafter acquired (including
rights to payments of principal or interest on the Loans), to (A) any federal
reserve bank (pursuant to Regulation A of the Federal Reserve Board), without
notice to the Agent or (B) any holder of, or trustee for the benefit of the
holders of, such Lender’s Indebtedness or equity securities, by notice to the
Agent; provided, however, that no such holder or trustee, whether because of
such grant or assignment or any foreclosure thereon (unless such foreclosure is
made through an assignment in accordance with clause (b) above), shall be
entitled to any rights of such Lender hereunder and no such Lender shall be
relieved of any of its obligations hereunder.

 

77



--------------------------------------------------------------------------------

(f) In addition to the other rights provided in this Section 9.9, each Lender
may, (x) with notice to the Agent, grant to an SPV the option to make all or any
part of any Loan that such Lender would otherwise be required to make hereunder
(and the exercise of such option by such SPV and the making of Loans pursuant
thereto shall satisfy the obligation of such Lender to make such Loans
hereunder) and such SPV may assign to such Lender the right to receive payment
with respect to any Obligation and (y) without notice to or consent from the
Agent or the Borrowers, sell participations to one or more Persons in or to all
or a portion of its rights and obligations under the Loan Documents (including
all its rights and obligations with respect to the Revolving Loans and Letters
of Credit); provided, however, that, whether as a result of any term of any Loan
Document or of such grant or participation, (i) no such SPV or participant shall
have a commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Credit Parties and
the Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Article X, but, with respect to Section 10.1, only to the extent such
participant or SPV delivers the tax forms such Lender is required to collect
pursuant to subsection 10.1(f) and then only to the extent of any amount to
which such Lender would be entitled in the absence of any such grant or
participation and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to Loans funded by such SPV to the
extent provided in the applicable option agreement and set forth in a notice
provided to the Agent by such SPV and such Lender, provided, however, that in no
case (including pursuant to clause (A) or (B) above) shall an SPV or participant
have the right to enforce any of the terms of any Loan Document, and (iii) the
consent of such SPV or participant shall not be required (either directly, as a
restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except for those described in clauses (ii) and
(iii) of subsection 9.1(a) with respect to amounts, or dates fixed for payment
of amounts, to which such participant or SPV would otherwise be entitled and, in
the case of participants, except for those described in clause (vi) of
subsection 9.1(a). No party hereto shall institute (and each Borrower shall
cause each other Credit Party not to institute) against any SPV grantee of an
option pursuant to this clause (f) any bankruptcy, reorganization, insolvency,
liquidation or similar proceeding, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper of such SPV;
provided, however, that each Lender having designated an SPV as such agrees to
indemnify each Indemnitee against any Liability that may be incurred by, or
asserted against, such Indemnitee as a result of failing to institute such
proceeding (including a failure to get reimbursed by such SPV for any such
Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.

 

78



--------------------------------------------------------------------------------

9.10 Confidentiality.

(a) Each of Agent, each Lender and each L/C Issuer acknowledges and agrees that
it may receive material non-public information (“MNPI”) hereunder concerning the
Credit Parties and their Affiliates and agrees to use such information in
compliance with all relevant policies, procedures and applicable Requirements of
Laws (including United States federal and state securities laws and
regulations). Each Lender, L/C Issuer and the Agent agrees to use all reasonable
efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Credit Party as confidential for a period of two
(2) years following the date on which this Agreement terminates in accordance
with the terms hereof, except that such information may be disclosed (i) with
the Borrower Representative’s consent, (ii) to Related Persons of such Lender,
L/C Issuer or the Agent, as the case may be, or to any Person that any L/C
Issuer causes to issue Letters of Credit hereunder, that are advised of the
confidential nature of such information and are instructed to keep such
information confidential, (iii) to the extent such information presently is or
hereafter becomes available to such Lender, L/C Issuer or the Agent, as the case
may be, on a non-confidential basis from a source other than any Credit Party,
(iv) to the extent disclosure is required by applicable Requirements of Law or
other legal process or requested or demanded by any Governmental Authority,
(v) to the extent necessary or customary for inclusion in league table
measurements or in any tombstone or other advertising materials (and the Credit
Parties consent to the publication of such tombstone or other advertising
materials by the Agent, any Lender, any L/C Issuer or any of their Related
Persons), (vi) (A) to the National Association of Insurance Commissioners or any
similar organization, any examiner or, on a confidential basis, to any
nationally recognized rating agency or (B) otherwise to the extent consisting of
general portfolio information that does not identify borrowers, (vii) to current
or prospective assignees, SPVs (including the investors or prospective investors
therein) or participants, direct or contractual counterparties to any Secured
Rate Contracts and to their respective Related Persons, in each case to the
extent such assignees, investors, prospective investors, participants,
counterparties or Related Persons agree to be bound by provisions substantially
similar to the provisions of this Section 9.10 (and such Person may disclose
information to their respective Related Persons in accordance with clause
(ii) above), (viii) to any other party hereto, and (ix) in connection with the
exercise or enforcement of any right or remedy under any Loan Document, in
connection with any litigation or other proceeding to which such Lender, L/C
Issuer or Agent or any of their Related Persons is a party or bound, or to the
extent necessary to respond to public statements or disclosures by Credit
Parties or their Related Persons referring to a Lender, L/C Issuer or Agent or
any of their Related Persons. In the event of any conflict between the terms of
this Section 9.10 and those of any other Contractual Obligation entered into
with any Credit Party (whether or not a Loan Document), the terms of this
Section 9.10 shall govern. Each Credit Party consents to the publication by
Agent or any Lender of advertising material relating to the financing
transactions contemplated by this Agreement using a Borrower’s or any other
Credit Party’s name, product photographs, logo or trademark. Agent or such
Lender shall provide a draft of any advertising material to Borrower
Representative for review and comment prior to the publication thereof.

(b) The Credit Parties acknowledge and agree that the Loan Documents and all
reports, notices, communications and other information or materials

 

79



--------------------------------------------------------------------------------

provided or delivered by, or on behalf of, the Credit Parties hereunder
(collectively, the “Borrower Materials”) may be disseminated by, or on behalf
of, Agent, and made available, to the Lenders and the L/C Issuers by posting
such Borrower Materials on an E-System. The Credit Parties authorize Agent to
download copies of their logos from its website and post copies thereof on an
E-System. Each Credit Party consents to the publication by the Agent or any
Lender of any press release, tombstone, advertising or other promotional
materials (including, without limitation, via any Electronic Transmission)
relating to the financing transactions contemplated by this Agreement using such
Group Member’s name, product photographs, logo or trademark; provided such
publication is in compliance with applicable Requirements of Law.

(c) The Credit Parties hereby agree that if either they, any parent company or
any Subsidiary of the Credit Parties has publicly traded equity or debt
securities in the United States, they shall (and shall cause such parent company
or Subsidiary, as the case may be, to) (i) identify in writing, and (ii) to the
extent reasonably practicable, clearly and conspicuously mark such Borrower
Materials that contain only information that is publicly available or that is
not material for purposes of United States federal and state securities laws as
“PUBLIC”. The Credit Parties agree that by identifying such Borrower Materials
as “PUBLIC” or publicly filing such Borrower Materials with the Securities and
Exchange Commission, then Agent, the Lenders and the L/C Issuers shall be
entitled to treat such Borrower Materials as not containing any MNPI for
purposes of United States federal and state securities laws. The Credit Parties
further represent, warrant, acknowledge and agree that the following documents
and materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) the Loan Documents, including the schedules and exhibits
attached thereto, and (B) administrative materials of a customary nature
prepared by the Credit Parties or Agent (including, Notices of Borrowing,
Notices of Conversion/Continuation, L/C Requests, Swingline Requests and any
similar requests or notices posted on or through an E-System). Before
distribution of Borrower Materials, the Credit Parties agree to execute and
deliver to Agent a letter authorizing distribution of the evaluation materials
to prospective Lenders and their employees willing to receive MNPI, and a
separate letter authorizing distribution of evaluation materials that do not
contain MNPI and represent that no MNPI is contained therein.

9.11 Set-off; Sharing of Payments.

(a) Right of Setoff. Each of the Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by the Agent, such Lender, such
L/C Issuer or any of their respective Affiliates to

 

80



--------------------------------------------------------------------------------

or for the credit or the account of the Borrowers or any other Credit Party
against any Obligation of any Credit Party now or hereafter existing, whether or
not any demand was made under any Loan Document with respect to such Obligation
and even though such Obligation may be unmatured. No Lender or L/C Issuer shall
exercise any such right of setoff without the prior consent of Agent or Required
Lenders. Each of the Agent, each Lender and each L/C Issuer agrees promptly to
notify the Borrower Representative and the Agent after any such setoff and
application made by such Lender or its Affiliates; provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights under this Section 9.11 are in addition to any other
rights and remedies (including other rights of setoff) that the Agent, the
Lenders, the L/C Issuer, their Affiliates and the other Secured Parties, may
have.

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Article X and such payment exceeds
the amount such Lender would have been entitled to receive if all payments had
gone to, and been distributed by, the Agent in accordance with the provisions of
the Loan Documents, such Lender shall purchase for cash from other Lenders such
participations in their Obligations as necessary for such Lender to share such
excess payment with such Lenders to ensure such payment is applied as though it
had been received by the Agent and applied in accordance with this Agreement
(or, if such application would then be at the discretion of the Borrowers,
applied to repay the Obligations in accordance herewith); provided, however,
that (a) if such payment is rescinded or otherwise recovered from such Lender or
L/C Issuer in whole or in part, such purchase shall be rescinded and the
purchase price therefor shall be returned to such Lender or L/C Issuer without
interest and (b) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Credit Party in the
amount of such participation. If a Non-Funding Lender receives any such payment
as described in the previous sentence, such Lender shall turn over such payments
to Agent in an amount that would satisfy the cash collateral requirements set
forth in subsection 1.11(e).

9.12 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart. Delivery of
an executed signature page of this Agreement by facsimile transmission or
Electronic Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

81



--------------------------------------------------------------------------------

9.13 Severability; Facsimile Signature. The illegality or unenforceability of
any provision of this Agreement or any instrument or agreement required
hereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Agreement or any instrument or agreement
required hereunder. Any Loan Document, or other agreement, document or
instrument, delivered by facsimile transmission shall have the same force and
effect as if the original thereof had been delivered.

9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and other Loan Documents may use several different limitations, tests
or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to the Agent, each Lender and other parties hereto, and
is the product of all parties hereto. Accordingly, this Agreement and the other
Loan Documents shall not be construed against the Lenders or the Agent merely
because of the Agent’s or Lenders’ involvement in the preparation of such
documents and agreements. Without limiting the generality of the foregoing, each
of the parties hereto has had the advice of counsel with respect to Sections
9.18 and 9.19.

9.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Borrowers, the Lenders, the L/C Issuer,
the Agent and, subject to the provisions of Section 8.11 hereof, each other
Secured Party, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Neither the Agent nor any Lender shall have any
obligation to any Person not a party to this Agreement or the other Loan
Documents.

 

82



--------------------------------------------------------------------------------

9.18 Governing Law and Jurisdiction.

(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest).

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document may be brought in the courts of the State of New York located
in the City of New York, Borough of Manhattan, or of the United States of
America for the Southern District of New York and, by execution and delivery of
this Agreement, each Borrower and each other Credit Party executing this
Agreement hereby accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts; provided that
nothing in this Agreement shall limit the right of Agent to commence any
proceeding in the federal or state courts of any other jurisdiction to the
extent Agent determines that such action is necessary or appropriate to exercise
its rights or remedies under the Loan Documents. The parties hereto (and, to the
extent set forth in any other Loan Document, each other Credit Party) hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
jurisdictions.

(c) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of Borrowers
specified herein (and shall be effective when such mailing shall be effective,
as provided therein). Each Credit Party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.

9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

 

83



--------------------------------------------------------------------------------

9.20 Entire Agreement; Release; Survival.

(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY OF LENDER OR ANY L/C ISSUER OR ANY
OF THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR
FORM, PURPOSE OR EFFECT IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS
AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN
(UNLESS SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY WITH
APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO THE
EXTENT NECESSARY TO COMPLY THEREWITH).

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each of each Borrower and each other Credit Party signatory hereto
hereby waives, releases and agrees (and shall cause each other Credit Party to
waive, release and agree) not to sue upon any such claim for any special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

(c) (i) Any indemnification or other protection provided to any Indemnitee
pursuant to Article VIII (The Agent), Section 9.5 (Costs and Expenses),
Section 9.6 (Indemnity), this Section 9.20, and Article X (Taxes, Yield
Protection and Illegality) of this Agreement, (ii) solely for the two (2) year
time period specified therein, the provisions of Section 9.10 of this Agreement
and (iii) the provisions of Section 8.1 of the Guaranty and Security Agreement,
in each case, shall (x) survive the termination of the Commitments and the
payment in full of all other Obligations and (y) with respect to clause
(i) hereof, inure to the benefit of any Person that at any time held a right
thereunder (as an Indemnitee or otherwise) and, thereafter, its successors and
permitted assigns.

9.21 Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
the Borrowers that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record

 

84



--------------------------------------------------------------------------------

information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
to identify each Borrower in accordance with the Patriot Act.

9.22 Replacement of Lender. Within forty-five days after: (i) receipt by the
Borrower Representative of written notice and demand from any Lender (an
“Affected Lender”) for payment of additional costs as provided in Sections 10.1,
10.3 and/or 10.6; (ii) any default by a Lender in its obligation to make Loans
hereunder after all conditions thereto have been satisfied or waived in
accordance with the terms hereof, provided such default shall not have been
cured; or (iii) any failure by any Lender (other than Agent or an Affiliate of
Agent) to consent to a requested amendment, waiver or modification to any Loan
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender (or each Lender directly
affected thereby, as applicable) is required with respect thereto, the Borrowers
may, at their option, notify the Agent and such Affected Lender (or such
defaulting or non-consenting Lender, as the case may be) of the Borrowers’
intention to obtain, at the Borrowers’ expense, a replacement Lender
(“Replacement Lender”) for such Affected Lender (or such defaulting or
non-consenting Lender, as the case may be), which Replacement Lender shall be
reasonably satisfactory to the Agent. In the event the Borrowers obtain a
Replacement Lender within forty-five (45) days following notice of its intention
to do so, the Affected Lender (or defaulting or non-consenting Lender, as the
case may be) shall sell and assign its Loans and Commitments to such Replacement
Lender, at par, provided that the Borrowers have reimbursed such Affected Lender
for its increased costs for which it is entitled to reimbursement under this
Agreement through the date of such sale and assignment. In the event that a
replaced Lender does not execute an Assignment and Acceptance pursuant to
Section 9.9 within five (5) Business Days after receipt by such replaced Lender
of notice of replacement pursuant to this Section 9.22 and presentation to such
replaced Lender of an Assignment evidencing an assignment pursuant to this
Section 9.22, the Borrowers shall be entitled (but not obligated) to execute
such an Assignment on behalf of such replaced Lender, and any such Assignment so
executed by the Borrowers, the Replacement Lender and the Agent, shall be
effective for purposes of this Section 9.22 and Section 9.9. Notwithstanding the
foregoing, with respect to a Lender that is a Non-Funding Lender or an Impacted
Lender, Agent may, but shall not be obligated to, obtain a Replacement Lender
and execute an Assignment on behalf of such Non-Funding Lender or Impacted
Lender at any time with three (3) Business Days’ prior notice to such Lender
(unless notice is not practicable under the circumstances) and cause such
Lender’s Loans and Commitments to be sold and assigned, in whole or in part, at
par. Upon any such assignment and payment and compliance with the other
provisions of Section 9.9, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such replaced Lender to
indemnification hereunder shall survive as to such replaced Lender.

 

85



--------------------------------------------------------------------------------

9.23 Joint and Several. The obligations of the Credit Parties hereunder and
under the other Loan Documents are joint and several. Without limiting the
generality of the foregoing, reference is hereby made to Article II of the
Guaranty and Security Agreement, to which the obligations of Borrower and the
other Credit Parties are subject.

9.24 Creditor-Debtor Relationship. The relationship between Agent, each Lender
and the L/C Issuer, on the one hand, and the Credit Parties, on the other hand,
is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.

9.25 Location of Closing. Each Lender acknowledges and agrees that it has
delivered, with the intent to be bound, its executed counterparts of this
Agreement to the Agent, c/o King & Spalding LLP, 1185 Avenue of the Americas,
New York, New York 10036. Each Borrower acknowledges and agrees that it has
delivered, with the intent to be bound, its executed counterparts of this
Agreement and each other Loan Document, together with all other documents,
instruments, opinions, certificates and other items required under Section 2.1,
to the Agent, c/o King & Spalding LLP, 1185 Avenue of the Americas, New York,
New York 10036. All parties agree that closing of the transactions contemplated
by this Credit Agreement has occurred in New York.

9.26 Judgment Currency.

(a) If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in any currency (the “Original Currency”) into
another currency (the “Other Currency”), the parties hereto agree, to the
fullest extent permitted by law, that the rate of exchange used shall be that at
which, in accordance with normal banking procedures, the Agent could purchase
the Original Currency with such Other Currency in New York, New York on the
Business Day immediately preceding the day on which any such judgment, or any
relevant part thereof, is given.

(b) The obligations of the Borrowers in respect of any sum due from it to the
Agent, the L/C Issuer or Lenders hereunder shall, notwithstanding any judgment
in such Other Currency, be discharged only to the extent that on the Business
Day following receipt by Agent, L/C Issuer or such Lender of any sum adjudged to
be so due in such Other Currency the Agent, L/C Issuer or such Lender may in
accordance with normal banking procedures purchase the Original Currency with
such Other Currency; if the Original Currency so purchased is less than the sum
originally due the Agent, L/C Issuer or such Lender in the Original Currency,
Borrowers agree, as a separate obligation and notwithstanding any such judgment,
to indemnify the Agent, L/C Issuer or such Lender against such loss, and if the
Original Currency so purchased exceeds the sum originally due to the Agent, L/C
Issuer or such Lender in the Original Currency, the Agent, the L/C Issuer or
such Lender shall remit such excess to the Borrowers.

 

86



--------------------------------------------------------------------------------

9.27 Amendment and Restatement.

(a) Amendment and Restatement; No Novation. On the Effective Date, the Existing
Credit Agreement shall be amended and restated in its entirety by this Agreement
and (i) all references to the Existing Credit Agreement in any Loan Document
other than this Agreement (including in any amendment, waiver or consent) shall
be deemed to refer to the Existing Credit Agreement as amended and restated
hereby, (ii) all references to any section (or subsection) of the Existing
Credit Agreement in any Loan Document (but not herein) shall be amended to be,
mutatis mutandis, references to the corresponding provisions of this Agreement
and (iii) except as the context otherwise provides, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to be reference to the Existing Credit Agreement as
amended and restated hereby. This Agreement is not intended to constitute, and
does not constitute, a novation of the obligations and liabilities under the
Existing Credit Agreement (including the Obligations) or to evidence payment of
all or any portion of such obligations and liabilities.

(b) Effect on Existing Credit Agreement and on the Obligations. On and after the
Effective Date, (i) the Existing Credit Agreement shall be of no further force
and effect except as amended and restated hereby and except to evidence (A) the
incurrence by any Loan Party of the “Obligations” under and as defined therein
(whether or not such “Obligations” are contingent as of the Effective Date),
(B) the representations and warranties made by any Loan Party prior to the
Effective Date and (C) any action or omission performed or required to be
performed pursuant to such Existing Credit Agreement prior to the Effective Date
(including any failure, prior to the Effective Date, to comply with the
covenants contained in such Existing Credit Agreement) and (ii) the terms and
conditions of this Agreement and the Secured Parties’ rights and remedies under
the Loan Documents, shall apply to all Obligations incurred under the Existing
Credit Agreement.

(c) No Implied Waivers. Except as expressly provided in any Loan Document, this
Agreement (x) shall not cure any breach of the Existing Credit Agreement or any
“Default” or “Event of Default” thereunder existing prior to the Effective Date
and (y) is limited as written and is not a consent to any other modification of
any term or condition of any Loan Document, each of which shall remain in full
force and effect.

(d) Reaffirmation of Liens. Each of the Borrowers reaffirms the Liens granted
pursuant to the Collateral Documents to the Agent for the benefit of the Secured
Parties, which Liens shall continue in full force and effect during the term of
this Agreement and any renewals or extensions thereof and shall continue to
secure the Obligations.

 

87



--------------------------------------------------------------------------------

ARTICLE X - TAXES, YIELD PROTECTION AND ILLEGALITY

10.1 Taxes.

(a) Except as otherwise provided in this Section 10.1, each payment by any
Credit Party under any Loan Document shall be made free and clear of all present
or future taxes, levies, imposts, deductions, charges or withholdings and all
liabilities with respect thereto (and without deduction for any of them)
(collectively, but excluding the taxes set forth in clauses (i) and (ii) below,
the “Taxes”) other than for (i) taxes measured by net income (including branch
profits taxes) and franchise taxes imposed in lieu of net income taxes, in each
case imposed on any Secured Party as a result of a present or former connection
between such Person and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than such connection arising solely from any Secured Party having
executed, delivered or performed its obligations or received a payment under, or
enforced, any Loan Document) or (ii) taxes that are directly attributable to the
failure (other than as a result of a change in any Requirement of Law) by Agent
or any Lender to deliver the documentation required to be delivered pursuant to
clause (f) below.

(b) If any Taxes shall be required by law to be deducted from or in respect of
any amount payable under any Loan Document to any Secured Party (i) such amount
shall be increased as necessary to ensure that, after all required deductions
for Taxes are made (including deductions applicable to any increases to any
amount under this Section 10.1), such Secured Party receives the amount it would
have received had no such deductions been made, (ii) the relevant Credit Party
shall make such deductions, (iii) the relevant Credit Party shall timely pay the
full amount deducted to the relevant taxing authority or other authority in
accordance with applicable Requirements of Law and (iv) within 30 days after
such payment is made, the relevant Credit Party shall deliver to the Agent an
original or certified copy of a receipt evidencing such payment; provided,
however, that no such increase shall be made with respect to, and no Credit
Party shall be required to indemnify any Secured Party pursuant to clause
(d) below for, withholding taxes to the extent that the obligation to withhold
amounts existed on the date that such Person became a ‘Secured Party” under this
Agreement in the capacity under which such Person makes a claim under this
clause (b), except in each case to the extent such Person is a direct or
indirect assignee (other than pursuant to Section 9.22) of any other Secured
Party that was entitled, at the time the assignment to such Person became
effective, to receive additional amounts under this clause (b).

(c) In addition, the Borrowers agree to pay, and authorize the Agent to pay in
their name, any stamp, documentary, excise or property tax, charges or similar
levies imposed by any applicable Requirement of Law or Governmental Authority
and all Liabilities with respect thereto (including by reason of any delay in
payment thereof), in each case arising from the execution, delivery or
registration of, or otherwise with respect

 

88



--------------------------------------------------------------------------------

to, any Loan Document or any transaction contemplated therein (collectively,
“Other Taxes”). The Swingline Lender may, without any need for notice, demand or
consent from the Borrowers or the Borrower Representative, by making funds
available to Agent in the amount equal to any such payment, make a Swing Loan to
the Borrowers in such amount, the proceeds of which shall be used by Agent in
whole to make such payment. Within 30 days after the date of any payment of
Taxes or Other Taxes by any Credit Party, the Borrowers shall furnish to the
Agent, at its address referred to in Section 9.2, the original or a certified
copy of a receipt evidencing payment thereof.

(d) The Borrowers shall reimburse and indemnify, within 30 days after receipt of
demand therefor (with copy to the Agent), each Secured Party for all Taxes and
Other Taxes (including any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 10.1) paid by such Secured Party and any
Liabilities arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. A certificate of the Secured
Party (or of the Agent on behalf of such Secured Party) claiming any
compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to the Borrower Representative with copy to the Agent,
shall be conclusive, binding and final for all purposes, absent manifest error.
In determining such amount, the Agent and such Secured Party may use any
reasonable averaging and attribution methods.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.

(f) (i) Each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding tax or, after a change
in any Requirement of Law, is subject to such withholding tax at a reduced rate
under an applicable tax treaty, shall (w) on or prior to the date such Non-U.S.
Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the
date on which any such form or certification expires or becomes obsolete,
(y) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (i) and
(z) from time to time if requested by the Borrower Representative or the Agent
(or, in the case of a participant or SPV, the relevant Lender), provide the
Agent and the Borrower Representative (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of each of the following, as
applicable: (A) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding tax under
an income tax treaty) and/or W-8IMY or any successor forms, (B) in the case of a
Non-U.S. Lender Party claiming exemption under Sections 871(h) or 881(c) of the
Code, Form W-8BEN (claiming exemption from U.S. withholding tax under the
portfolio interest exemption) or any successor form and a certificate in form
and substance acceptable to the Agent that such Non-U.S. Lender Party is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10
percent shareholder” of the Borrowers within the meaning of Section

 

89



--------------------------------------------------------------------------------

881(c)(3)(B) of the Code or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code or (C) any other applicable document prescribed
by the IRS certifying as to the entitlement of such Non-U.S. Lender Party to
such exemption from United States withholding tax or reduced rate with respect
to all payments to be made to such Non-U.S. Lender Party under the Loan
Documents. Unless the Borrower Representative and the Agent have received forms
or other documents satisfactory to them indicating that payments under any Loan
Document to or for a Non-U.S. Lender Party are not subject to United States
withholding tax or are subject to such tax at a rate reduced by an applicable
tax treaty, the Credit Parties and the Agent shall withhold amounts required to
be withheld by applicable Requirements of Law from such payments at the
applicable statutory rate.

(ii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Borrower Representative or the Agent
(or, in the case of a participant or SPV, the relevant Lender), provide the
Agent and the Borrower Representative (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of Form W-9 (certifying that
such U.S. Lender Party is entitled to an exemption from U.S. backup withholding
tax) or any successor form.

(iii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to the Agent shall collect from such participant or
SPV the documents described in this clause (f) and provide them to the Agent.

10.2 Illegality. If after the Initial Closing Date any Lender shall determine
that the introduction of any Requirement of Law, or any change in any
Requirement of Law or in the interpretation or administration thereof, has made
it unlawful, or that any central bank or other Governmental Authority has
asserted that it is unlawful, for any Lender or its Lending Office to make LIBOR
Rate Loans, then, on notice thereof by such Lender to the Borrowers through the
Agent, the obligation of that Lender to make LIBOR Rate Loans shall be suspended
until such Lender shall have notified the Agent and the Borrower Representative
that the circumstances giving rise to such determination no longer exists.

(a) Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, the Borrowers shall prepay in full all
LIBOR Rate Loans of such Lender then outstanding, together with interest accrued
thereon, either on the last day of the Interest Period thereof if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.

 

90



--------------------------------------------------------------------------------

(b) If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, the Borrower Representative may elect, by giving notice to such
Lender through the Agent that all Loans which would otherwise be made by any
such Lender as LIBOR Rate Loans shall be instead Base Rate Loans.

(c) Before giving any notice to the Agent pursuant to this Section 10.2, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Rate Loans if such designation will avoid the need for giving such notice
or making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.

10.3 Increased Costs and Reduction of Return.

(a) If any Lender or L/C Issuer shall determine that, due to either (i) the
introduction of, or any change in, or in the interpretation of, Requirement of
Law or (ii) the compliance with any guideline or request from any central bank
or other Governmental Authority (whether or not having the force of law), in the
case of either clause (i) or (ii) subsequent to the Initial Closing Date, there
shall be any increase in the cost to such Lender or L/C Issuer of agreeing to
make or making, funding or maintaining any LIBOR Rate Loans or of issuing or
maintaining any Letter of Credit, then the Borrowers shall be liable for, and
shall from time to time, within thirty (30) days of demand therefor by such
Lender or L/C Issuer (with a copy of such demand to the Agent), pay to the Agent
for the account of such Lender or L/C Issuer, additional amounts as are
sufficient to compensate such Lender or L/C Issuer for such increased costs;
provided, that the Borrowers shall not be required to compensate any Lender or
L/C Issuer pursuant to this Section for any increased costs incurred more than
180 days prior to the date that such Lender or L/C Issuer notifies the Borrower
Representative, in writing of the increased costs and of such Lender’s or L/C
Issuer’s intention to claim compensation thereof; provided, further, that if the
circumstance giving rise to such increased costs is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(b) If any Lender or L/C Issuer shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

(ii) any change in any Capital Adequacy Regulation;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv) compliance by such Lender or L/C Issuer (or its Lending Office) or any
entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;

 

91



--------------------------------------------------------------------------------

affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment(s), loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to the
Agent), the Borrowers shall pay to such Lender or L/C Issuer, from time to time
as specified by such Lender or L/C Issuer, additional amounts sufficient to
compensate such Lender or L/C Issuer (or the entity controlling the Lender or
L/C Issuer) for such increase; provided, that the Borrowers shall not be
required to compensate any Lender or L/C Issuer pursuant to this Section for any
amounts incurred more than 180 days prior to the date that such Lender or L/C
Issuer notifies the Borrower Representative, in writing of the amounts and of
such Lender’s or L/C Issuer’s intention to claim compensation thereof; provided,
further, that if the event giving rise to such increase is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(c) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change in
a Requirement of Law, regardless of the date enacted, adopted or issued.

10.4 Funding Losses. The Borrowers agree to reimburse each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:

(a) the failure of the Borrowers to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof);

(b) the failure of the Borrowers to borrow, continue or convert a Loan after the
Borrower Representative has given (or is deemed to have given) a Notice of
Borrowing or a Notice of Conversion/Continuation;

(c) the failure of the Borrowers to make any prepayment after the Borrowers have
given a notice in accordance with Section 1.7;

(d) the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan on a
day which is not the last day of the Interest Period with respect thereto; or

(e) the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base Rate
Loan on a day that is not the last day of the applicable Interest Period;

 

92



--------------------------------------------------------------------------------

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by the Borrowers to the Lenders under this
Section 10.4 and under subsection 10.3(a): each LIBOR Rate Loan made by a Lender
(and each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.

10.5 Inability to Determine Rates. If the Agent shall have determined in good
faith that for any reason adequate and reasonable means do not exist for
ascertaining the LIBOR for any requested Interest Period with respect to a
proposed LIBOR Rate Loan or that the LIBOR applicable pursuant to subsection
1.3(a) for any requested Interest Period with respect to a proposed LIBOR Rate
Loan does not adequately and fairly reflect the cost to the Lenders of funding
or maintaining such Loan, the Agent will forthwith give notice of such
determination to the Borrower Representative and each Lender. Thereafter, the
obligation of the Lenders to make or maintain LIBOR Rate Loans hereunder shall
be suspended until the Agent revokes such notice in writing. Upon receipt of
such notice, the Borrower Representative may revoke any Notice of Borrowing or
Notice of Conversion/Continuation then submitted by it. If the Borrower
Representative does not revoke such notice, the Lenders shall make, convert or
continue the Loans, as proposed by the Borrower Representative, in the amount
specified in the applicable notice submitted by the Borrower Representative, but
such Loans shall be made, converted or continued as Base Rate Loans.

10.6 Reserves on LIBOR Rate Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required under regulations of the Federal Reserve
Board to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent demonstrable error), payable on each date on which interest is
payable on such Loan provided the Borrower Representative shall have received at
least fifteen (15) days’ prior written notice (with a copy to the Agent) of such
additional interest from the Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
shall be payable fifteen (15) days from receipt of such notice.

 

93



--------------------------------------------------------------------------------

10.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to the Borrower Representative (with a
copy to the Agent) a certificate setting forth in reasonable detail the amount
payable to such Lender hereunder and such certificate shall be conclusive and
binding on the Borrowers in the absence of manifest error.

ARTICLE XI - DEFINITIONS

11.1 Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:

 

“Additional Lender”    1.13(b) “Affected Lender”    9.22 “Aggregate Excess
Funding Amount”    1.11(e)(iv) “Agreement”    Preamble “AuraZyme”    Preamble
“Borrower” and “Borrowers”    Preamble “Borrower Materials”    9.10 “Borrower
Representative”    1.12 “Cardiogenesis”    Preamble “Commitment”    1.1(a)
“Compliance Certificate”    4.2(b) “EBITDA”    Exhibit 4.2(b) “Event of Default”
   7.1 “Existing Credit Agreement”    Preamble “GE Capital”    Preamble
“Holdings”    11.1 “Incremental Revolver”    1.13(a) “Indemnified Matters”   
9.6 “Indemnitees”    9.6 “International”    Preamble “L/C Reimbursement
Agreement”    1.1(b) “L/C Reimbursement Date”    1.1(b) “L/C Request”    1.1(b)
“L/C Sublimit”    1.1(b) “Lender”    Preamble “Letter of Credit Fee”    1.9(c)
“Leverage Ratio”    Exhibit 4.2(b) “Maximum Lawful Rate”    1.3(d) “Maximum
Revolving Loan Balance”    1.1(a)

 

94



--------------------------------------------------------------------------------

 

“MNPI”    9.10 “Notice of Conversion/Continuation”    1.6(a) “Original Currency”
   9.26(a) “Other Currency”    9.26(a) “Other Lender”    1.11(e) “Other Taxes”
   10.1(c) “Permitted Liens”    5.1 “Register”    1.4(b) “Restricted Payments”
   5.11 “Replacement Lender”    9.22 “Revolving Loan”    1.1(a) “Sale”    9.9(b)
“Settlement Date”    1.11(b) “Swingline Request”    1.1(c) “Swing Loan”   
1.1(c) “Taxes”    10.1(a) “Unused Commitment Fee”    1.9(b)

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Borrowers and their Subsidiaries, including,
without limitation, the unpaid portion of the obligation of a customer of a
Borrower or any of its Subsidiaries in respect of Inventory purchased by and
shipped to such customer and/or the rendition of services by a Borrower or such
Subsidiary, as stated on the respective invoice of a Borrower or such
Subsidiary, net of any credits, rebates or offsets owed to such customer.

“Account Debtor” means the customer of a Borrower or any of its Subsidiaries who
is obligated on or under an Account.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business, product line
or division of a Person, (b) the acquisition of in excess of fifty percent
(50%) of the Stock and Stock Equivalents of any Person or otherwise causing any
Person to become a Subsidiary of a Borrower, or (c) a merger or consolidation or
any other combination with another Person.

“Adjusted EBITDA” means, as of any determination date, without duplication, the
sum of

(a) EBITDA of the Borrowers and their Subsidiaries for the period in question
for which the Agent has received financial statements, plus

 

95



--------------------------------------------------------------------------------

(b) the sum of the following:

(i) with respect to Targets owned by the Borrowers for which the Agent has not
received financial statements pursuant to subsection 4.1(b) for at least three
(3) full months, the sum of Pro Forma EBITDA for all such Targets; plus

(ii) with respect to Targets owned by the Borrowers for which the Agent has
received financial statements pursuant to subsection 4.1(b) for not less than
three (3) months but less than twelve (12) months, the product obtained by
multiplying Pro Forma EBITDA by a fraction, the numerator of which is twelve
(12) minus the number of full months that the Target has been owned by the
Borrowers for which the Agent has received such financial statements, and the
denominator of which is twelve (12); minus

(c) with respect to any Disposition consummated within the period in question,
EBITDA attributable to the subsidiary, profit centers, publication or other
asset which is the subject of such Disposition from the beginning of such period
until the date of consummation of such Disposition.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person; provided, however, that no Secured Party shall be an Affiliate of
any Credit Party or of any Subsidiary of any Credit Party solely by reason of
the provisions of the Loan Documents. A Person shall be deemed to control
another Person if the controlling Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of the
other Person, whether through the ownership of voting securities, by contract or
otherwise. Without limitation, any director, executive officer or beneficial
owner of five percent (5%) or more of the Stock (either directly or through
ownership of Stock Equivalents) of a Person shall for the purposes of this
Agreement, be deemed to control the other Person. Notwithstanding the foregoing,
neither the Agent nor any Lender shall be deemed an “Affiliate” of any Credit
Party or of any Subsidiary of any Credit Party.

“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.

“Aggregate Revolving Loan Commitment” means the combined Commitments of the
Lenders, which, as of the Effective Date, shall be $20,000,000, as such amount
may be reduced or increased from time to time pursuant to this Agreement.

“Applicable Margin” means:

(a) for the period commencing on the Effective Date through the last day of the
calendar month during which financial statements for September 30, 2011 are
delivered with respect to all Loans: (x) if a Base Rate Loan, three and
one-quarter percent (3.25%) per annum and (y) if a LIBOR Rate Loan, four and
one-quarter percent (4.25%) per annum; and

 

96



--------------------------------------------------------------------------------

(b) thereafter, the Applicable Margin with respect to all Loans shall equal the
applicable LIBOR margin or Base Rate margin in effect from time to time
determined as set forth below based upon the applicable Leverage Ratio then in
effect pursuant to the appropriate column under the table below:

 

Leverage Ratio

   Base Rate Margin     LIBOR Margin  

>1.50:1.00

     4.00 %      5.00 % 

<1.50:1.00 and

     3.75 %      4.75 % 

>1.00:1.00

    

<1.00:1.00

     3.25 %      4.25 % 

The Applicable Margin shall be adjusted from time to time upon delivery to Agent
of the financial statements for each fiscal quarter required to be delivered
pursuant to Section 4.1 hereof accompanied by a written calculation of the
Leverage Ratio certified on behalf of the Borrowers by a Responsible Officer of
the Borrower Representative as of the end of the fiscal quarter for which such
financial statements are delivered. If such calculation indicates that the
Applicable Margin shall increase or decrease, then on the first day of the
calendar month following the date of delivery of such financial statements and
written calculation, the Applicable Margin shall be adjusted in accordance
therewith; provided, however, that if the Borrowers shall fail to deliver any
such financial statements for any such fiscal quarter by the date required
pursuant to Section 4.1, then, at Agent’s election, effective as of the first
day of the calendar month following the end of the fiscal month during which
such financial statements were to have been delivered, and continuing through
the first day of the calendar month following the date (if ever) when such
financial statements and such written calculation are finally delivered, the
Applicable Margin shall be conclusively presumed to equal the highest Applicable
Margin specified in the pricing table set forth above. Notwithstanding anything
herein to the contrary, Swing Loans may not be LIBOR Rate Loans.

In the event that any financial statement or Compliance Certificate delivered
pursuant to Sections 4.1 or 4.2 is inaccurate, and such inaccuracy, if
corrected, would have led to the imposition of a higher Applicable Margin for
any period than the Applicable Margin applied for that period, then (i) the
Borrowers shall immediately deliver to Agent a corrected financial statement and
a corrected Compliance Certificate for that period, (ii) the Applicable Margin
shall be determined based on the corrected Compliance Certificate for that
period, and (iii) the Borrowers shall immediately pay to Agent (for the account
of the Lenders that hold the Commitments and Loans at the time such payment is
received, regardless of whether those Lenders held the Commitments and Loans
during the relevant period) the accrued additional interest owing as a result of
such increased Applicable Margin for that period. This paragraph shall not limit
the rights of Agent or the Lenders with respect to subsection 1.3(c) and Article
VII hereof, and

 

97



--------------------------------------------------------------------------------

shall survive the termination of this Agreement until the payment in full in
cash of the aggregate outstanding principal balance of the Loans. “Approved
Fund” means, with respect to any Lender, any Person (other than a natural
Person) that (a) (i) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business or (ii) temporarily warehouses loans for any
Lender or any Person described in clause (i) above and (b) is advised or managed
by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any Person (other
than an individual) or any Affiliate of any Person (other than an individual)
that administers or manages such Lender.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with Consent of any party whose consent is required by
Section 9.9), accepted by the Agent, in substantially the form of Exhibit
11.1(a) or any other form approved by the Agent.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Availability” means, as of any date of determination, the amount by which
(a) the Maximum Revolving Loan Balance, exceeds (b) the aggregate outstanding
principal balance of Revolving Loans.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended and in effect from time to time and the regulations
issued from time to time thereunder.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of 3.00% per annum and the Federal
Funds Rate, (c) the sum of (x) LIBOR calculated for each such day based on an
Interest Period of three months determined two (2) Business Days prior to such
day, plus (y) the excess of the Applicable Margin for LIBOR Rate Loans over the
Applicable Margin for Base Rate Loans, in each instance, as of such day and
(d) 1.00% per annum. Any change in the Base Rate due to a change in any of the
foregoing shall be effective on the effective date of such change in the Federal
Funds Rate or LIBOR for an Interest Period of three months.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

 

98



--------------------------------------------------------------------------------

“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrowers on the same day by the Lenders pursuant to Article I.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close and, if the applicable Business Day relates to any LIBOR Rate Loan, a day
on which dealings are carried on in the London interbank market.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guarantied or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed 365 days.

 

99



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, and regulations promulgated
thereunder.

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party, any of their respective
Subsidiaries and any other Person who has granted a Lien to the Agent, in or
upon which a Lien now or hereafter exists in favor of any Lender or the Agent
for the benefit of the Agent, Lenders and other Secured Parties, whether under
this Agreement or under any other documents executed by any such Persons and
delivered to the Agent, including, without limitation, 100% of all outstanding
equity interests (or, in the case of first tier Excluded Foreign Subsidiaries,
65% of the voting and 100% of the non-voting equity interests) of all
subsidiaries of the Borrowers.

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, each Control Agreement and all other security agreements, pledge
agreements, patent and trademark security agreements, lease assignments,
guarantees and other similar agreements, and all amendments, restatements,
modifications or supplements thereof or thereto, by or between any one or more
of any Credit Party, any of their respective Subsidiaries or any other Person
pledging or granting a lien on Collateral or guaranteeing the payment and
performance of the Obligations, and any Lender or the Agent for the benefit of
the Agent, the Lenders and other Secured Parties now or hereafter delivered to
the Lenders or the Agent pursuant to or in connection with the transactions
contemplated hereby, and all financing statements (or comparable documents now
or hereafter filed in accordance with the UCC or comparable law) against any
such Person as debtor in favor of any Lender or the Agent for the benefit of the
Agent, the Lenders and the other Secured Parties, as secured party, as any of
the foregoing may be amended, restated and/or modified from time to time.

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Commitment divided by the Aggregate Revolving Loan Commitment;
provided, that following acceleration of the Loans, such term means, as to any
Lender, the percentage equivalent of the principal amount of the Loans
(including participations in Swing Loans and Letters of Credit) held by such
Lender, divided by the aggregate principal amount of the Loans held by all
Lenders.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (i) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (ii) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (iii) under
any Rate Contracts; (iv) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(v) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or

 

100



--------------------------------------------------------------------------------

any Property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to maintain the solvency, financial condition or
any balance sheet item or level of income of another Person. The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if not a fixed and determined amount, the
maximum amount so guaranteed or supported.

“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than a Loan Document) to
which such Person is a party or by which it or any of its Property is bound or
to which any of its Property is subject.

“Control Agreement” means a tri-party deposit account, securities account or
commodities account control agreement by and among the applicable Credit Party,
Agent and the depository, securities intermediary or commodities intermediary,
and each in form and substance reasonably satisfactory in all respects to Agent
and in any event providing to Agent “control” of such deposit account,
securities or commodities account within the meaning of Articles 8 and 9 of the
UCC.

“Conversion Date” means any date on which the Borrowers convert a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

“Credit Parties” means each Borrower and each other Person (i) which executes
this Agreement as a “Credit Party,” (ii) which executes a guaranty of the
Obligations, (iii) which grants a Lien on all or substantially all of its assets
to secure payment of the Obligations and (iv) all of the Stock of which is
pledged to Agent for the benefit of the Secured Parties.

“CryoLife” means CryoLife, Inc., a Florida corporation.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsection 5.2(a), 5.2(c) and 5.2(d), and (b) the sale or transfer by a Borrower
or any Subsidiary of a Borrower of any Stock or Stock Equivalent issued by any
Subsidiary of a Borrower and held by such transferor Person.

 

101



--------------------------------------------------------------------------------

“Dollar Equivalent” means with respect to an amount denominated in Euros on any
date, the amount of Dollars that may be purchased with such amount of Euros at
the Spot Exchange Rate on such date.

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

“Domestic Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is incorporated or otherwise organized under the laws
of a state of the United States of America.

“Effective Date” means October 28, 2011.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

“EMU” means the Economic and Monetary Union as contemplated in the Treaty on
European Union.

“EMU Legislation” means legislative measures of the European Union for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the Euro or otherwise), being in part the
implementation of the third stage of EMU.

“Environmental Laws” means all present and future Requirements of Law and
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Credit Party or any Subsidiary of any Credit Party as a result of, or related
to, any claim, suit, action, investigation, proceeding or demand by any Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law or otherwise, arising under any
Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the Effective Date.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

102



--------------------------------------------------------------------------------

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due;
(h) the imposition of a lien under Section 412 or 430(k) of the Code or
Section 302, 303(k) or 4068 of ERISA on any property (or rights to property,
whether real or personal) of any ERISA Affiliate or a violation of Section 436
of the Code with respect to a Title IV Plan; (i) the failure, upon determination
by the IRS, of a Benefit Plan or any trust thereunder intended to qualify for
tax exempt status under Section 401 or 501 of the Code or other Requirements of
Law to qualify thereunder; (j) a Title IV plan is in “at risk” status within the
meaning of Code Section 430(i); (k) a Multiemployer Plan is in “endangered
status” or “critical status” within the meaning of Section 432(b) of the Code;
and (l) any other event or condition that might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan
or for the imposition of any liability upon any ERISA Affiliate under Title IV
of ERISA other than for PBGC premiums due but not delinquent.

“Euro” and “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in EMU Legislation

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; (b) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such Property or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such Property or the
requisition of the use of such Property.

“Excluded Equity Issuance” means Net Issuance Proceeds resulting from the
issuance of (a) Stock or Stock Equivalents by CryoLife to management or
employees of a Credit Party under any employee stock option or stock purchase
plan or other employee benefits plan in existence from time to time, (b) Stock
or Stock Equivalents by a Wholly-Owned Subsidiary of a Borrower to a Borrower or
another Wholly-Owned subsidiary of a Borrower constituting an Investment
permitted hereunder, (c) Stock or Stock Equivalents by a Wholly-Owned Subsidiary
of CryoLife to CryoLife or another Wholly-Owned subsidiary of CryoLife
constituting an Investment permitted hereunder, and (d) Stock or Stock
Equivalents by a Foreign Subsidiary of such Foreign Subsidiary to qualify
directors where required pursuant to a Requirement of Law or to satisfy other
requirements of applicable law, in each instance, with respect to the ownership
of Stock of Foreign Subsidiaries.

 

103



--------------------------------------------------------------------------------

“Excluded Foreign Subsidiary” means any subsidiary of any Borrower that is a
controlled foreign corporation as defined in the Internal Revenue Code (a) for
which the failure to include such subsidiary as an “Excluded Foreign Subsidiary”
hereunder would result in materially adverse tax consequences to Borrowers, the
Guarantors and their subsidiaries taken as a whole and (b) that has not
guaranteed or pledged any of its assets or suffered a pledge of more than 65% of
its voting stock, with substantially similar tax consequences, to secure,
directly or indirectly, any indebtedness (other than under the Loan Documents)
of Borrowers or any Guarantor (excluding such subsidiary).

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system, including Intralinks® and ClearPar® and
any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Agent, any of its Related Persons or any other
Person, providing for access to data protected by passcodes or other security
system.

“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code, the United States
Treasury Regulations promulgated thereunder and published guidance with respect
thereto.

“FDA” means the United States Food and Drug Administration and any successor
thereto.

“FDA Laws” has the meaning set forth in Section 4.8.

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent on
such day on such transactions as determined by the Agent in a commercially
reasonable manner.

 

104



--------------------------------------------------------------------------------

“Federal Health Care Program” has the meaning specified in Section 1128B(f) of
the SSA and includes the Medicare, Medicaid and TRICARE programs.

“Federal Health Care Program Laws” has the meaning specified in Section 3.23(c).

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” means that certain letter agreement, dated as of the Effective
Date, by and between the Borrowers and the Agent.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary more than fifty
percent (50%) of the voting Stock (directly or through ownership of Stock
Equivalents) of which are held directly by a Borrower or indirectly by a
Borrower through one or more Domestic Subsidiaries.

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that (a) meets the
requirements set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines and (b) shall be in an amount equal to the full, unpaid balance of
the Loans and any prior liens on the Real Estate up to the maximum policy limits
set under the National Flood Insurance Program, or as otherwise required by
Agent, with deductibles not to exceed $50,000.

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

105



--------------------------------------------------------------------------------

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of the Initial Closing Date, made by the Credit Parties in
favor of the Agent, for the benefit of the Secured Parties, as the same may be
amended, restated and/or modified from time to time.

“Hazardous Materials” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996.

“Impacted Lender” means any Lender that fails to provide Agent, within three
(3) Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender, or any Lender that has a
Person that directly or indirectly controls such Lender and such Person
(a) becomes subject to a voluntary or involuntary case under the Bankruptcy Code
or any similar bankruptcy laws, (b) has appointed a custodian, conservator,
receiver or similar official for such Person or any substantial part of such
Person’s assets, or (c) makes a general assignment for the benefit of creditors,
is liquidated, or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for each of clauses (a) through (c), Agent has
determined that such Lender is reasonably likely to become a Non-Funding Lender.
For purposes of this definition, control of a Person shall have the same meaning
as in the second sentence of the definition of Affiliate.

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product; (h) all obligations, whether or not
contingent, to purchase, redeem, retire, defease or otherwise acquire for value
any of its own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a
direct or indirect parent entity thereof) prior to the date that is 180 days
after the date set forth in clause (a) of the definition of “Revolving
Termination Date”, valued at, in the case of redeemable preferred Stock, the
greater of the voluntary liquidation preference and the

 

106



--------------------------------------------------------------------------------

involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; (i) all indebtedness referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (j) all Contingent Obligations described in clause (i) of the definition
thereof in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above.

“Initial Closing Date” means March 27, 2008.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet domain names, Trade Secrets and IP Licenses.

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period of six (6) months) the last day
of each Interest Period applicable to such Loan, (b) with respect to any LIBOR
Rate Loan having an Interest Period of six (6) months, the last day of each
three (3) month interval and, without duplication, the last day of such Interest
Period, and (c) with respect to Base Rate Loans (including Swing Loans), the
last day of each calendar quarter.

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
the Borrower Representative in its Notice of Borrowing or Notice of
Conversion/Continuation; provided that:

(a) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

(b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

107



--------------------------------------------------------------------------------

(c) no Interest Period for any Revolving Loan shall extend beyond the Revolving
Termination Date.

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Borrowers and their Subsidiaries, including, but not limited to, all
merchandise, raw materials, parts, supplies, work-in-process and finished goods
intended for sale, together with all the containers, packing, packaging,
shipping and similar materials related thereto, and including such inventory as
is temporarily out of a Borrower’s or such Subsidiary’s custody or possession,
including inventory on the premises of others and items in transit.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

“L/C Issuer” means GE Capital or a Subsidiary thereof or a bank or other legally
authorized Person selected by or acceptable to Agent in its sole discretion, in
such Person’s capacity as an issuer of Letters of Credit hereunder. As of the
Initial Closing Date, the “L/C Issuer” is GE Capital.

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrowers to the L/C Issuer thereof, as and when matured, to pay all
amounts drawn under such Letter of Credit.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower Representative and the Agent.

 

108



--------------------------------------------------------------------------------

“Letter of Credit” means documentary or standby letters of credit issued for the
account of the Borrowers by L/C Issuers, and bankers’ acceptances issued by a
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the Borrowers or the Borrower
Representative, whether direct or indirect, contingent or otherwise, due or not
due, in connection with the issuance of Letters of Credit by L/C Issuers or the
purchase of a participation as set forth in Section 1.1(b) with respect to any
Letter of Credit. The amount of such Letter of Credit Obligations shall equal
the maximum amount that may be payable by Agent and Lenders thereupon or
pursuant thereto.

“Leverage Multiple” means 2.0.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses (including without
limitation, those incurred upon any appeal or in connection with the preparation
for and/or response to any subpoena or request for document production relating
thereto), in each case of any kind or nature (including interest accrued thereon
or as a result thereto and fees, charges and disbursements of financial, legal
and other advisors and consultants), whether joint or several, whether or not
indirect, contingent, consequential, actual, punitive, treble or otherwise.

“LIBOR” means, for each Interest Period, the higher of (a) the offered rate per
annum for deposits of Dollars for the applicable Interest Period that appears on
Reuters Screen LIBOR01 as of 11:00 A.M. (London, England time) two (2) Business
Days prior to the first day in such Interest Period and (b) 1.00% per annum. If
no such offered rate exists, such rate will be the rate of interest per annum,
as determined by the Agent (rounded upwards, if necessary, to the nearest 1/100
of 1%) at which deposits of Dollars in immediately available funds are offered
at 11:00 A.M. (London, England time) two (2) Business Days prior to the first
day in such Interest Period by major financial institutions reasonably
satisfactory to the Agent in the London interbank market for such Interest
Period for the applicable principal amount on such date of determination.

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing, or
the filing of any financing statement naming the owner of the asset to

 

109



--------------------------------------------------------------------------------

which such lien relates as debtor, under the UCC or any comparable law) and any
contingent or other agreement to provide any of the foregoing, but not including
the interest of a lessor under a lease which is not a Capital Lease.

“Liquidity” shall mean, as of any date of determination, (a) Availability plus
(b) available cash and Cash Equivalents in bank accounts or securities accounts
subject to Control Agreements.

“Loan” means an extension of credit by a Lender to the Borrowers pursuant to
Article I hereof, and may be a Base Rate Loan or a LIBOR Rate Loan.

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents and all documents delivered to the Agent and/or any Lender in
connection with any of the foregoing.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, condition (financial
or otherwise) or prospects of any Credit Party or the Credit Parties and the
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Credit Party, any Subsidiary of any Credit Party or any other Person (other than
the Agent or Lenders) to perform in any material respect its obligations under
any Loan Document; or (c) a material adverse effect upon (i) the legality,
validity, binding effect or enforceability of any Loan Document, or (ii) the
perfection or priority of any Lien granted to the Lenders or to the Agent for
the benefit of the Secured Parties under any of the Collateral Documents.

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$500,000 in the aggregate.

“Monthly Reporting Period” means the period (a) commencing on any date upon
which the Borrowers shall have delivered to the Lenders financial statements
pursuant to Section 4.1(a) or (c) demonstrating that Adjusted EBITDA for the
trailing twelve month period is equal to or less than $14,000,000 and (b) ending
on the next subsequent date upon which the Borrowers shall have delivered to the
Lenders financial statements pursuant to Section 4.1(a) or (c) demonstrating
that Adjusted EBITDA for the trailing twelve month period is greater than
$14,000,000.

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on real Property or any interest in real Property.

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.

 

110



--------------------------------------------------------------------------------

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a federal
insurance program.

“Net Issuance Proceeds” means, in respect of any issuance of debt or equity,
cash proceeds (including cash proceeds as and when received in respect of
non-cash proceeds received or receivable in connection with such issuance), net
of underwriting discounts and reasonable out-of-pocket costs and expenses paid
or incurred in connection therewith in favor of any Person not an Affiliate of a
Borrower.

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition and insurance proceeds received on account of an Event of
Loss, net of: (a) in the event of a Disposition (i) the direct costs relating to
such Disposition excluding amounts payable to a Borrower or any Affiliate of a
Borrower, (ii) sale, use or other transaction taxes paid or payable as a result
thereof, and (iii) amounts required to be applied to repay principal, interest
and prepayment premiums and penalties on Indebtedness secured by a Lien on the
asset which is the subject of such Disposition and (b) in the event of an Event
of Loss, (i) all money actually applied to repair or reconstruct the damaged
Property or Property affected by the condemnation or taking, (ii) all of the
costs and expenses reasonably incurred in connection with the collection of such
proceeds, award or other payments, and (iii) any amounts retained by or paid to
parties having superior rights to such proceeds, awards or other payments.

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to a Borrower, Agent, any Lender, or the L/C
Issuer or has otherwise publicly announced (and Agent has not received notice of
a public retraction) that such Lender believes it will fail to fund payments or
purchases of participations required to be funded by it under the Loan Documents
or one or more other syndicated credit facilities, (c) failed to fund, and not
cured, loans, participations, advances, or reimbursement obligations under one
or more other syndicated credit facilities, unless subject to a good faith
dispute, or (d) any Person that directly or indirectly controls such Lender has,
(i) become subject to a voluntary or involuntary case under the Bankruptcy Code
or any similar bankruptcy laws, (ii) a custodian, conservator, receiver or
similar official appointed for it or any substantial part of such Person’s
assets, or (iii) made a general assignment for the benefit of creditors, been
liquidated, or otherwise been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for this clause (d), Agent has determined that such
Lender is reasonably likely to fail to fund any payments required to be made by
it under the Loan Documents. For purposes of this definition, control of a
Person shall have the same meaning as in the second sentence of the definition
of Affiliate.

 

111



--------------------------------------------------------------------------------

“Non-U.S. Lender Party” means each of the Agent, each Lender, each L/C Issuer,
each SPV and each participant, in each case that is not a United States person
under and as defined in Section 7701(a)(30) of the Code.

“Note” means any Revolving Note or Swingline Note and “Notes” means all such
Notes.

“Notice of Borrowing” means a notice given by the Borrower Representative to the
Agent pursuant to Section 1.5, in substantially the form of Exhibit 11.1(d)
hereto.

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, the Agent, any L/C Issuer, any Secured Swap Provider or any other Person
required to be indemnified, that arises under any Loan Document or any Secured
Rate Contract, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired.

“Omnibus Reaffirmation Agreement” means that certain Omnibus Reaffirmation
Agreement, dated as of the Effective Date, among the Agent and the Credit
Parties party thereto.

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party or any Subsidiary of any Credit Party, the ordinary course of such
Person’s business, as conducted by any such Person in accordance with past
practice and undertaken by such Person in good faith and not for purposes of
evading any covenant or restriction in any Loan Document.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

 

112



--------------------------------------------------------------------------------

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

“PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor thereto.

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Permitted Acquisition” means any Acquisition by (i) a Borrower or any
Wholly-Owned Subsidiary of a Borrower which is a Domestic Subsidiary of
substantially all of the assets of a Target, which assets are located in the
United States or (ii) a Borrower or any Wholly-Owned Subsidiary of a Borrower
which is a Domestic Subsidiary of 100% of the Stock and Stock Equivalents of a
Target incorporated under the laws of any State in the United States or the
District of Columbia to the extent that each of the following conditions shall
have been satisfied:

(a) to the extent the Acquisition will be financed in whole or in part with the
proceeds of any Loan, the conditions set forth in Section 2.2 shall have been
satisfied;

(b) the Borrowers shall have furnished to the Agent and Lenders at least ten
(10) Business Days prior to the consummation of such Acquisition (1) an executed
term sheet and/or commitment letter (setting forth in reasonable detail the
terms and conditions of such Acquisition) and, at the request of the Agent, such
other information and documents that the Agent may request, including, without
limitation, executed counterparts of the respective agreements, documents or
instruments pursuant to which such Acquisition is to be consummated (including,
without limitation, any related management, non-compete, employment, option or
other material agreements), any schedules to such agreements, documents or
instruments and all other material ancillary agreements, instruments and
documents to be executed or delivered in connection therewith, (2) pro forma
financial statements of CryoLife and its Subsidiaries after giving effect to the
consummation of such Acquisition, (3) a certificate of a Responsible Officer of
the Borrower Representative demonstrating on a pro forma basis compliance with
the

 

113



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.

 

covenants set forth in Sections 6.2 and 6.3 hereof after giving effect to the
consummation of such Acquisition and (4) a copy of such other agreements,
instruments and other documents (including, without limitation, the Loan
Documents required by Section 4.13) as the Agent reasonably shall request;

(c) the Borrowers and their Subsidiaries (including any new Subsidiary) shall
execute and deliver the agreements, instruments and other documents required by
Section 4.13 and the Agent shall have received, for the benefit of the Secured
Parties, a collateral assignment of the seller’s representations, warranties and
indemnities to the Borrowers or any of their Subsidiaries under the acquisition
documents;

(d) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equity holders of the Target;

(e) no Default or Event of Default shall then exist or would exist after giving
effect thereto;

(f) after giving effect to such Acquisition, Availability shall be not less than
$1,500,000; and

(g) the total consideration paid or payable (including without limitation, any
deferred payment, but excluding royalties and earn-out payments that are
performance based) for all Acquisitions consummated during the term of this
Agreement, less the portion of any such consideration funded by the issuance of
common or preferred stock of Borrower, shall not exceed $[***] in the aggregate
for all such Acquisitions.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

“Pledged Collateral” has the meaning specified in the Guaranty and Security
Agreement and shall include any other Collateral required to be delivered to
Agent pursuant to the terms of any Collateral Document.

“Pro Forma EBITDA” means, with respect to any Target, EBITDA for such Target for
the most recent twelve (12) month period for which financial statements are
available at the time of determination thereof, adjusted by verifiable expense
reductions, including excess owner compensation, if any, which are expected to
be realized, in each case calculated by the Borrowers and approved by the Agent.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates

 

114



--------------------------------------------------------------------------------

“Registrations” means authorizations, approvals, licenses, permits,
certificates, or exemptions issued by any Governmental Authority (including
pre-market approval applications, pre-market notifications, investigational
device exemptions, product recertifications, manufacturing approvals and
authorizations, CE Marks, pricing and reimbursement approvals, labeling
approvals or their foreign equivalent) held by the Credit Parties or their
Subsidiaries immediately prior to the Effective Date, that are required for the
research, development, manufacture, distribution, marketing, storage,
transportation, use and sale of the products of the Credit Parties and their
Subsidiaries.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Required Lenders” means at any time (a) Lenders then holding at least more than
fifty percent (50%) of the Aggregate Revolving Loan Commitment then in effect or
(b) if the Aggregate Revolving Loan Commitments have been terminated, Lenders
then having at least more than fifty percent (50%) of the aggregate unpaid
principal amount of Loans (other than Swing Loans) then outstanding plus
outstanding Letter of Credit Obligations, amounts of participations in Swing
Loans and the principal amount of unparticipated portions of Swing Loans.

“Requirement of Law” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, ordinances, orders,
judgments, writs, injunctions, decrees (including administrative or judicial
precedents or authorities) and the interpretation or administration thereof by,
and other determinations, directives, requirements or requests of, any
Governmental Authority, in each case that are applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject, including without limitation the FDA Laws and the Federal Health Care
Program Laws.

 

115



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer or the president of a
Borrower or Borrower Representative, as applicable, or any other officer having
substantially the same authority and responsibility; or, with respect to
compliance with financial covenants or delivery of financial information, the
chief financial officer or the treasurer of a Borrower or Borrower
Representative, as applicable, or any other officer having substantially the
same authority and responsibility.

“Revolving Lender” means each Lender with a Commitment (or if the Commitments
have terminated, who hold Revolving Loans or participations in Swing Loans).

“Revolving Note” means a promissory note of the Borrowers payable to the order
of a Lender in substantially the form of Exhibit 11.1(b) hereto, evidencing
Indebtedness of the Borrowers under the Commitment of such Lender.

“Revolving Termination Date” means the earlier to occur of: (a) October 28, 2014
and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.

“Secured Party” means the Agent, each Lender, each L/C Issuer, each other
Indemnitee and each other holder of any Obligation of a Credit Party including
each Secured Swap Provider.

“Secured Rate Contract” means any Rate Contract between a Borrower and the
counterparty thereto, which (i) has been provided or arranged by GE Capital or
an Affiliate of GE Capital, or (ii) the Agent has acknowledged in writing
constitutes a “Secured Rate Contract” hereunder.

“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with a
Borrower, or (ii) a Person with whom Borrower has entered into a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, and
any assignee thereof.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

 

116



--------------------------------------------------------------------------------

“Spot Exchange Rate” means, at any date of determination thereof, the
U.S.-dollar foreign-exchange rate for Euros for the most recent reported date
published by the Wall Street Journal on its website at http://online.wsj.com on
the “Exchange Rates: New York Closing Snapshot” page (or such other page as may
replace such page on such service for the purpose of displaying the New York
Closing foreign-exchange rate for the conversion of Dollars into Euros or Euros
into Dollars); provided that if there shall at any time no longer exist such a
page on such service, the foreign-exchange rate shall be determined by reference
to another similar rate publishing service selected by the Agent and reasonably
acceptable to the Borrowers

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Agent.

“SSA” means the Social Security Act of 1935, codified at Title 42, Chapter 7, of
the United States Code.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting Stock (in the case of Persons other than
corporations), is owned or controlled directly or indirectly by the Person, or
one or more of the Subsidiaries of the Person, or a combination thereof.

“Swingline Commitment” means $3,000,000.

“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Agent hereunder, any Lender
(or Affiliate or Approved Fund of any Lender) that agrees, with the approval of
Agent (or, if there is no such successor Agent, the Required Lenders) and the
Borrowers, to act as the Swingline Lender hereunder.

“Swingline Note” means a promissory note of the Borrowers payable to the
Swingline Lender, in substantially the form of Exhibit 11.1(c) hereto,
evidencing the Indebtedness of the Borrowers to the Swingline Lender resulting
from the Swing Loans made to the Borrowers by the Swingline Lender.

“Target” means any other Person or business unit or asset group of any other
Person acquired or proposed to be acquired in an Acquisition.

 

117



--------------------------------------------------------------------------------

“Tax Affiliate” means, (a) each Borrower and its Subsidiaries and (b) any
Affiliate of a Borrower with which such Borrower files or is eligible to file
consolidated, combined or unitary tax returns.

“Tenaxis Letter of Credit” shall have the meaning ascribed in
Section 1.1(b)(viii).

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed in Maastricht on February 7, 1992 and came into force on November 1,
1993).

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

“United States” and “U.S.” each means the United States of America.

“U.S. Lender Party” means each of the Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is a United States person under and
as defined in Section 7701(a)(30) of the Code.

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Credit Party, or by one or more of the
other Wholly-Owned Subsidiaries, or both.

“Withdrawal Liabilities” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

 

118



--------------------------------------------------------------------------------

11.2 Other Interpretive Provisions.

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.” Whenever any provision refers to the “knowledge” (or an
analogous phrase) of any Credit Party, such words are intended to signify that a
Responsible Officer or other member of management of such Credit Party has
actual knowledge or awareness of a particular fact or circumstance or that a
Responsible Officer or other member of management of such Credit Party, if such
Person had exercised reasonable diligence, would have known or been aware of
such fact or circumstance.

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. For
the avoidance of doubt, the initial payments of interest and fees relating to
the Obligations (other than amounts due on the Effective Date) shall be due and
paid on the first day of the first month or quarter, as applicable, following
the entry of the Obligations onto the operations systems of Agent, but in no
event later than the first day of the second month or quarter, as applicable,
following the Effective Date. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement or
any other Loan Document refers to any action taken or to be taken by any Person,
or which such Person is prohibited from taking, such provision shall be
interpreted to encompass any and all means, direct or indirect, of taking, or
not taking, such action.

(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

 

119



--------------------------------------------------------------------------------

(f) Laws. References to any statute or regulation may be made by using either
the common or public name thereof or a specific cite reference and are to be
construed as including all statutory and regulatory provisions related thereto
or consolidating, amending, replacing, supplementing or interpreting the statute
or regulation.

11.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by CryoLife shall be
given effect for purposes of measuring compliance with any provision of Article
V or VI unless the Borrowers, the Agent and the Required Lenders agree to modify
such provisions to reflect such changes in GAAP and, unless such provisions are
modified, all financial statements, Compliance Certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to in Article V
and Article VI shall be made, without giving effect to any election under
Accounting Standards Codification 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Credit Party or any Subsidiary of any Credit Party at “fair
value.” A breach of a financial covenant contained in Article VI shall be deemed
to have occurred as of any date of determination by Agent or as of the last day
of any specified measurement period, regardless of when the financial statements
reflecting such breach are delivered to Agent.

11.4 Payments. The Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer. Any such determination
or redetermination by the Agent shall be conclusive and binding for all
purposes, absent manifest error. No determination or redetermination by any
Secured Party or any Credit Party and no other currency conversion shall change
or release any obligation of any Credit Party or of any Secured Party (other
than the Agent and its Related Persons) under any Loan Document, each of which
agrees to pay separately for any shortfall remaining after any conversion and
payment of the amount as converted. The Agent may round up or down, and may set
up appropriate mechanisms to round up or down, any amount hereunder to nearest
higher or lower amounts and may determine reasonable de minimis payment
thresholds.

[Balance of page intentionally left blank; signature page follows.]

 

120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWERS: CRYOLIFE, INC. By:  

/s/ D. A. Lee

Title:  

EVP, COO, CFO and Treasurer            

FEIN:   59-2417093 CARDIOGENESIS CORPORATION By:  

/s/ D. A. Lee

Title:  

EVP, COO, CFO and Treasurer            

FEIN:   58-2291265

AURAZYME PHARMACEUTICALS, INC.

By:  

/s/ D. A. Lee

Title:  

VP, Finance, CFO and Treasurer            

FEIN:   58-2627289 CRYOLIFE INTERNATIONAL, INC. By:  

/s/ D. A. Lee

Title:  

VP, CFO and Treasurer            

FEIN:   58-2053258

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT (CRYOLIFE)]



--------------------------------------------------------------------------------

[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.

 

BORROWER REPRESENTATIVE: CRYOLIFE, INC. By:  

/s/ D. A. Lee

Title:  

EVP, COO and CFO and Treasurer            

FEIN:  

59-2417093            

Address for notices: 1655 Roberts Blvd., NW Kennesaw, GA 30144 Attn: D. Ashley
Lee Facsimile: [***]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as the Agent, L/C Issuer,
Swingline Lender and as a Lender

By:

 

/s/ Ryan Guenin

Title:   Its Duly Authorized Signatory Address for Notices:

General Electric Capital Corporation

2 Bethesda Metro Center

Bethesda, Maryland 20814

Attn: CryoLife Account Officer

Facsimile: (866) 673-0624

With a copy to:

General Electric Capital Corporation

2 Bethesda Metro Center

Bethesda, Maryland 20814

Attn: General Counsel-Healthcare Financial Services

Facsimile: (866) 261-9396

Address for payments:

ABA No. 021-001-033

Account Number 50271079

Deutsche Bank Trust Company Americas

New York, New York

Account Name: HH CASH FLOW COLLECTIONS

Reference: CFN HFS2713 /CryoLife



--------------------------------------------------------------------------------

Schedule 1.1

Revolving Loan Commitments

 

General Electric Capital Corporation

   $ 20,000,000   

Total:

   $ 20,000,000   

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(b)

TO

CREDIT AGREEMENT

FORM OF LETTER OF CREDIT REQUEST

[NAME OF L/C ISSUER], as L/C Issuer

under the Credit Agreement referred to below

Attention:

                        , 20    

 

  Re: CryoLife, Inc. and certain of its Subsidiaries (the “Borrowers”)

Reference is made to the Amended and Restated Credit Agreement, dated as of
October 28, 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, CryoLife, Inc., as the Borrower Representative, the other Credit
Parties party thereto, the Lenders and L/C Issuers party thereto and General
Electric Capital Corporation, as administrative agent for the Lenders and L/C
Issuers. Capitalized terms used herein without definition are used as defined in
the Credit Agreement.

The Borrower Representative, on behalf of the Borrowers, hereby gives you
notice, irrevocably, pursuant to Section 1.1(b) of the Credit Agreement, of its
request for your Issuance of a Letter of Credit, in the form attached hereto,
for the benefit of [Name of Beneficiary], in the amount of $        , to be
issued on                     ,         (the “Issue Date”) with an expiration
date of                     ,         .

The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Issue Date, both before and after giving effect to the Issuance
of the Letter of Credit requested above and any Loan to be made or any other
Letter of Credit to be Issued on or before the Issue Date:

(a) the representations and warranties set forth in Article III of the Credit
Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct as of such date;

(b) no Default or Event of Default has occurred and is continuing; and

(c) the aggregate outstanding amount of Revolving Loans does not exceed the
Maximum Revolving Loan Balance.



--------------------------------------------------------------------------------

 

CRYOLIFE, INC., as the Borrower Representative By:  

 

  Name:   Title:

[SIGNATURE PAGE TO LETTER OF CREDIT REQUEST DATED                    ,        ]



--------------------------------------------------------------------------------

EXHIBIT 1.1(c)

TO

CREDIT AGREEMENT

FORM OF SWINGLINE REQUEST

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent under the Credit Agreement referred to below

500 West Monroe Street

Chicago, Illinois 60661

Attn: Portfolio Manager –             

                         , 20    

 

  Re: CryoLife, Inc. and certain of its Subsidiaries (the “Borrowers”)

Reference is made to the Amended and Restated Credit Agreement, dated as of
October 28, 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, CryoLife, Inc., as the Borrower Representative, the other Credit
Parties party thereto, the Lenders and L/C Issuers party thereto and General
Electric Capital Corporation, as administrative agent for the Lenders and L/C
Issuers. Capitalized terms used herein without definition are used as defined in
the Credit Agreement.

The Borrower Representative, on behalf of Borrowers, hereby gives you
irrevocable notice pursuant to Section 1.1(c) of the Credit Agreement that it
requests Swing Loans under the Credit Agreement (the “Proposed Advance”) and, in
connection therewith, sets for the following information:

A. The date of the Proposed Advance is             ,             (the “Funding
Date”).

B. The aggregate principal amount of Proposed Advance is $            .

The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof both
before and after giving effect to the Proposed Advance and any other Loan to be
made or Letter of Credit to be issued on or before the Funding Date:

(a) the representations and warranties set forth in Article III of the Credit
Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct as of such date;

(b) no Default or Event of Default has occurred and is continuing; and

 

1



--------------------------------------------------------------------------------

(c) the aggregate outstanding amount of Revolving Loans does not exceed the
Maximum Revolving Loan Balance.

 

Sincerely, CRYOLIFE, INC., as the Borrower Representative By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1.6

TO

CREDIT AGREEMENT

FORM OF NOTICE OF CONVERSION OR CONTINUATION

GENERAL ELECTRIC CAPITAL CORPORATION

as Agent under the Credit Agreement referred to below

                         ,         

Attention:

 

  Re: CryoLife, Inc. and its Subsidiaries (the “Borrowers”)

Reference is made to the Amended and Restated Credit Agreement, dated as of
October 28, 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, CryoLife, Inc., as Borrower Representative, the other Credit Parties
party thereto, the Lenders and L/C Issuers party thereto and General Electric
Capital Corporation, as administrative agent for the Lenders and L/C Issuers.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.

The Borrower Representative, on behalf of Borrowers, hereby gives you
irrevocable notice, pursuant to Section 1.6 of the Credit Agreement of its
request for the following:

(a) a continuation, on                     ,         , as LIBOR Rate Loans
having an Interest Period of     months of Revolving Loans in an aggregate
outstanding principal amount of $        having an Interest Period ending on the
proposed date for such continuation;

(b) a conversion, on                     ,         , to LIBOR Rate Loans having
an Interest Period of     months of Revolving Loans in an aggregate outstanding
principal amount of $        ; and

(c) a conversion, on                     ,         , to Base Rate Loans, of
Revolving Loans in an aggregate outstanding principal amount of $        .



--------------------------------------------------------------------------------

In connection herewith, the undersigned hereby certifies that, except as set
forth on Schedule A attached hereto, no Default or Event of Default has occurred
and is continuing on the date hereof, both before and after giving effect to any
Loan to be made or Letter of Credit to be Issued on or before any date for any
proposed conversion or continuation set forth above.

 

CRYOLIFE, INC., as the Borrower Representative By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 2.1

TO

CREDIT AGREEMENT

CLOSING CHECKLIST

(a) Documents. The Agent shall have received on or prior to the Effective Date
each of the following, each dated the Effective Date unless otherwise agreed by
the Agent, in form and substance satisfactory to the Agent and each Lender:

(i) this Agreement duly executed by the Borrowers and a Note for each Lender
conforming to the requirements set forth in Section 1.2;

(ii) the Omnibus Reaffirmation Agreement, duly executed by each Credit Party,
together with (A) copies of UCC, Patent, Trademark, Copyright and other
appropriate search reports and of all effective prior filings listed therein,
together with evidence of the termination of such prior filings and other
documents with respect to the priority of the security interest of the Agent in
the Collateral, in each case as may be reasonably requested by the Agent,
(B) all documents representing all securities being pledged pursuant to the
Guaranty and Security Agreement and related undated powers or endorsements duly
executed in blank, (C) a perfection certificate from Borrowers, (D) Control
Agreements that, in the reasonable judgment of the Agent, are required for the
Credit Parties to comply with the Loan Documents as of the Effective Date, each
duly executed by, in addition to the applicable Credit Party, the applicable
financial institution and (E) a duly executed landlord waiver for any location
at which a landlord waiver would be required pursuant to Section 4.12, in each
case with respect to clauses (B), (C), (D) and (E) to the extent not already
delivered to Agent prior to the Effective Date;

(iii) the Fee Letter, duly executed by the Borrowers;

(iv) duly executed favorable opinions of counsel to the Credit Parties,
addressed to the Agent, the L/C Issuer and the Lenders and addressing such
matters as the Agent may reasonably request;

(v) a copy of each Organization Document of each Credit Party that is on file
with any Governmental Authority in any jurisdiction, certified as of a recent
date by such Governmental Authority, together with, if applicable, certificates
attesting to the good standing of such Credit Party in such jurisdiction and
each other jurisdiction where such Credit Party is qualified to do business as a
foreign entity or where such qualification is necessary (and, if appropriate in
any such jurisdiction, related tax certificates), except in each case as
permitted to be delivered after the Closing Date pursuant to Section 4.14;

(vi) a certificate of the secretary or other officer of each Credit Party in
charge of maintaining books and records of such Credit Party certifying as to
(A) the names and signatures of each officer of such Credit Party authorized to
execute and deliver any Loan Document, (B) the Organization Documents of such
Credit Party attached to such certificate are complete and correct copies of
such Organization



--------------------------------------------------------------------------------

Documents as in effect on the date of such certification (or, for any such
Organization Document delivered pursuant to clause (v) above, that there have
been no changes from such Organization Document so delivered) and (C) the
resolutions of such Credit Party’s board of directors or other appropriate
governing body approving and authorizing the execution, delivery and performance
of each Loan Document to which such Credit Party is a party;

(vii) a certificate or certificates of a Responsible Officer of the Borrower to
the effect that (A) each condition set forth in clauses (b) through (e) of
Section 2.1 and each condition set forth in Section 2.2 has been satisfied;

(viii) insurance certificates in form and substance satisfactory to the Agent
demonstrating that the insurance policies required by Section 4.6 are in full
force and effect and have all endorsements required by such Section 4.6 (except
as permitted to be delivered after the Closing Date pursuant to Section 4.14);

(ix) duly executed originals of Trademark Security Agreements, Copyright
Security Agreements and Patent Security Agreements, each signed by each Credit
Party which owns Trademarks, Copyrights and/or Patents, as applicable, all in
form and substance reasonably satisfactory to Agent;

(x) duly executed originals of the Master Standby L/C Reimbursement Agreement
and Master Documentary L/C Reimbursement Agreement, signed by each Borrower;

(xi) duly executed originals of a letter of direction from Borrower addressed to
Agent, on behalf of itself and Lenders, with respect to the disbursement on the
Effective Date of the proceeds of the Loans;

(xi) all documentation and other information requested by Agent with respect to
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.

(xii) such other documents and information as any Lender may reasonably request.

(b) Fee and Expenses. There shall have been paid to the Agent, for the account
of the Agent, its Related Persons, the L/C Issuer or any Lender, as the case may
be, all fees and all reimbursements of costs or expenses, in each case due and
payable under any Loan Document on or before the Effective Date.

(c) Consents. Each Credit Party shall have received all consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have obtained all Permits of, and effected all notices to
and filings with, any Governmental Authority, in each case, as may be necessary
in connection with the transactions contemplated in any Loan Document.



--------------------------------------------------------------------------------

EXHIBIT 4.2(b)

COMPLIANCE CERTIFICATE

CryoLife, Inc.

Date:                     , 20    

This Compliance Certificate (this “Certificate”) is given by CryoLife, Inc., a
Florida corporation (the “Borrower Representative”), pursuant to subsection
4.2(b) of that certain Amended and Restated Credit Agreement dated as of
October 28, 2011 among Borrower Representative, CryoLife International, Inc.
(“International”), Cardiogenesis Corporation (“Cardiogenesis”), AuraZyme
Pharmaceuticals, Inc. (“AuraZyme” and together with Borrower Representative,
International and Cardiogenesis, the “Borrowers”), the other Credit Parties
party thereto, General Electric Capital Corporation, as administrative agent (in
such capacity, “Agent”), as L/C Issuer, Swingline Lender and as a Lender, and
the additional Lenders party thereto (as such agreement may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

The officer executing this Certificate is a Responsible Officer of the Borrower
Representative and as such is duly authorized to execute and deliver this
Certificate on behalf of Borrowers. By executing this Certificate, such officer
hereby certifies to Agent, Lenders and L/C Issuer, on behalf of Borrowers, that:

(a) the financial statements delivered with this Certificate in accordance with
subsection 4.1(a), 4.1(b) and/or 4.1(c) of the Credit Agreement are correct and
complete and fairly present, in all material respects, in accordance with GAAP
the financial position and the results of operations of Borrowers and their
Subsidiaries as of the dates of and for the periods covered by such financial
statements (subject, in the case of interim financial statements, to normal
year-end adjustments and the absence of footnote disclosure);

(b) to the best of such officer’s knowledge, each Credit Party and each of their
Subsidiaries, during the period covered by such financial statements, has
observed and performed all of their respective covenants and other agreements in
the Credit Agreement and the other Loan Documents to be observed, performed or
satisfied by them, and such officer had not obtained knowledge of any Default or
Event of Default [except as specified on the written attachment hereto];

(c) Exhibit A hereto is a correct calculation of each of the financial covenants
contained in Article VI of the Credit Agreement; and

(d) since the Effective Date and except as disclosed in prior Compliance
Certificates delivered to Agent, no Credit Party and no Subsidiary of any Credit
Party has:

(i) changed its legal name, identity, jurisdiction of incorporation,
organization or formation or organizational structure or formed or acquired any
Subsidiary except as follows:                                         ;



--------------------------------------------------------------------------------

(ii) acquired the assets of, or merged or consolidated with or into, any Person,
except as follows:                                          
                                       ; or

(iii) changed its address or otherwise relocated or acquired fee simple title to
any real property or entered into any real property leases, except as follows:
                                                                      
                   .

IN WITNESS WHEREOF, Borrower Representative has caused this Certificate to be
executed by one of its Responsible Officers this      day of
                    , 20    .

 

 

By:  

 

Its:  

 

Note: Unless otherwise specified, all financial covenants are calculated for
Borrowers and their Subsidiaries on a consolidated basis in accordance with GAAP
and all calculations are without duplication.



--------------------------------------------------------------------------------

EXHIBIT A TO EXHIBIT 4.2(b)

COMPLIANCE CERTIFICATE

Covenant 6.1 Capital Expenditure Limit

 

For purposes of Covenant 6.1, Capital Expenditures are defined as follows:

  

The aggregate of all expenditures and obligations, for the relevant test period
set forth in Section 6.1 of the Credit Agreement, which should be capitalized
under GAAP.

   $                

Less:

   Net Proceeds from Dispositions and/or Events of Loss which a Borrower is
permitted to reinvest pursuant to subsection 1.8(b) and which are included above
      To the extent included above, amounts paid as the purchase price for a
Target in a Permitted Acquisition   

Capital Expenditures

  

Permitted Capital Expenditures (including carry forward of $            from
prior period)

  

In Compliance

     Yes/No   



--------------------------------------------------------------------------------

Covenant 6.2 Leverage Ratio

 

Leverage Ratio is defined as follows:

   Average of the sum of the aggregate balance of outstanding Revolving Loans
and Swing Loans as of the last day of each month in the twelve month period
ended on the date of measurement   

Plus:

  Letter of Credit Obligations as of date of measurement      Principal portion
of Capital Lease Obligations and Indebtedness secured by purchase money Liens as
of date of measurement      Without duplication, all other Indebtedness of
Credit Parties as of date of measurement (other than Indebtedness of the type
described in clauses (e), (g), (h), (i) and (j) (other than with respect to
clause (j), Guarantees of Indebtedness of others of the type not described in
clauses (e), (g), (h) and (i) of the definition of Indebtedness) of the
definition of Indebtedness)   

Indebtedness

   $                

Adjusted EBITDA for the twelve month period ending on the date of measurement
(per Covenant 6.3)

   $                

Leverage Ratio (Indebtedness (from above) divided by Adjusted EBITDA)

  

Maximum Leverage Multiple

  

In Compliance

     Yes/No   



--------------------------------------------------------------------------------

Covenant 6.3 Minimum EBITDA

 

EBITDA is defined as follows:

  

Net income (or loss) for the applicable period of measurement of Borrowers and
their Subsidiaries on a consolidated basis determined in accordance with GAAP,
but excluding: (a) the income (or loss) of any Person which is not a Subsidiary
of a Borrower, except to the extent of the amount of dividends or other
distributions actually paid to a Borrower or any of its Subsidiaries in cash by
such Person during such period and the payment of dividends or similar
distributions by that Person is not at the time prohibited by operation of the
terms of its charter or of any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Person; (b) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of a Borrower or is merged into or consolidated with a Borrower or any of its
Subsidiaries or that Person’s assets are acquired by a Borrower or any of its
Subsidiaries; (c) the proceeds of any life insurance policy to the extent
included in net income (or loss); (d) gains or losses from the sale, exchange,
transfer or other disposition of Property or assets not in the Ordinary Course
of Business of the Borrowers and their Subsidiaries, and related tax effects in
accordance with GAAP; (e) any other extraordinary or non-recurring gains or
losses of a Borrower or its Subsidiaries, and related tax effects in accordance
with GAAP; and (f) interest income

   $                

Plus, without duplication:

     All amounts deducted in calculating net income (or loss) for depreciation
or amortization for such period      Interest expense deducted in calculating
net income (or loss) for such period      All accrued taxes on or measured by
income to the extent deducted in calculating net income (or loss) for such
period      All non-cash losses or expenses (or minus non-cash income or gain)
included or deducted in calculating net income (or loss) for such period,
excluding any non-cash loss or expense (a) that is an accrual of a reserve for a
cash expenditure or payment to be made, or anticipated to be made, in a future
period or (b) relating to a write-down, write off or reserve with respect to
Accounts and Inventory   



--------------------------------------------------------------------------------

 

  Fees and expenses paid to Agent and/or Lenders in connection with the Loan
Documents, to the extent deducted in calculating net income (or loss) for such
period     

EBITDA

   $                



--------------------------------------------------------------------------------

Calculation of Adjusted EBITDA

  

EBITDA for the applicable period of measurement:

   $                 Plus:   with respect to Targets owned by the Borrowers for
which the Agent has received financial statements pursuant to subsection
4.1([b][c]) for less than [twelve (12) months][four (4) quarters], Pro Forma
EBITDA allocated to each [month][quarter] prior to the acquisition thereof
included in the trailing [twelve (12) month][four (4) quarter] period for which
Adjusted EBITDA is being calculated; [If more than one Target has been acquired,
Borrower Representative should attach calculation of Pro Forma EBITDA for each
Target]    $                 Plus:   transaction costs and expenses (including
integration costs) associated with potential and completed acquisitions and
other Investments (in each case, whether or not successful), in an aggregate
amount not to exceed (i) $4,500,000 for the [twelve (12) months][four
(4) quarters] ending December 31, 2011, (ii) $3,800,000 for the [twelve
(12) months][four (4) quarters] ending March 31, 2012, (iii) $2,375,000 for the
[twelve (12) months][four (4) quarters] ending June 30, 2012, (iv) $1,625,000
for the [twelve (12) months][four (4) quarters] ending September 30, 2012 and
(v) $1,500,000 for any [twelve (12) months][four (4) quarters] period ending
thereafter    $                 Minus:   with respect to any Disposition
consummated within the period in question, EBITDA attributable to the
Subsidiary, profit centers, or other asset which is the subject of such
Disposition from the beginning of such period until the date of consummation of
such Disposition    $                

Adjusted EBITDA

   $                

Required Minimum Adjusted EBITDA

   $                

In Compliance

     Yes/No   

“Pro Forma EBITDA” means, with respect to any Target, EBITDA for such Target for
the most recent twelve (12) month period preceding the acquisition thereof,
adjusted by verifiable expense reductions, including excess owner compensation,
if any, which are expected to be realized, in each case calculated on a month by
month basis by the Borrowers and consented to by the Agent and Required Lenders



--------------------------------------------------------------------------------

EXHIBIT 11.1(a)

TO

CREDIT AGREEMENT

FORM OF ASSIGNMENT

This ASSIGNMENT, dated as of the Effective Date, is entered into between
                    (“the Assignor”) and                     (“the Assignee”).

The parties hereto hereby agree as follows:

 

Borrowers:   CryoLife, Inc., a Florida corporation and certain of its
Subsidiaries (together, the “Borrowers”) Agent:   General Electric Capital
Corporation, as administrative agent for the Lenders and L/C Issuers (in such
capacity and together with its successors and permitted assigns, the “Agent”)
Credit Agreement:   Amended and Restated Credit Agreement, dated as of October
28, 2011, among the Borrowers, CryoLife, Inc., as Borrower Representative, the
other Credit Parties party thereto, the Lenders and L/C Issuers party thereto
and the Agent (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein without definition are used as defined in the Credit Agreement) [Trade
Date:                       ,         ]1 Effective Date:           ,         2

 

 

1 

Insert for informational purposes only if needed to determine other arrangements
between the assignor and the assignee.

2 

To be filled out by Agent upon entry in the Register.



--------------------------------------------------------------------------------

 

Loan/ Commitment Assigned

   Aggregate amount
of Commitments
or principal
amount of Loans
for all Lenders5      Aggregate amount
of  Commitments3  or
principal amount of
Loans Assigned4      Percentage Assigned5  

Revolver

   $                    $                          .         % 

[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]

 

3 

Including Revolving Loans and interests, participations and obligations to
participate in Letter of Credit Obligations.

4 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date. The aggregate
amounts are inserted for informational purposes only to help in calculating the
percentages assigned which, themselves, are for informational purposes only.

5 

Set forth, to at least 9 decimals, the Assigned Interest as a percentage of the
aggregate Commitment. This percentage is set forth for informational purposes
only and is not intended to be binding. The assignments are based on the amounts
assigned not on the percentages listed in this column.



--------------------------------------------------------------------------------

Section 1. Assignment. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, Assignor’s rights and
obligations in its capacity as Lender under the Credit Agreement (including
Liabilities owing to or by Assignor thereunder) and the other Loan Documents, in
each case to the extent related to the amounts identified above (the “Assigned
Interest”).

Section 2. Representations, Warranties and Covenants of Assignors. Assignor
(a) represents and warrants to Assignee and the Agent that (i) it has full power
and authority, and has taken all actions necessary for it, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (ii) it is the legal and beneficial owner of its Assigned Interest and that
such Assigned Interest is free and clear of any Lien and other adverse claims
and (iii) by executing, signing and delivering this assignment via ClearPar® or
any other electronic settlement system designated by the Agent, the Person
signing, executing and delivering this Assignment on behalf of the Assignor is a
duly authorized signatory for the Assignor and is authorized to execute, sign
and deliver this Agreement, (b) makes no other representation or warranty and
assumes no responsibility, including with respect to the aggregate amount of the
Loans and Commitments, the percentage of the Loans and Commitments represented
by the amounts assigned, any statements, representations and warranties made in
or in connection with any Loan Document or any other document or information
furnished pursuant thereto, the execution, legality, validity, enforceability or
genuineness of any Loan Document or any document or information provided in
connection therewith and the existence, nature or value of any Collateral,
(c) assumes no responsibility (and makes no representation or warranty) with
respect to the financial condition of any Credit Party or the performance or
nonperformance by any Credit Party of any obligation under any Loan Document or
any document provided in connection therewith and (d) attaches any Notes held by
it evidencing at least in part the Assigned Interest of such Assignor (or, if
applicable, an affidavit of loss or similar affidavit therefor) and requests
that the Agent exchange such Notes for new Notes in accordance with Section 1.2
of the Credit Agreement.

Section 3. Representations, Warranties and Covenants of Assignees. Assignee
(a) represents and warrants to Assignor and the Agent that (i) it has full power
and authority, and has taken all actions necessary for Assignee, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby,
(ii) it is [not] an Affiliate or an Approved Fund of a Lender and (iii) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest assigned to it hereunder and either
Assignee or the Person exercising discretion in making the decision for such
assignment is experienced in acquiring assets of such type, (iv) by executing,
signing and delivering this Assignment via ClearPar® or any other electronic
settlement system designated by the Agent, the Person signing, executing and
delivering this Assignment on behalf of the Assignor is a duly authorized
signatory for the Assignor and is authorized to execute, sign and deliver this
Agreement (b) appoints and authorizes the Agent to take such action as
administrative agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (c) shall perform in accordance
with their terms all obligations that, by the terms of the Loan Documents, are
required to be performed by it as a Lender, (d) confirms it has received such
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and shall continue to make
its own credit decisions in taking or not taking any action under any Loan



--------------------------------------------------------------------------------

Document independently and without reliance upon Agent, any L/C Issuer, any
Lender or any other Indemnitee and based on such documents and information as it
shall deem appropriate at the time, (e) acknowledges and agrees that, as a
Lender, it may receive material non-public information and confidential
information concerning the Credit Parties and their Affiliates and their Stock
and agrees to use such information in accordance with Section 9.10 of the Credit
Agreement, (f) specifies as its applicable lending offices (and addresses for
notices) the offices at the addresses set forth beneath its name on the
signature pages hereof, (g) shall pay to the Agent an assignment fee in the
amount of $3,500 to the extent such fee is required to be paid under Section 9.9
of the Credit Agreement and (h) to the extent required pursuant to
Section 10.1(f) of the Credit Agreement, attaches two completed originals of
Forms W-8ECI, W-8BEN, W-8IMY or W-9 and, if applicable, a portfolio interest
exemption certificate.

Section 4. Determination of Effective Date; Register. Following the due
execution and delivery of this Assignment by Assignor, Assignee and, to the
extent required by Section 9.9 of the Credit Agreement, the Borrowers, this
Assignment (including its attachments) will be delivered to the Agent for its
acceptance and recording in the Register. The effective date of this Assignment
(the “Effective Date”) shall be the later of (i) the acceptance of this
Assignment by the Agent and (ii) the recording of this Assignment in the
Register. The Agent shall insert the Effective Date when known in the space
provided therefor at the beginning of this Assignment.

Section 5. Effect. As of the Effective Date, (a) Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment, have the
rights and obligations of a Lender under the Credit Agreement and (b) Assignor
shall, to the extent provided in this Assignment, relinquish its rights (except
those surviving the termination of the Commitments and payment in full of the
Obligations) and be released from its obligations under the Loan Documents other
than those obligations relating to events and circumstances occurring prior to
the Effective Date.

Section 6. Distribution of Payments. On and after the Effective Date, the Agent
shall make all payments under the Loan Documents in respect of each Assigned
Interest (a) in the case of amounts accrued to but excluding the Effective Date,
to Assignor and (b) otherwise, to Assignee.

Section 7. Miscellaneous. (a) The parties hereto, to the extent permitted by
law, waive all right to trial by jury in any action, suit, or proceeding arising
out of, in connection with or relating to, this Assignment and any other
transaction contemplated hereby. This waiver applies to any action, suit or
proceeding whether sounding in tort, contract or otherwise.

(b) On and after the Effective Date, this Assignment shall be binding upon, and
inure to the benefit of, the Assignor, Assignee, the Agent and their Related
Persons and their successors and assigns.

(c) This Assignment shall be governed by, and be construed and interpreted in
accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

(d) This Assignment may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.

(e) Signature pages may be detached from multiple separate counterparts and
attached to a single counterpart. Delivery of an executed signature page of this
Assignment by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart of this Assignment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

[NAME OF ASSIGNOR]

as Assignor

By:  

 

  Name:   Title:

[NAME OF ASSIGNEE]

as Assignee

By:  

 

  Name:   Title: Lending Office for LIBOR Rate Loans: [Insert Address (including
contact name, fax number and e-mail address)] Lending Office (and address for
notices)for any other purpose: [Insert Address (including contact name, fax
number and e-mail address)]

[SIGNATURE PAGE FOR ASSIGNMENT FOR CRYOLIFE, INC.’S AMENDED & RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

 

ACCEPTED and AGREED

this     day of                              :

GENERAL ELECTRIC CAPITAL CORPORATION

as Agent

By:  

 

  Name:   Title: CRYOLIFE, INC.7 By:  

 

  Name:   Title:

 

7 

Include only if required pursuant to Section 9.9 of the Credit Agreement.

[SIGNATURE PAGE FOR ASSIGNMENT FOR CRYOLIFE, INC.’S AMENDED & RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT 11.1(b)

TO

CREDIT AGREEMENT

FORM OF REVOLVING LOAN NOTE

 

Lender: [NAME OF LENDER]    New York, New York Principal Amount: $           
                    , 20    

FOR VALUE RECEIVED, the undersigned, CRYOLIFE, INC., a Florida corporation,
CRYOLIFE ACQUISITION CORPORATION, a Florida corporation, AURAZYME
PHARMACEUTICALS, INC., a Nevada corporation, and CRYOLIFE INTERNATIONAL, INC., a
Florida corporation (together, the “Borrowers”), hereby jointly and severally
promise to pay to the order of the Lender set forth above (the “Lender”) the
Principal Amount set forth above, or, if less, the aggregate unpaid principal
amount of all Revolving Loans (as defined in the Credit Agreement referred to
below) of the Lender to the Borrowers, payable at such times and in such amounts
as are specified in the Credit Agreement.

The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of the Revolving Loans from the date made until such principal
amount is paid in full, payable at such times and at such interest rates as are
specified in the Credit Agreement. Demand, diligence, presentment, protest and
notice of non-payment and protest are hereby waived by the Borrower.

Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent, at the address set forth in the Credit Agreement, in
immediately available funds.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Amended and Restated Credit Agreement, dated as of October 28, 2011 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrowers, CryoLife, Inc., as
Borrower Representative, the other Credit Parties party thereto, the Lenders and
the L/C Issuers party thereto and General Electric Capital Corporation, as
administrative agent for the Lenders and L/C Issuers. Capitalized terms used
herein without definition are used as defined in the Credit Agreement.

The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Borrowers in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrowers resulting from such Revolving Loans being
evidenced by this Note and (b) contains provisions for acceleration of the
maturity of the unpaid principal amount of this Note upon the happening of
certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions specified
therein.

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial), 9.23
(Joint and Several) and 11.2 (Other Interpretive Provisions) thereof.

 

1



--------------------------------------------------------------------------------

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

[SIGNATURE PAGES FOLLOW]

 

2

[$        ] REVOLVING LOAN NOTE

OF CRYOLIFE, INC., ET AL. FOR THE BENEFIT OF [NAME OF LENDER]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

CRYOLIFE, INC. By:  

 

Name:   Title:   CARDIOGENESIS CORPORATION By:  

 

Name:   Title:   CRYOLIFE INTERNATIONAL, INC. By:  

 

Name:   Title:   AURAZYME PHARMACEUTICALS, INC. By:  

 

Name:   Title:   [ADD OTHER BORROWERS, IF ANY]



--------------------------------------------------------------------------------

EXHIBIT 11.1(c)

TO

CREDIT AGREEMENT

FORM OF SWINGLINE NOTE

 

Swingline Lender: [NAME OF SWINGLINE LENDER]    New York, New York Principal
Amount: $                                ,20    

FOR VALUE RECEIVED, the undersigned, CRYOLIFE, INC., a Florida corporation,
CRYOLIFE ACQUISITION CORPORATION, a Florida corporation, AURAZYME
PHARMACEUTICALS, INC., a Nevada corporation, and CRYOLIFE INTERNATIONAL, INC., a
Florida corporation (together, the “Borrowers”), hereby jointly and severally
promise to pay to the order of the Swingline Lender set forth above (the
“Swingline Lender”) the Principal Amount set forth above, or, if less, the
aggregate unpaid principal amount of all Swingline Loans (as defined in the
Credit Agreement referred to below) of the Swingline Lender to the Borrowers,
payable at such times and in such amounts as are specified in the Credit
Agreement.

The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of the Swingline Loans from the date made until such principal
amount is paid in full, payable at such times and at such interest rates as are
specified in the Credit Agreement. Demand, diligence, presentment, protest and
notice of non-payment and protest are hereby waived by the Borrower.

Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent, at the address set forth in the Credit Agreement, in
immediately available funds.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Amended and Restated Credit Agreement, dated as of October 28, 2011 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrowers, CryoLife, Inc., as
Borrower Representative, the other Credit Parties party thereto, the Lenders and
the L/C Issuers party thereto and General Electric Capital Corporation, as
administrative agent for the Lenders and L/C Issuers. Capitalized terms used
herein without definition are used as defined in the Credit Agreement.

The Credit Agreement, among other things, (a) provides for the making of Swing
Line Loans by the Swingline Lender to the Borrowers in an aggregate amount not
to exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrowers resulting from such Swingline Loans being
evidenced by this Note and (b) contains provisions for acceleration of the
maturity of the unpaid principal amount of this Note upon the happening of
certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions specified
therein.

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial), 9.23
(Joint and Several) and 11.2 (Other Interpretive Provisions) thereof.

 

2



--------------------------------------------------------------------------------

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

CRYOLIFE, INC. By:  

 

Name:   Title:   CARDIOGENESIS CORPORATION

By:  

 

Name:   Title:  

CRYOLIFE INTERNATIONAL, INC.

By:  

 

Name:   Title:  

AURAZYME PHARMACEUTICALS, INC.

By:  

 

Name:   Title:   [ADD OTHER BORROWERS, IF ANY]



--------------------------------------------------------------------------------

EXHIBIT 11.1(d)

TO

CREDIT AGREEMENT

FORM OF NOTICE OF BORROWING

GENERAL ELECTRIC CAPITAL CORPORATION

as Agent under the Credit Agreement referred to below

                         ,         

Attention:

 

  Re: CryoLife, Inc. and certain of its Subsidiaries (the “Borrowers”)

Reference is made to the Amended and Restated Credit Agreement, dated as of
October 28, 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, CryoLife, Inc., as Borrower Representative, the other Credit Parties,
the Lenders and L/C Issuers party thereto and General Electric Capital
Corporation, as administrative agent for such Lenders and L/C Issuers.
Capitalized terms used herein without definition are used as defined in the
Credit Agreement.

The Borrower Representative, on behalf of Borrowers, hereby gives you
irrevocable notice, pursuant to Section 1.5 of the Credit Agreement of its
request of a Borrowing (the “Proposed Borrowing”) under the Credit Agreement
and, in that connection, sets forth the following information:

(a) The date of the Proposed Borrowing is                     ,          (the
“Funding Date”).

(b) The aggregate principal amount of requested Revolving Loans is $        , of
which $         consists of Base Rate Loans and $         consists of LIBOR Rate
Loans having an initial Interest Period of          months.

The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Funding Date, both before and after giving effect to the Proposed
Borrowing and any other Loan to be made or Letter of Credit to be Issued on or
before the Funding Date:

(a) the representations and warranties set forth in Article III of the Credit
Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct as of such date;



--------------------------------------------------------------------------------

(b) no Default or Event of Default has occurred and is continuing; and

(c) the aggregate outstanding amount of Revolving Loans does not exceed the
Maximum Revolving Loan Balance.

 

CRYOLIFE, INC., as the Borrower Representative By:  

 

  Name:   Title: